Exhibit 10.2

 

Execution Version

 

 

$720,000,000
TERM LOAN CREDIT AGREEMENT

 

Dated as of October 20, 2014

 

among

 

MATTRESS HOLDING CORP.,
as the Borrower,

 

MATTRESS HOLDCO, INC.,

as Holdings,

 

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,

J.P. MORGAN SECURITIES LLC,

BANK OF AMERICA, N.A.

AND

UBS SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

KEYBANK NATIONAL ASSOCIATION,

SUNTRUST ROBINSON HUMPHREY, INC.,

 AMEGY BANK NATIONAL ASSOCIATION

AND

CADENCE BANK, N.A.,

as Co-Managers

 

 

Mattress Firm Term Loan Credit Agreement

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

SECTION 1.01.

Defined Terms

1

 

 

 

SECTION 1.02.

Other Interpretive Provisions

63

 

 

 

SECTION 1.03.

Accounting Terms

64

 

 

 

SECTION 1.04.

Rounding

64

 

 

 

SECTION 1.05.

References to Agreements, Laws, Etc.

64

 

 

 

SECTION 1.06.

Times of Day

64

 

 

 

SECTION 1.07.

Timing of Payment of Performance

64

 

 

 

SECTION 1.08.

Available Amount Transactions

65

 

 

 

SECTION 1.09.

Pro Forma Calculations

65

 

 

 

SECTION 1.10.

Currency Equivalents Generally

68

 

 

 

ARTICLE II

 

 

 

THE COMMITMENTS AND BORROWINGS

 

 

 

 

SECTION 2.01.

The Loans

68

 

 

 

SECTION 2.02.

Borrowings, Conversions and Continuations of Loans

68

 

 

 

SECTION 2.03.

Prepayments

71

 

 

 

SECTION 2.04.

Termination or Reduction of Commitments

82

 

 

 

SECTION 2.05.

Repayment of Loans

82

 

 

 

SECTION 2.06.

Interest

83

 

 

 

SECTION 2.07.

Fees

83

 

 

 

SECTION 2.08.

Computation of Interest and Fees

83

 

 

 

SECTION 2.09.

Evidence of Indebtedness

84

 

 

 

SECTION 2.10.

Payments Generally

85

 

 

 

SECTION 2.11.

Sharing of Payments, Etc.

86

 

 

 

SECTION 2.12.

Incremental Borrowings

86

 

 

 

SECTION 2.13.

Refinancing Amendments

91

 

i

--------------------------------------------------------------------------------


 

SECTION 2.14.

Extensions of Loans

95

 

 

 

SECTION 2.15.

Loan Repricing Protection

97

 

 

 

ARTICLE III

 

 

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

 

 

 

SECTION 3.01.

Taxes

97

 

 

 

SECTION 3.02.

Illegality

103

 

 

 

SECTION 3.03.

Inability to Determine Rates

104

 

 

 

SECTION 3.04.

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

105

 

 

 

SECTION 3.05.

Funding Losses

106

 

 

 

SECTION 3.06.

Matters Applicable to All Requests for Compensation

107

 

 

 

SECTION 3.07.

Replacement of Lenders under Certain Circumstances

107

 

 

 

SECTION 3.08.

Survival

109

 

 

 

ARTICLE IV

 

 

 

CONDITIONS PRECEDENT TO BORROWINGS

 

 

 

 

SECTION 4.01.

Conditions to Initial Borrowing

109

 

 

 

SECTION 4.02.

Conditions to All Borrowings after the Closing Date

111

 

 

 

ARTICLE V

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 5.01.

Existence, Qualification and Power; Compliance with Laws

112

 

 

 

SECTION 5.02.

Authorization; No Contravention

112

 

 

 

SECTION 5.03.

Governmental Authorization

113

 

 

 

SECTION 5.04.

Binding Effect

113

 

 

 

SECTION 5.05.

Financial Statements; No Material Adverse Effect

113

 

 

 

SECTION 5.06.

Litigation

114

 

 

 

SECTION 5.07.

Labor Matters

114

 

 

 

SECTION 5.08.

Ownership of Property; Liens

114

 

 

 

SECTION 5.09.

Environmental Matters

114

 

 

 

SECTION 5.10.

Taxes

115

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.11.

ERISA Compliance

115

 

 

 

SECTION 5.12.

Subsidiaries

115

 

 

 

SECTION 5.13.

Margin Regulations; Investment Company Act

115

 

 

 

SECTION 5.14.

Disclosure

116

 

 

 

SECTION 5.15.

Intellectual Property; Licenses, Etc.

116

 

 

 

SECTION 5.16.

Solvency

116

 

 

 

SECTION 5.17.

Subordination of Junior Financing

116

 

 

 

SECTION 5.18.

USA PATRIOT Act

117

 

 

 

SECTION 5.19.

Collateral Documents

117

 

 

 

ARTICLE VI

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

SECTION 6.01.

Financial Statements

118

 

 

 

SECTION 6.02.

Certificates; Other Information

120

 

 

 

SECTION 6.03.

Notices

121

 

 

 

SECTION 6.04.

Payment of Obligations

122

 

 

 

SECTION 6.05.

Preservation of Existence, Etc.

122

 

 

 

SECTION 6.06.

Maintenance of Properties

122

 

 

 

SECTION 6.07.

Maintenance of Insurance

122

 

 

 

SECTION 6.08.

Compliance with Laws

123

 

 

 

SECTION 6.09.

Books and Records

123

 

 

 

SECTION 6.10.

Inspection Rights

123

 

 

 

SECTION 6.11.

Covenant to Guarantee Obligations and Give Security

123

 

 

 

SECTION 6.12.

Compliance with Environmental Laws

125

 

 

 

SECTION 6.13.

Further Assurances and Post-Closing Conditions

126

 

 

 

SECTION 6.14.

Designation of Subsidiaries

126

 

 

 

SECTION 6.15.

Maintenance of Ratings

127

 

 

 

ARTICLE VII

 

 

 

NEGATIVE COVENANTS

 

 

 

 

SECTION 7.01.

Liens

127

 

 

 

SECTION 7.02.

Investments

132

 

iii

--------------------------------------------------------------------------------


 

SECTION 7.03.

Indebtedness

134

 

 

 

SECTION 7.04.

Fundamental Changes

139

 

 

 

SECTION 7.05.

Dispositions

140

 

 

 

SECTION 7.06.

Restricted Payments

143

 

 

 

SECTION 7.07.

Change in Nature of Business

147

 

 

 

SECTION 7.08.

Transactions with Affiliates

147

 

 

 

SECTION 7.09.

Burdensome Agreements

149

 

 

 

SECTION 7.10.

Use of Proceeds

150

 

 

 

SECTION 7.11.

Accounting Changes

150

 

 

 

SECTION 7.12.

Prepayments, Etc. of Indebtedness

150

 

 

 

SECTION 7.13.

Holdings

151

 

 

 

ARTICLE VIII

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

SECTION 8.01.

Events of Default

152

 

 

 

SECTION 8.02.

Remedies upon Event of Default

155

 

 

 

SECTION 8.03.

Application of Funds

155

 

 

 

ARTICLE IX

 

 

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

 

 

 

SECTION 9.01.

Appointment and Authority of the Administrative Agent

156

 

 

 

SECTION 9.02.

Rights as a Lender

157

 

 

 

SECTION 9.03.

Exculpatory Provisions

157

 

 

 

SECTION 9.04.

Reliance by the Administrative Agent

158

 

 

 

SECTION 9.05.

Delegation of Duties

159

 

 

 

SECTION 9.06.

Non-Reliance on Administrative Agent and Other Lenders; Disclosure of
Information by Agents

159

 

 

 

SECTION 9.07.

Indemnification of Agents

159

 

 

 

SECTION 9.08.

No Other Duties; Other Agents, Arrangers, Managers, Etc.

160

 

 

 

SECTION 9.09.

Resignation of Administrative Agent or Collateral Agent

161

 

 

 

SECTION 9.10.

Administrative Agent May File Proofs of Claim

162

 

 

 

SECTION 9.11.

Collateral and Guaranty Matters

162

 

iv

--------------------------------------------------------------------------------


 

SECTION 9.12.

Appointment of Supplemental Administrative Agents

164

 

 

 

SECTION 9.13.

ABL Intercreditor Agreement

164

 

 

 

SECTION 9.14.

Secured Cash Management Agreements and Secured Hedge Agreements

165

 

 

 

ARTICLE X

 

 

 

MISCELLANEOUS

 

 

 

 

SECTION 10.01.

Amendments, Etc.

165

 

 

 

SECTION 10.02.

Notices and Other Communications; Facsimile Copies

168

 

 

 

SECTION 10.03.

No Waiver; Cumulative Remedies

170

 

 

 

SECTION 10.04.

Attorney Costs and Expenses

171

 

 

 

SECTION 10.05.

Indemnification by the Borrower

171

 

 

 

SECTION 10.06.

Marshaling; Payments Set Aside

173

 

 

 

SECTION 10.07.

Successors and Assigns

173

 

 

 

SECTION 10.08.

Confidentiality

181

 

 

 

SECTION 10.09.

Setoff

182

 

 

 

SECTION 10.10.

Interest Rate Limitation

182

 

 

 

SECTION 10.11.

Counterparts; Integration; Effectiveness

182

 

 

 

SECTION 10.12.

Electronic Execution of Assignments and Certain Other Documents

183

 

 

 

SECTION 10.13.

Survival of Representations and Warranties

183

 

 

 

SECTION 10.14.

Severability

183

 

 

 

SECTION 10.15.

GOVERNING LAW

183

 

 

 

SECTION 10.16.

WAIVER OF RIGHT TO TRIAL BY JURY

184

 

 

 

SECTION 10.17.

Binding Effect

185

 

 

 

SECTION 10.18.

Judgment Currency

185

 

 

 

SECTION 10.19.

Lender Action

185

 

 

 

SECTION 10.20.

Use of Name, Logo, etc.

185

 

 

 

SECTION 10.21.

USA PATRIOT Act Notice

185

 

 

 

SECTION 10.22.

Service of Process

186

 

 

 

SECTION 10.23.

No Advisory or Fiduciary Responsibility

186

 

 

 

SECTION 10.24.

Intercreditor Agreements

186

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

I

Guarantors

1.01A

Certain Security Interests and Guarantees

1.01F

Mortgaged Properties

2.01

Commitment

5.06

Litigation

5.08

Real Property Liens

5.09

Environmental Matters

5.11(a)

ERISA Compliance

5.12

Subsidiaries and Other Equity Investments

7.01(b)

Existing Liens

7.02(f)

Existing Investments

7.03(b)

Existing Indebtedness

7.08

Transactions with Affiliates

7.09

Existing Restrictions

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

EXHIBITS

 

Form of

 

 

A

Committed Loan Notice

B

Note

C

Compliance Certificate

D-1

Assignment and Assumption

D-2

Affiliate Assignment Notice

E

Guaranty

F

Security Agreement

G

ABL Intercreditor Agreement

H

Non-Bank Certificate

I

Intercompany Subordination Agreement

J

Solvency Certificate

K

Discount Range Prepayment Notice

L

Discount Range Prepayment Offer

M

Solicited Discounted Prepayment Notice

N

Acceptance and Prepayment Notice

O

Specified Discount Prepayment Notice

P

Solicited Discounted Prepayment Offer

Q

Specified Discount Prepayment Response

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This TERM LOAN CREDIT AGREEMENT (“Agreement”) is entered into as of October 20,
2014, among MATTRESS HOLDING CORP., a Delaware corporation (the “Borrower”),
MATTRESS HOLDCO, INC., a Delaware corporation (“Holdings”), BARCLAYS BANK PLC,
as administrative agent (in such capacity, including any successor thereto, the
“Administrative Agent”) and as collateral agent (in such capacity, including any
successor thereto, the “Collateral Agent”) under the Loan Documents, and each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”).

 

PRELIMINARY STATEMENTS

 

Pursuant to the Purchase Agreement (as this and other capitalized terms used in
these preliminary statements are defined in Section 1.01 below), Mattress
Firm, Inc., a Delaware corporation and a direct wholly owned subsidiary of the
Borrower, will acquire one hundred percent (100%) of the issued and outstanding
shares of capital stock of The Sleep Train, Inc., a California corporation (the
“Acquisition”).

 

The Borrower has requested that, substantially simultaneously with the
consummation of the Acquisition, (i) the Lenders extend credit to the Borrower
in the form of Loans on the Closing Date in an initial aggregate principal
amount of $720,000,000 pursuant to this Agreement, and (ii) certain other
lenders extend credit to the Borrower in the form of ABL Facilities in an
initial aggregate principal amount of $125,000,000 pursuant to the ABL Credit
Agreement.

 

The proceeds of the Loans and the borrowings under the ABL Facilities on the
Closing Date will be used to (i) finance the repayment of all amounts
outstanding under the Existing Credit Agreement (collectively, the
“Refinancing”), (ii) consummate the Acquisition (including to repay certain debt
of The Sleep Train, Inc. and its subsidiaries) and (iii) pay the Transaction
Expenses.

 

The applicable Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

Definitions, Interpretation and Accounting Terms

 

SECTION 1.01.                                   Defined Terms.  As used in this
Agreement, the following terms have the following meanings:

 

“ABL Administrative Agent” means Barclays in its capacity as administrative
agent and collateral agent under the ABL Facilities Documentation, or any
successor administrative agent and collateral agent under the ABL Facilities
Documentation.

 

--------------------------------------------------------------------------------


 

“ABL Block” means the Borrower shall have Excess Availability (as defined in the
ABL Credit Agreement in effect on the date hereof) of less than the greater of
(a) 20% of the Maximum Credit (as defined in the ABL Credit Agreement in effect
on the date hereof) and (b) $20,000,000.

 

“ABL Credit Agreement” means that certain asset-based revolving credit agreement
dated as of the date hereof, among the Borrower, Holdings, the guarantors party
thereto, the lenders party thereto and Barclays, as administrative agent and
collateral agent, as the same may be amended, restated, modified, supplemented,
extended, renewed, refunded, replaced or refinanced from time to time in one or
more agreements (in each case with the same or new lenders, institutional
investors or agents), including any agreement extending the maturity thereof or
otherwise restructuring all or any portion of the Indebtedness thereunder or
increasing the amount loaned or issued thereunder or altering the maturity
thereof, in each case as and to the extent permitted by this Agreement and the
ABL Intercreditor Agreement.

 

“ABL Facilities” means the asset-based revolving credit facilities under the ABL
Credit Agreement.

 

“ABL Facilities Documentation” means the ABL Credit Agreement and all security
agreements, guarantees, pledge agreements and other agreements or instruments
executed in connection therewith.

 

“ABL Intercreditor Agreement” shall mean the intercreditor agreement dated as of
the Closing Date among the Administrative Agent, the Collateral Agent, the ABL
Administrative Agent and the Loan Parties, substantially in the form attached as
Exhibit H, hereto, as amended, restated, supplemented or otherwise modified from
time to time, or any other intercreditor agreement among the ABL Administrative
Agent, the Administrative Agent and the Collateral Agent on terms that are no
less favorable in any material respect to the Secured Parties than those
contained in the form attached as Exhibit H.

 

“Acceptable Discount” has the meaning specified in Section 2.03(a)(iv)(D)(2).

 

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.03(a)(iv)(D)(3).

 

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit O.

 

“Acceptance Date” has the meaning specified in Section 2.03(a)(iv)(D)(2).

 

“Acquired Indebtedness” means, with respect to any specified Person,

 

(a)                                 Indebtedness of any other Person existing at
the time such other Person is merged, consolidated or amalgamated with or into
or became a Restricted Subsidiary of such specified Person, (but excluding
Indebtedness incurred in connection with, or in contemplation of, such other
Person merging, amalgamating or consolidating with or into, or becoming a
Restricted Subsidiary of, such specified Person, and

 

2

--------------------------------------------------------------------------------


 

(b)                                 Indebtedness secured by a Lien encumbering
any asset acquired by such specified Person.

 

“Acquisition” has the meaning specified in the preliminary statements to this
Agreement.

 

“Additional Lender” means any Person that is not an existing Lender and has
agreed to provide Incremental Commitments pursuant to Section 2.12 or
Refinancing Commitments pursuant to Section 2.13.

 

“Adjusted EBITDA” means, with respect to any Person for any period, the sum,
without duplication, of (a) Consolidated EBITDA of such Person for such period,
plus (b) Annualized EBITDA for New Stores of such Person for such period, minus
(c) Actual Fiscal Month EBITDA for New Stores of such Person for such period;
provided, that the difference of (b) minus (c) for any period shall not exceed
15% of Adjusted EBITDA for such period.

 

For purposes of this definition, (a) “Annualized EBITDA for New Stores” means
the sum of the Annualized EBITDA for each New Store, calculated on a New Store
by New Store basis in accordance with the following formula:

 

Annualized EBITDA for each New Store equals (a) Actual Fiscal Month EBITDA
multiplied by (b) the applicable Annualization Factor.

 

where:

 

“Actual Fiscal Month EBITDA” means, with respect to any New Store, the sum of
the amount of Consolidated EBITDA of such New Store for each Included Month.

 

“Included Month” for any New Store means, in respect of any period, each fiscal
month during which such New Store was in operation for at least one day.

 

“Annualization Factor” means (i) with respect to each New Store, twelve (12)
divided by a whole number equal to the number of Included Months (but not
greater than eleven (11)).  For example, (i) a New Store that has been in
operation during the measurement period for four (4) fiscal months shall have an
Annualization Factor of 3 (or 12 ÷ 4) and (ii) a New Store that has been in
operation during the measurement period for four (4) months and ten (10) days
shall have an Annualization Factor of 2.40 (or 12 ÷ 5); and

 

(b) “Actual Fiscal Month EBITDA for New Stores” means, for any period, the sum
of the Actual Fiscal Month EBITDA for each New Store during such period.

 

Notwithstanding anything to the contrary contained herein, for purposes of
determining Adjusted EBITDA under this Agreement for any period that includes
any of the fiscal quarters ended October 29, 2013, January 28, 2014, April 29,
2014 and July 29, 2014, Adjusted EBITDA for such fiscal quarters shall be
$74,804,000, $48,750,000, $48,756,000 and $60,718,000, respectively, in each
case, as may be subject to addbacks and adjustments (without duplication) for
the applicable Test Period pursuant to (x) this definition of “Adjusted EBITDA”
with respect to any New Store that becomes a New Store prior to, on or after the
Closing Date,

 

3

--------------------------------------------------------------------------------


 

(y) clause (vi) of the definition of “Consolidated EBITDA” and
(z) Section 1.9(c).  For the avoidance of doubt, Adjusted EBITDA shall be
calculated, including pro forma adjustments, in accordance with Section 1.9.

 

“Adjusted Eurocurrency Rate” means, as to any Eurocurrency Rate Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the Eurocurrency Rate for such Interest
Period divided by (b) one minus the Eurocurrency Reserve Percentage. 
Notwithstanding anything herein to the contrary, the Adjusted Eurocurrency Rate
shall not be less than 1.00% per annum at any time. “Administrative Agent” has
the meaning specified in the introductory paragraph to this Agreement.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  For the avoidance of doubt,
none of the Arrangers, the Agents or their respective lending affiliates shall
be deemed to be an Affiliate of Holdings, the Borrower or any of their
respective Subsidiaries.

 

“Affiliated Lender” means, at any time, any Lender that is the Sponsor or an
Affiliate of the Sponsor (other than Parent, Holdings, the Borrower or any of
their respective Subsidiaries) at such time.

 

“Agent Fee Letter” means the Agent Fee Letter dated as of the date hereof, among
the Borrower and the Administrative Agent.

 

“Agent Parties” has the meaning specified in Section 10.02(d).

 

“Agent-Related Distress Event” means, with respect to the Administrative Agent,
Collateral Agent or any Person that directly or indirectly Controls the
Administrative Agent or Collateral Agent (each, a “Distressed Agent-Related
Person”), a voluntary or involuntary case with respect to such Distressed
Agent-Related Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Agent-Related
Person or any substantial part of such Distressed Agent-Related Person’s assets,
or such Distressed Agent-Related Person makes a general assignment for the
benefit of creditors or is otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Distressed
Agent-Related Person to be, insolvent or bankrupt; provided that an
Agent-Related Distress Event shall not be deemed to have occurred solely by
virtue of the

 

4

--------------------------------------------------------------------------------


 

ownership or acquisition of any Equity Interests in the Administrative Agent,
Collateral Agent or any Person that directly or indirectly Controls the
Administrative Agent or Collateral Agent by a Governmental Authority or an
instrumentality thereof.

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners, trustees and advisors of such Persons and of such Persons’ Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
each Co-Manager and the Supplemental Administrative Agents (if any) and the
Arrangers.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

 

“Agreement Currency” has the meaning specified in Section 10.18.

 

“All-In Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness as determined by the Borrower and the Administrative Agent and
consistent with generally accepted financial practices, whether in the form of
interest rate, margin, OID, upfront fees, a Eurocurrency Rate or Base Rate
floor, or otherwise, in each case, incurred or payable by the Borrower generally
to all lenders of such Indebtedness; provided that OID and upfront fees shall be
equated to interest rate assuming a 4-year life to maturity (e.g. 100 basis
points of original issue discount equals 25 basis points of interest rate margin
for a four year average life to maturity); and provided, further, that “All-In
Yield” shall not include amendment fees, commitment fees, ticking fees, unused
line fees, arrangement fees, structuring fees or underwriting or similar fees
not paid generally to all lenders in the primary syndication of such
Indebtedness.

 

“Annual Financial Statements” means the audited consolidated balance sheets of
Parent as of January 28, 2014 and January 29, 2013, and the related consolidated
statements of income, changes in stockholders’ equity and cash flows for Parent
for the Fiscal Years then ended, accompanied by unaudited consolidating
information that explains in reasonable detail the differences between the
information relating to Parent, on the one hand, and the information relating to
the Borrower and the Restricted Subsidiaries on a standalone basis, on the other
hand.

 

“Applicable Discount” has the meaning specified in Section 2.03(a)(iv)(C)(2).

 

“Applicable ECF Percentage” means, for any Fiscal Year, (a) 50% if the Senior
Secured Net Leverage Ratio as of the last day of such Fiscal Year is greater
than 3.00 to 1.00, (b) 25% if the Senior Secured Net Leverage Ratio as of the
last day of such Fiscal Year is less than or equal to 3.00 to 1.00 and greater
than 2.75 to 1.00 and (c) 0% if the Senior Secured Net Leverage Ratio as of the
last day of such Fiscal Year is less than or equal to 2.75 to 1.00.

 

“Applicable Indebtedness” has the meaning specified in the definition of
“Weighted Average Life to Maturity”.

 

5

--------------------------------------------------------------------------------


 

“Applicable Rate” means (x) until the six (6) month anniversary of the Closing
Date, a percentage per annum equal to (a) for Eurocurrency Rate Loans, 4.25% and
(b) for Base Rate Loans, 3.25%; and (y) from and after the six (6) month
anniversary of the Closing Date, with respect to Eurocurrency Rate Loans and
Base Rate Loans, the following percentages per annum based upon the Total Net
Leverage Ratio as set forth in the most recent Compliance Certificate delivered
pursuant to Section 6.02(a):

 

 

 

 

 

Applicable Rate

 

Pricing
Level

 

Total Net Leverage Ratio

 

Eurocurrency
Rate Loans

 

Base Rate Loans

 

 

 

 

 

 

 

 

 

1

 

< 3.00:1.00

 

4.00

%

3.00

%

 

 

 

 

 

 

 

 

2

 

> 3.00:1.00

 

4.25

%

3.25

%

 

Following the six (6) month anniversary of the Closing Date, any increase or
decrease in the Applicable Rate resulting from a change in the Total Net
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that at the option of the Administrative Agent or the
Required Lenders, the highest pricing level (i.e., Pricing Level 2) shall apply
(x) as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply to and including the date on which such Compliance
Certificate is so delivered (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply) and (y) as of the
first Business Day after any Event of Default under Section 8.01(a) or (f) shall
have occurred and be continuing, and shall continue to so apply to but excluding
the date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply).

 

Without limitation of the rights of the Administrative Agent or the Lenders with
respect to Sections 2.06(b) and 8.01, in the event that any financial statement
or Compliance Certificate previously delivered pursuant to Section 6.02 was
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Rate for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then (i) the Borrower shall as soon as practicable deliver to the
Administrative Agent a corrected financial statement and a corrected Compliance
Certificate for such Applicable Period, (ii) the Applicable Rate shall be
determined based on the corrected Compliance Certificate for such Applicable
Period, and (iii) the Borrower shall within 15 days after the delivery of the
corrected financial statements and Compliance Certificate pay to the
Administrative Agent the accrued additional interest or fees owing as a result
of such increased Applicable Rate for such Applicable Period.

 

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

 

6

--------------------------------------------------------------------------------


 

“Approved Bank” means any commercial bank that is organized under the Laws of
the United States, any state thereof, the District of Columbia or any member
nation of the Organization for Economic Cooperation and Development or is the
principal banking Subsidiary of a bank holding company organized under the Laws
of the United States, any state thereof, the District of Columbia or any member
nation of the Organization for Economic Cooperation and Development, is a member
of the Federal Reserve System and has combined capital and surplus of not less
than $500,000,000 in the case of U.S. domestic banks and $100,000,000 (or the
Dollar equivalent as of the date of determination) in the case of non-U.S.
banks.

 

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

“Arrangers” means Barclays Bank PLC, Bank of America, N.A., J.P. Morgan
Securities LLC and UBS Securities LLC, each in its capacity as a joint lead
arranger and joint bookrunner under this Agreement.

 

“Asset Sale Proceeds Pledged Account” means an account held at, and subject to
the sole dominion and control of, the Collateral Agent.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or any other form approved by the Administrative Agent.

 

“Attorney Costs” means all reasonable and documented or invoiced, fees, costs,
expenses and disbursements of any law firm or other external legal counsel.

 

“Attributable Indebtedness” means, subject to the second paragraph of
Section 1.03, on any date, in respect of any Capitalized Lease of any Person,
the capitalized amount thereof that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.03(a)(iv); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

 

“Available Amount” means, at any time (the “Reference Date”), an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to,
without duplication:

 

(a)                                 $50,000,000; plus

 

7

--------------------------------------------------------------------------------


 

(b)                                 Cumulative Consolidated Net Income at such
time (which shall not be less than zero); plus

 

(c)                                  the amount of any capital contributions or
Net Cash Proceeds from Permitted Equity Issuances (or issuances of debt
securities that have been converted into or exchanged for Qualified Equity
Interests) (other than Contribution Indebtedness) received or made by the
Borrower (or any direct or indirect parent thereof and contributed by such
parent to the Borrower) during the period from and including the Business Day
immediately following the Closing Date through and including the Reference Date;
plus

 

(d)                                 to the extent not (A) included in clause
(b) above or (B) already reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment, the
aggregate amount of all cash dividends and other cash distributions received by
the Borrower or any Restricted Subsidiary from any Minority Investments or
Unrestricted Subsidiaries during the period from and including the Business Day
immediately following the Closing Date through and including the Reference Date;
plus

 

(e)                                  to the extent not (A) included in clause
(b) above or (B) already reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment, the
aggregate amount of all cash repayments of principal received by the Borrower or
any Restricted Subsidiary from any Minority Investments or Unrestricted
Subsidiaries during the period from and including the Business Day immediately
following the Closing Date through and including the Reference Date in respect
of loans or advances made by the Borrower or any Restricted Subsidiary to such
Minority Investments or Unrestricted Subsidiaries; plus

 

(f)                                   to the extent not (A) included in clause
(b) above, (B) already reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment or
(C) required to be applied to prepay Loans in accordance with
Section 2.03(b)(ii), the aggregate amount of all Net Cash Proceeds received by
the Borrower or any Restricted Subsidiary in connection with the sale, transfer
or other disposition of its ownership interest in any Minority Investment or
Unrestricted Subsidiary during the period from and including the Business Day
immediately following the Closing Date through and including the Reference Date;
plus

 

(g)                                  Borrower Retained Prepayment Amounts; minus

 

(h)                                 the aggregate amount of any Investments made
pursuant to 7.02(u), any Restricted Payment made pursuant to Section 7.06(n) or
any payment made pursuant to Section 7.12(a)(i)(E) during the period commencing
on the Closing Date and ending on the Reference Date (and, for purposes of this
clause (h), without taking account of the intended usage of the Available Amount
on such Reference Date in the contemplated transaction).

 

8

--------------------------------------------------------------------------------


 

“Barclays” means Barclays Bank PLC, acting in its individual capacity, and its
successors and assigns.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate”, (c) the Adjusted Eurocurrency Rate on such day for an
Interest Period of one (1) month plus 1.00% (or, if such day is not a Business
Day, the immediately preceding Business Day) and (d) 2.00%.  The “prime rate” is
a rate set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate.  Any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Basel III” means, collectively, those certain agreements on capital
requirements, leverage ratios and liquidity standards contained in “Basel III: A
Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III:  International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time).

 

“Board of Directors” means, for any Person, the board of directors or other
governing body of such Person or, if such Person does not have such a board of
directors or other governing body and is owned or managed by a single entity,
the Board of Directors of such entity, or, in either case, any committee thereof
duly authorized to act on behalf of such Board of Directors.  Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Borrower.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2.03(a)(iv)(B).

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range of discounts
to par pursuant to Section 2.03(a)(iv)(C).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.03(a)(iv)(D).

 

9

--------------------------------------------------------------------------------


 

“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurocurrency
Rate Loans, having the same Interest Period.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in New York, New York and if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan, any fundings, disbursements,
settlements and payments in respect of any such Eurocurrency Rate Loan, or any
other dealings to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurocurrency
market.

 

“Canadian Dollars” means Canadian dollars, the lawful currency of Canada.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
the Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and the Restricted Subsidiaries.

 

“Capitalized Lease Obligation” means, subject to the second paragraph of
Section 1.03, at the time any determination thereof is to be made, the amount of
the liability in respect of a Capitalized Lease that would at such time be
required to be capitalized and reflected as a liability on a balance sheet
(excluding the footnotes thereto) prepared in accordance with GAAP.

 

“Capitalized Leases” means, subject to the second paragraph of Section 1.03, all
leases that have been or are required to be, in accordance with GAAP, recorded
as capitalized leases; provided that for all purposes hereunder the amount of
obligations under any Capitalized Lease shall be the amount thereof accounted
for as a liability in accordance with GAAP.

 

“Cash Collateral Account” means an account held at, and subject to the sole
dominion and control of, the Collateral Agent, including the Asset Sale Proceeds
Pledged Account.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

 

(a)                                 Dollars, pounds sterling, yen, Euros or
Canadian Dollars;

 

(b)                                 in the case of any Foreign Subsidiary that
is a Restricted Subsidiary or any jurisdiction in which the Borrower or its
Restricted Subsidiaries conducts business, such local currencies held by it from
time to time in the Ordinary Course of Business and not for speculation;

 

(c)                                  readily marketable direct obligations
issued or directly and fully and unconditionally guaranteed or insured by the
United States government or any agency or

 

10

--------------------------------------------------------------------------------


 

instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of 12
months or less from the date of acquisition;

 

(d)                                 certificates of deposit, time deposits and
eurocurrency time deposits with maturities of 12 months or less from the date of
acquisition, demand deposits, bankers’ acceptances with maturities not exceeding
24 months and overnight bank deposits, in each case with any Approved Bank;

 

(e)                                  repurchase obligations for underlying
securities of the types described in clauses (c) and (d) above or clause
(g) below entered into with any Approved Bank;

 

(f)                                   commercial paper rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) and in each case maturing within 12 months
after the date of acquisition thereof;

 

(g)                                  marketable short-term money market and
similar highly liquid funds having a rating of at least P-2 or A-2 from either
Moody’s or S&P, respectively (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency);

 

(h)                                 readily marketable direct obligations issued
by any state, commonwealth or territory of the United States or any political
subdivision or taxing authority thereof, in each case having an Investment Grade
Rating from either Moody’s or S&P (or, if at any time neither Moody’s nor S&P
shall be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) with maturities of 12 months or less from
the date of acquisition;

 

(i)                                     Investments with average maturities of
12 months or less from the date of acquisition in money market funds rated AAA-
(or the equivalent thereof) or better by S&P or Aaa3 (or the equivalent thereof)
or better by Moody’s (or, if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another nationally recognized
statistical rating agency);

 

(j)                                    Investments, classified in accordance
with GAAP as Consolidated Current Assets of the Borrower or any Restricted
Subsidiary, in money market investment programs which are registered under the
Investment Company Act of 1940 or which are administered by an Approved Bank,
and, in either case, the portfolios of which are limited such that substantially
all of such Investments are of the character, quality and maturity described in
clauses (a) through (i) of this definition; and

 

(k)                                 investment funds investing substantially all
of their assets in securities of the types described in clauses (a) through
(j) above.

 

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States, Cash
Equivalents shall also include (i) investments of the type and maturity
described in clauses (a) through (k) above of

 

11

--------------------------------------------------------------------------------


 

foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments
utilized by Foreign Subsidiaries that are Restricted Subsidiaries in accordance
with normal investment practices for cash management in investments analogous to
the foregoing investments in clauses (a) through (k) and in this paragraph.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (a) above,
provided that such amounts are converted into Dollars as promptly as practicable
and in any event within ten (10) Business Days following the receipt of such
amounts.

 

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it provides any Cash Management Services, whether or not such
Person subsequently ceases to be a Lender or an Affiliate of a Lender.

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of or in connection
with any Cash Management Services and designated by the Cash Management Bank and
the Borrower in writing to the Administrative Agent as “Cash Management
Obligations”.

 

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“CFC Holdco” means any Domestic Subsidiary that has no material assets other
than, directly or indirectly, equity interests (or equity interests and
indebtedness) of one or more Foreign Subsidiaries that are CFCs or any other
Domestic Subsidiary that itself is a CFC Holdco.

 

“Change in Law” means the occurrence after the date of this Agreement (a) the
adoption or taking effect of any law, rule, regulation or treaty, (b) any change
in any law, rule, regulation or treaty or in the administration, interpretation
or application thereof by any Governmental Authority or (c) the making or
issuance of any request, rules, guideline, requirement or directive (whether or
not having the force of law) by any Governmental Authority; provided however,
that notwithstanding anything herein to the contrary (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any

 

12

--------------------------------------------------------------------------------


 

successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case arising
under clauses (i) or (ii) be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Change of Control” means the earliest to occur of:

 

(a)                                 (1) any Person (other than a Permitted
Holder) or (2) Persons (other than one or more Permitted Holders) constituting a
“group” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such person and its Subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan), becomes the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of Equity
Interests representing more than forty percent (40%) of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Holdings and the percentage of aggregate ordinary voting power so held is
greater than the percentage of the aggregate ordinary voting power represented
by the Equity Interests of Holdings beneficially owned, directly or indirectly,
in the aggregate by the Permitted Holders, unless the Permitted Holders have, at
such time, the right or the ability by voting power, contract or otherwise to
elect or designate for election at least a majority of the Board of Directors of
Holdings; or

 

(b)                                 any “Change of Control” (or any comparable
term) in any document pertaining to the ABL Facilities; or

 

(c)                                  the Borrower ceases to be a direct wholly
owned Subsidiary of Holdings.

 

“Class” means (i) with respect to Commitments or Loans, those of such
Commitments or Loans that have the same terms and conditions (without regard to
differences in the Type of Loan, Interest Period, upfront fees, OID or similar
fees paid or payable in connection with such Commitments or Loans, or
differences in tax treatment (e.g., “fungibility”)); provided that such
Commitments or Loans may be designated in writing by the Borrower and Lenders
holding such Commitments or Loans as a separate Class from other Commitments or
Loans that have the same terms and conditions and (ii) with respect to Lenders,
those of such Lenders that have Commitments or Loans of a particular Class. On
the Closing Date, the Initial Loans shall be Loans of the same Class.

 

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

 

“Co-Managers” means each of KeyBank National Association, SunTrust Robinson
Humphrey, Inc., Amegy Bank National Association and Cadence Bank, N.A., each in
its capacity as a co-manager under this Agreement.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document and shall include the Mortgaged Properties.

 

13

--------------------------------------------------------------------------------


 

“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)                                 the Collateral Agent shall have received
each Collateral Document required to be delivered on the Closing Date pursuant
to Section 4.01(a)(iv) or pursuant to Section 6.11 or Section 6.13 at such time,
subject, in each case, to the limitations and exceptions of this Agreement and
the Collateral Documents, duly executed by each Loan Party thereto;

 

(b)                                 all Obligations (other than, with respect to
any Guarantor, any Excluded Swap Obligations of such Guarantor) shall have been
unconditionally guaranteed by (i) Holdings and each Restricted Subsidiary of the
Borrower that is a wholly owned Material Domestic Subsidiary and not an Excluded
Subsidiary including those Subsidiiaries that are listed on Schedule I hereto
(each, a “Guarantor”), and (ii) any Subsidiary of the Borrower that Guarantees
any Indebtedness incurred by the Borrower pursuant to the ABL Facilities (or is
a co-borrower with the Borrower thereunder), any Incremental Loans, any
Incremental Equivalent Debt, any Junior Financing, any Refinancing Loans or any
Refinancing Equivalent Debt (or, in each case, any Permitted Refinancing
thereof) shall be a Guarantor hereunder;

 

(c)                                  the Obligations and the Guaranty shall have
been secured by a first-priority security interest (subject to Liens permitted
by Section 7.01) in (i) all the Equity Interests of the Borrower, (ii) all
Equity Interests of each Restricted Subsidiary that is a Domestic Subsidiary
(other than a Restricted Subsidiary described in the following clause (iii)(A))
that is directly owned by the Borrower or any Subsidiary Guarantor and (iii) 65%
of the issued and outstanding Equity Interests directly owned by the Borrower or
by any Subsidiary Guarantor of (A) each Restricted Subsidiary that is a CFC
Holdco and (B) each Restricted Subsidiary that is a Foreign Subsidiary; provided
that any such security interests in Collateral shall be subject to the terms of
the ABL Intercreditor Agreement;

 

(d)                                 except to the extent otherwise provided
hereunder, including subject to Liens permitted by Section 7.01, or under any
Collateral Document, the Obligations and the Guaranty shall have been secured by
a perfected first-priority security interest (to the extent such security
interest may be perfected by delivering certificated securities, filing
financing statements under the Uniform Commercial Code or making any necessary
filings with the United States Patent and Trademark Office or United States
Copyright Office) in substantially all tangible and intangible personal property
of the Borrower and each Guarantor (including accounts, inventory, equipment,
investment property, contract rights, applications and registrations of
intellectual property filed in the United States, other general intangibles, and
proceeds of the foregoing), in each case, with the priority required by the
Collateral Documents, in each case subject to exceptions and limitations
otherwise set forth in this Agreement and the Collateral Documents; provided
that any

 

14

--------------------------------------------------------------------------------


 

such security interests in Current Asset Collateral shall be subject to the
terms of the ABL Intercreditor Agreement;

 

(e)                                  the Collateral Agent shall have received
(i) counterparts of a Mortgage with respect to each Material Real Property
listed on Schedule 1.01F or required to be delivered pursuant to Section 6.11
and 6.13(b) (the “Mortgaged Properties”) duly executed and delivered by the
record owner of such property, (ii) a policy or policies of title insurance
issued by a nationally recognized title insurance company insuring the Lien of
each such Mortgage as a valid Lien on the property described therein (the
“Mortgage Policies”), free of any other Liens except as expressly permitted by
Section 7.01, together with such endorsements, coinsurance and reinsurance as
the Collateral Agent may reasonably request, (iii) surveys sufficient for the
title insurance company to remove all standard survey exceptions from the title
insurance policy relating to each Mortgaged Property and issue survey-related
endorsements to the extent available and reasonably requested by the Collateral
Agent, (iv) such existing abstracts and appraisals and such customary legal
opinions and other documents as the Collateral Agent may reasonably request with
respect to any such Mortgaged Property and (v) a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and the applicable Loan Party relating thereto if any improvements on such
Mortgaged Property are located in an area designated as a “special flood hazard
area”) and evidence of flood insurance in such total amount as the
Administrative Agent or the Required Lenders may from time to time reasonably
require and in any event no less than the amount required by Flood Insurance
Laws, if at any time the area in which any improvements located on any Mortgaged
Property is designated a “special flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), and otherwise comply with the Flood Insurance Laws.

 

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, surveys,
abstracts or appraisals or taking other actions with respect to any Excluded
Assets.

 

The Collateral Agent may grant extensions of time for the perfection of security
interests in or the obtaining of title insurance and surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.  Notwithstanding any provision of any Loan Document to the
contrary, if a mortgage tax or any similar tax or charge will be owed on the
entire amount of the Obligations evidenced hereby, then the amount secured by
the applicable Mortgage shall be limited to 100% of the fair market value of the
Mortgaged Property at the time the Mortgage is entered into if such limitation
results in such mortgage tax or similar tax or charge being calculated based
upon such fair market value.

 

15

--------------------------------------------------------------------------------


 

No actions in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located or titled outside of the U.S. or to perfect such security
interests, including any intellectual property registered in any non-U.S.
jurisdiction (it being understood that there shall be no security agreements or
pledge agreements governed under the Laws of any non-U.S. jurisdiction).  No
actions shall be required with respect to Collateral requiring perfection
through control agreements or perfection by “control” (as defined in the UCC) or
possession, other than in respect of (i) certificated Equity Interests of the
Borrower and Restricted Subsidiaries that are required to be pledged pursuant to
the provisions of clause (c) of this definition of “Collateral and Guarantee
Requirement” and not otherwise constituting an Excluded Asset, (ii) Pledged Debt
to the extent required to be delivered to the Administrative Agent pursuant to
the terms of the Security Agreement and (iii) control agreements required to be
delivered under the ABL Facilities Documentation (or any Permitted Refinancing
thereof) in respect of deposit accounts and securities accounts; provided that
none of the ABL Facilities, Incremental Loans, Incremental Equivalent Debt,
Junior Financing, Refinancing Loans or Refinancing Equivalent Debt (or, in each
case, any Permitted Refinancing thereof) shall be secured by any asset or
property that is not Collateral.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the collateral
assignments, Security Agreement Supplements, security agreements, pledge
agreements or other similar agreements delivered to the Agents and the Lenders
pursuant to Sections 4.01(a)(iv), 6.11 or 6.13, the Guaranty, the ABL
Intercreditor Agreement, the First Lien Intercreditor Agreement (if any), the
Second Lien Intercreditor Agreement (if any) and each of the other agreements,
instruments or documents that creates or purports to create a Lien or Guarantee
in favor of the Collateral Agent for the benefit of the Secured Parties.

 

“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower hereunder, expressed as an amount representing the maximum principal
amount of the Loan to be made by such Lender under this Agreement, as such
commitment may be (a) reduced from time to time pursuant to Section 2.04 and
(b) reduced or increased from time to time pursuant to (i) assignments by or to
such Lender pursuant to an Assignment and Assumption, (ii) an Incremental
Amendment, (iii) a Refinancing Amendment or (iv) an Extension.  The initial
amount of each Lender’s Commitment is set forth on Schedule 2.01 under the
caption “Commitment” or, otherwise, in the Assignment and
Assumption, Incremental Amendment or Refinancing Amendment pursuant to which
such Lender shall have assumed its Commitment, as the case may be.  The initial
aggregate amount of the Commitments is $720,000,000.

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company Parties” means the collective reference to Holdings and its
Subsidiaries, including the Borrower, and “Company Party” means any one of them.

 

16

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C and which certificate shall in any event be a certificate of the chief
financial officer, chief accounting officer or other Responsible Officer of the
Borrower with equivalent duties with financial reporting responsibilities
(a) certifying as to whether a Default has occurred and is continuing and, if
applicable, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (b) setting forth reasonably detailed
calculations, in the case of financial statements delivered under
Section 6.01(a), beginning with the financial statements for the Fiscal Year of
the Borrower ending February 2, 2016, of Excess Cash Flow for such Fiscal Year,
(c) setting forth a calculation of the Total Net Leverage Ratio and the Senior
Secured Net Leverage Ratio as of the end of the most recent Test Period and
(d) in the case of financial statements delivered under Section 6.01(a), setting
forth a reasonably detailed calculation of the Net Cash Proceeds received during
the applicable period by or on behalf of, Holdings or any of its Restricted
Subsidiaries in respect of any Disposition subject to prepayment pursuant to
Section 2.03(b)(ii)(A) and the portion of such Net Cash Proceeds that has been
invested or are intended to be reinvested in accordance with
Section 2.03(b)(ii)(B).

 

“Consolidated Cash Interest Coverage Ratio” means, with respect to any Test
Period, the ratio of (a) Adjusted EBITDA to (b) Consolidated Interest Expense.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and the Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents, amounts related to current or deferred
taxes based on income or profits, assets held for sale, loans (permitted) to
third parties, pension assets, deferred bank fees and derivative financial
instruments, and excluding the effects of adjustments pursuant to GAAP resulting
from the application of recapitalization accounting or acquisition accounting,
as the case may be, in relation to the Transaction or any consummated
acquisition.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and the Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding (A) the current portion of any Funded Debt and
derivative financial instruments, (B) the current portion of accrued interest,
(C) accruals for current or deferred taxes based on income or profits,
(D) accruals of any costs or expenses related to restructuring reserves,
(E) revolving loans, swingline loans and letter of credit obligations under the
ABL Facilities or any other revolving credit facility, (F) the current portion
of any Capitalized Lease Obligation, (G) deferred revenue arising from cash
receipts that are earmarked for specific projects, (H) liabilities in respect of
unpaid earn-outs and (I) the current portion of any other long-term liabilities,
and, furthermore, excluding the effects of adjustments pursuant to GAAP
resulting from the application of recapitalization accounting or acquisition
accounting, as the case may be, in relation to the Transaction or any
consummated acquisition.

 

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person, including the amortization of intangible assets and deferred
financing fees or costs for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

 

17

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

 

(a)                                 except with respect to clauses (vi) and
(viii) below, to the extent deducted (and not added back or excluded) in
arriving at Consolidated Net Income, increased by (without duplication):

 

(i)                                     provision for taxes based on income or
profits or capital, plus franchise or similar taxes and foreign withholding
taxes, including penalties and interest related to such taxes or arising from
any tax examinations, of such Person for such period, plus

 

(ii)                                  (A) total interest expense of such Person
for such period and (B) bank fees and costs of surety bonds, plus

 

(iii)                               Consolidated Depreciation and Amortization
Expense of such Person for such period, plus

 

(iv)                              any other non-cash expenses, charges and
losses (including reserves, impairment charges or asset write-offs, write-offs
of deferred financing fees, losses from investments recorded using the equity
method, stock-based awards compensation expense) for such period (provided that
if any such non-cash charges represent an accrual or reserve for potential cash
items in any future period, (1) the Borrower may determine not to add back such
non-cash charge in the current period and (2) to the extent the Borrower does
decide to add back such non-cash charge, the cash payment in respect thereof in
such future period shall be subtracted from Consolidated EBITDA to such extent,
and excluding amortization of a prepaid cash item that was paid in a prior
period), plus

 

(v)                                 the amount of any minority interest expense
deducted in calculating Consolidated Net Income, plus

 

(vi)                              (A) the amount of net cost savings, operating
expense reductions and synergies related to the Transaction that are reasonably
identifiable, factually supportable and projected by the Borrower in good faith
to result from actions that have been taken or with respect to which substantial
steps have been taken or are expected to be taken (in the good faith
determination of the Borrower) within 18 months after the Closing Date
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of the period for
which Consolidated EBITDA is being determined), net of the amount of actual
benefits realized during such period from such actions and (B) the amount of net
cost savings, operating expense reductions and synergies related to mergers and
other business combinations, acquisitions, divestitures, restructurings, cost
savings initiatives and other initiatives that are reasonably identifiable,
factually supportable and projected by the Borrower in good faith to result from
actions that have been taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of the

 

18

--------------------------------------------------------------------------------


 

Borrower) no later than eighteen (18) months after the occurrence of such
merger, other business combination, acquisition, divestiture, restructuring,
cost savings initiative or other initiative (calculated on a pro forma basis as
though such cost savings, operating expense reductions and synergies had been
realized on the first day of the period for which Consolidated EBITDA is being
determined), net of the amount of actual benefits realized during such period
from such actions; provided that the aggregate amount of cost savings, operating
expense reductions and synergies added pursuant to this clause (vi) for any
period (excluding such amount of cost savings, operating expense reductions and
synergies added pursuant to this clause (vi) attributable to acquisitions,
dispositions and other transactions set forth in clause (B) above that have
occurred prior to the Closing Date), when added to the aggregate amount of add
backs made pursuant to Section 1.09(c), shall not exceed, after the Closing
Date, 25% of Consolidated EBITDA for such period (calculated prior to giving
effect to any adjustment pursuant to this clause (vi) or Section 1.09(c)), plus

 

(vii)                           the amount of loss on sale of receivables,
Securitization Assets and related assets to any Securitization Subsidiary in
connection with a Qualified Securitization Financing, plus

 

(viii)                        cash receipts (or any netting arrangements
resulting in reduced cash expenditures) not representing Consolidated EBITDA or
Consolidated Net Income in any period to the extent non-cash gains relating to
such income were deducted in the calculation of Consolidated EBITDA pursuant to
paragraph (b) below for any previous period and not added back, plus

 

(ix)                              any costs or expenses incurred by the Borrower
or a Restricted Subsidiary pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement or any
stock subscription or stockholders agreement, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of the
Borrower or net cash proceeds of issuance of Equity Interests of the Borrower
(other than Disqualified Equity Interests), in each case, solely to the extent
that such cash proceeds are excluded from the calculation of the Available
Amount, plus

 

(x)                                 (1) Board of Directors expenses and
(2) reimbursement of expenses paid in compliance with Section 7.08(g), plus

 

(xi)                              restructuring costs (including restructuring
costs related to acquisitions and to closure of facilities, and excess pension
charges)  and reserves, duplicative running costs, transition costs,
pre-opening, opening, closing and consolidation costs for Stores, signing,
retention and completion bonuses, costs associated with preparations for and
implementation of compliance with the requirements of the Sarbanes-Oxley Act of
2002 and other Public Company Costs, costs incurred in connection with any
strategic initiatives, transition costs, costs incurred in connection with
acquisitions and non-recurring product and intellectual property development,
other business optimization expenses

 

19

--------------------------------------------------------------------------------


 

(including costs and expenses relating to business optimization programs and new
systems design, retention charges, systems establishment costs (including
information technology systems) and implementation costs), project start-up
costs and litigation settlements or losses and related expenses, plus

 

(xii) any net loss from operations expected to be disposed or discontinued
within twelve months after the end of such period,

 

(b)                                 decreased by (without duplication):

 

(i)                                     any non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any gains that
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period (other than such cash charges that have been added
back to Consolidated Net Income in calculating Consolidated EBITDA in accordance
with this definition), plus

 

(ii)                                  any non-cash gains with respect to cash
actually received in a prior period unless such cash did not increase
Consolidated EBITDA in such prior period, plus

 

(iii)                               any net gain from operations expected to be
disposed or discontinued within twelve months after the end of such period.

 

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of

 

(i)                                     the cash interest expense (including
that attributable to Capitalized Leases), net of cash interest income, of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, with respect to all outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries, including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net cash costs under Swap Contracts, and

 

(ii)                                  any cash payments made during such period
in respect of obligations referred to in clause (b) below relating to Funded
Debt that were amortized or accrued in a previous period;

 

provided that there shall be excluded from Consolidated Interest Expense for any
period:

 

(a)                                 deferred financing costs, debt issuance
costs, commissions, fees (including amendment and contract fees) and expenses
and, in each case, the amortization thereof, and any other amounts of non-cash
interest,

 

(b)                                 the accretion or accrual of discounted
liabilities and any prepayment premium or penalty during such period,

 

20

--------------------------------------------------------------------------------


 

(c)                                  non-cash interest expense attributable to
the movement of the mark-to-market valuation of obligations under Swap Contracts
or other derivative instruments pursuant to FASB Accounting Standards
Codification 815,

 

(d)                                 any cash costs associated with breakage in
respect of hedging agreements for interest rates,

 

(e)                                  all non-recurring cash interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees, all as calculated on a consolidated basis
in accordance with GAAP,

 

(f)                                   Transaction Expenses,

 

(g)                                  annual agency fees paid to the
Administrative Agent and to the Administrative Agent under the ABL Credit
Agreement,

 

(h)                                 costs associated with obtaining Swap
Contracts,

 

(i)                                     any expense resulting from the
discounting of any Indebtedness in connection with the application of
recapitalization accounting or, if applicable, acquisition accounting in
connection with the Transaction or any acquisition,

 

(j)                                    the cash interest expense (or income) of
all Unrestricted Subsidiaries for such period to the extent otherwise included
in Consolidated Interest Expense, and

 

(k)                                 commissions, discounts, yield and other fees
and charges (including any interest expense) related to any Qualified
Securitization Financing.

 

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Interest Expense for any period ending prior to the
first anniversary of the Closing Date, Consolidated Interest Expense shall
(i) be an amount equal to actual Consolidated Interest Expense from the Closing
Date through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination and (ii) exclude the acquisition
accounting effects described in clause (c) of the definition of Consolidated Net
Income.

 

“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt, minus (b) cash and Cash Equivalents (in each case, free and clear of
all Liens, other than non-consensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(a), Section 7.01(b), Section 7.01(l)(iii),
Section 7.01(n), Section 7.01(o), Section 7.01(p), Section 7.01(s), clauses
(i) and (ii) of Section 7.01(t), Section 7.01(y), Section 7.01(bb) and
Section 7.01(hh)) included in the consolidated balance sheet of the Borrower and
the Restricted Subsidiaries as of such date, excluding cash and Cash Equivalents
which are listed as “Restricted” on such balance sheet.

 

21

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP; provided, however, that, without duplication,

 

(a)                                 any net after-tax extraordinary,
non-recurring or unusual gains or losses (including all fees and expenses
relating thereto), and Transaction Expenses, relocation costs, integration
costs, facility consolidation and closing costs (other than with respect to
Stores), severance costs and expenses and one-time compensation charges, shall
be excluded,

 

(b)                                 the Net Income for such period shall not
include the cumulative effect of a change in accounting principles during such
period, whether effected through a cumulative effect adjustment or a retroactive
application in each case in accordance with GAAP,

 

(c)                                  effects of adjustments (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries) in such Person’s consolidated financial statements pursuant to
GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) resulting from the application of recapitalization
accounting or acquisition accounting, as the case may be, in relation to the
Transaction or any consummated acquisition or the amortization or write-off of
any amounts thereof, net of taxes, shall be excluded,

 

(d)                                 (i) any net after-tax income (loss) from
disposed or discontinued operations and (ii) any net after-tax gains or losses
on disposal of disposed or discontinued operations shall be excluded,

 

(e)                                  any net after-tax gains or losses (less all
fees and expenses relating thereto) attributable to asset dispositions or the
sale or other disposition of any Equity Interests of any Person other than in
the Ordinary Course of Business, as determined in good faith by the Borrower,
shall be excluded,

 

(f)                                   the Net Income for such period of any
Person that is an Unrestricted Subsidiary shall be excluded, and, solely for the
purpose of determining the Available Amount and the calculation of Excess Cash
Flow, the Net Income for such period of any Person that is not a Subsidiary, or
that is accounted for by the equity method of accounting, shall be excluded;
provided that Consolidated Net Income of the Borrower shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash or Cash Equivalents (or to the extent converted into cash or Cash
Equivalents) to the referent Person or a Restricted Subsidiary thereof in
respect of such period (subject in the case of dividends, distributions or other
payments made to a Restricted Subsidiary to the limitations contained in clause
(g) below),

 

(g)                                  solely for the purpose of determining the
Available Amount and the calculation of Excess Cash Flow, the Net Income for
such period of any Restricted

 

22

--------------------------------------------------------------------------------


 

Subsidiary (other than any Subsidiary Guarantor) shall be excluded to the extent
the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived, except to the extent of the amount of
dividends or other distributions or other payments actually paid in cash (or to
the extent converted into cash), to the Borrower or a Restricted Subsidiary
thereof in respect of such period, to the extent not already included therein,

 

(h)                                 (i) any net unrealized gain or loss (after
any offset) resulting in such period from obligations in respect of Swap
Contracts and the application of Financial Accounting Standards Board Accounting
Standards Codification 815 (Derivatives and Hedging), (ii) any net gain or loss
resulting in such period from currency translation gains or losses related to
currency remeasurements of Indebtedness (including the net loss or gain
(A) resulting from Swap Contracts for currency exchange risk and (B) resulting
from intercompany Indebtedness) and all other foreign currency translation gains
or losses to the extent such gain or losses are non-cash items, and (iii) any
net after-tax income (loss) for such period attributable to the early
extinguishment or conversion of (A) Indebtedness, (B) obligations under any Swap
Contracts or (C) other derivative instruments, shall be excluded,

 

(i)                                     any impairment charge or asset
write-off, including impairment charges or asset write-offs or write-downs
related to intangible assets, long-lived assets, investments in debt and equity
securities or as a result of a change in law or regulation, in each case
pursuant to GAAP, and the amortization of intangibles arising pursuant to GAAP
shall be excluded,

 

(j)                                    any expenses, charges or losses that are
covered by indemnification or other reimbursement provisions in connection with
any Investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under this Agreement, to the extent actually
reimbursed, or, so long as the Borrower has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount is in fact indemnified or reimbursed within 365 days of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 days), shall be excluded,

 

(k)                                 to the extent covered by insurance and
actually reimbursed, or, so long as the Borrower has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed
within 365 days of the date of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
reimbursed within such 365 days), expenses, charges or losses with respect to
liability or casualty events or business interruption shall be excluded,

 

23

--------------------------------------------------------------------------------


 

(l)                                     any non-cash (for such period and all
other periods) compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs shall be
excluded, and any cash charges associated with the rollover, acceleration or
payout of Equity Interests by, or to, management of the Borrower or any of its
Restricted Subsidiaries in connection with the Transaction, shall be excluded,

 

(m)                             earn-out and contingent consideration
obligations (including to the extent accounted for as bonuses or otherwise) and
adjustments thereof and purchase price adjustments shall be excluded,

 

(n)                                 any fees and expenses incurred during such
period (including, without limitation, any premiums, make-whole or penalty
payments), or any amortization thereof for such period, in connection with any
acquisition, investment, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other
modification of any debt instrument (in each case, including any such
transaction consummated on or prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful (including, for the avoidance of doubt the effects of
expensing all transaction related expenses in accordance with FASB Accounting
Standards Codification 805 and gains or losses associated with FASB Accounting
Standards Codification 460) shall be excluded, and

 

(o) any expenses, charges or losses resulting from payments to, or on behalf of,
holders of Equity Interests of Holdings (or any direct or indirect parent
thereof) with respect to customary fees and expenses incurred by such holders in
connection with any secondary offering of Equity Interests of Holdings (or any
direct or indirect parent thereof) shall be excluded.

 

“Consolidated Senior Secured Net Debt” means, as of any date of determination,
Consolidated Net Debt that is secured by a Lien on the Collateral.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding on such date, in an amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
(but excluding the effects of any discounting of Indebtedness resulting from the
application of acquisition accounting in connection with the Transaction, any
Permitted Acquisition or any other Investment permitted hereunder), consisting
of Indebtedness for borrowed money, Attributable Indebtedness and all Guarantees
of Indebtedness of such type that is owed by a Person that is not the Borrower
or a Restricted Subsidiary; provided that Consolidated Total Debt shall not
include Indebtedness in respect of (i) any Qualified Securitization Financing,
(ii) any letter of credit, except to the extent of unreimbursed obligations in
respect of drawn letters of credit (provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated Total Debt
until three (3) Business Days after such amount is drawn (it being understood
that any borrowing,

 

24

--------------------------------------------------------------------------------


 

whether automatic or otherwise, to fund such reimbursement shall be counted))
and (iii) obligations under Swap Contracts.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

 

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Contribution Indebtedness” has the meaning specified in Section 7.03(x).

 

“Control” has the meaning specified in the definition of “Affiliate”.

 

“Cumulative Consolidated Net Income” means, as at any date of determination, 50%
of the Consolidated Net Income of the Borrower and its Restricted Subsidiaries
for the period (taken as one accounting period) beginning on October 29, 2014 to
the end of the last day of the most recent Fiscal Quarter or Fiscal Year, as
applicable, for which financial statements required to be delivered pursuant to
Section 6.01(a) or Section 6.01(b), and the related Compliance Certificate
required to be delivered pursuant to Section 6.02(a), have been received by the
Administrative Agent (or, in the case such Consolidated Net Income for such
period is a deficit, minus 100% of such deficit).

 

“Current Asset Collateral” means all the “ABL Priority Collateral” as defined in
the ABL Intercreditor Agreement.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to the outstanding principal amount of any Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan (giving effect to
Section 2.02(c)) plus 2.0% per annum, in each case, to the fullest extent
permitted by applicable Laws.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(j) that is designated as Designated
Non-Cash Consideration

 

25

--------------------------------------------------------------------------------


 

pursuant to a certificate of a Responsible Officer, setting forth the basis of
such valuation (which amount will be reduced by the fair market value of the
portion of the non-cash consideration converted to cash within one hundred
eighty (180) days following the consummation of the applicable Disposition).

 

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.03(a)(iv)(B)(2).

 

“Discount Range” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(1).

 

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(1).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.03(a)(iv)(C) substantially in the form of Exhibit L.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit M, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.03(a)(iv)(C)(1).

 

“Discount Range Proration” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(3).

 

“Discounted Loan Prepayment” has the meaning assigned to such term in
Section 2.03(a)(iv)(A).

 

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.03(a)(iv)(D)(3).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.03(a)(iv)(B),
Section 2.03(a)(iv)(C) or Section 2.03(a)(iv)(D), respectively, unless a shorter
period is agreed to between the Borrower and the Auction Agent.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale-Leaseback and any sale or issuance of Equity
Interests in a Restricted Subsidiary) of any property by any Person, including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.

 

26

--------------------------------------------------------------------------------


 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations (other than (i) contingent indemnification obligations as to which
no claim has been asserted and (ii) Cash Management Obligations or obligations
under Secured Hedge Agreements) that are accrued and payable), (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests and other than as a result of a change of control or asset sale so
long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations (other than (i) contingent indemnification
obligations as to which no claim has been asserted and (ii) Cash Management
Obligations or obligations under Secured Hedge Agreements) that are accrued and
payable), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time of issuance of such Equity Interests;
provided, that if such Equity Interests are issued pursuant to a plan for the
benefit of future, current or former employees, directors, officers, members of
management or consultants of Holdings (or any direct or indirect parent
thereof), the Borrower or the Restricted Subsidiaries or by any such plan to
such employees, directors, officers, members of management or consultants, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be permitted to be repurchased by the Borrower or its
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s, director’s, officer’s, management
member’s or consultant’s termination of employment or service, as applicable,
death or disability.

 

“Disqualified Institutions” means those Persons (the list of all such Persons,
the “Disqualified Institutions List”) that are (i) identified in writing by the
Borrower to the Arrangers prior to September 11, 2014,, (ii) competitors of the
Borrower and its Subsidiaries (other than bona fide fixed income investors or
debt funds) that are identified in writing by the Borrower from time to time or
(iii) Affiliates of such Persons set forth in clauses (i) and (ii) above (in the
case of Affiliates of such Persons set forth in clause (ii) above, other than
bona fide fixed income investors or debt funds) that are either (a) identified
in writing by the Borrower from time to time or (b) clearly identifiable on the
basis of such Affiliate’s name; provided, that, to the extent Persons are
identified as Disqualified Institutions in writing by the Borrower to the
Administrative Agent after the Closing Date pursuant to clauses (ii) or
(iii)(a), the inclusion of such Persons as Disqualified Institutions shall not
retroactively apply to prior assignments or participations in respect of any
Loan under this Agreement.  Until the disclosure of the identity of a
Disqualified Institution to the Lenders generally by the Administrative Agent,
such Person shall not constitute a Disqualified Institution for purposes of a
sale of a participation in a Loan (as opposed to an assignment of a Loan) by a
Lender; provided, that no disclosure of the Disqualified Institutions List (or
the identity of any Person that constitutes a Disqualified Institution) to the
Lenders shall be made by the Administrative Agent without the prior written

 

27

--------------------------------------------------------------------------------


 

consent of the Borrower.  Notwithstanding the foregoing, the Borrower, by
written notice to the Administrative Agent, may from time to time in its sole
discretion remove any entity from the Disqualified Institutions List (or
otherwise modify such list to exclude any particular entity), and such entity
removed or excluded from the Disqualified Institutions List shall no longer be a
Disqualified Institution for any purpose under this Agreement or any other Loan
Document.

 

“Disqualified Institutions List” has the meaning specified in the definition of
“Disqualified Institutions”.

 

“Dollars” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.07(b)(iii)).

 

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the Ordinary Course of Business of such
Person or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability (hereinafter “Claims”), including (i) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any Environmental Law
and (ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief pursuant to
any Environmental Law.

 

“Environmental Laws” means any and all Laws relating to the protection of the
environment or, to the extent relating to exposure to Hazardous Materials, human
health.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its Restricted
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

28

--------------------------------------------------------------------------------


 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is under common control with or treated as a single
employer within the meaning of Sections 414(b) or (c) of the Code (and Sections
414(m) and (o) of the Code for purposes of provisions relating to Section 412 of
the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under
Section 4062(e) of ERISA; (c) a written notification to any Loan Party or any of
their respective ERISA Affiliates concerning the imposition of Withdrawal
Liability, a complete or partial withdrawal by any Loan Party or any of their
respective ERISA Affiliates from a Multiemployer Plan (within the meaning of
Sections 4203 and 4205 of ERISA), or written notification that a Multiemployer
Plan is insolvent or is in reorganization, within the meaning of Title IV of
ERISA; (d) the filing under Section 4041(c) of ERISA of a notice of intent to
terminate a Pension Plan, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA; (e) the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan or to appoint a trustee to administer a Pension Plan; (f) the
imposition of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan or Multiemployer Plan, other than for the
payment of plan contributions or PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any of their respective ERISA
Affiliates; (g) the application for a minimum funding waiver under
Section 302(c) of ERISA or Section 412(c) of the Code with respect to a Pension
Plan; (h) the imposition of a lien under Section 303(k) of ERISA or
Section 430(k) of the Code with respect to any Pension Plan; or (i) the
imposition of liability on any of the Loan Parties or any of their respective
ERISA Affiliates pursuant to Sections 4069 or 4212(c) of ERISA.

 

“Euro”, “Euros”, “EUR” or “€” shall mean the lawful currency of the
Participating Member States introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means for any Interest Period as to any Eurocurrency Rate
Loan, (a) the rate per annum determined by the Administrative Agent to be the
offered rate which appears on the page of the Reuters Screen which displays the
London interbank offered rate administered by ICE Benchmark Administration
Limited (such page currently being the

 

29

--------------------------------------------------------------------------------


 

LIBOR01 page) (the “LIBOR”) for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time), two Business
Days prior to the commencement of such Interest Period, or (b) in the event the
rate referenced in the preceding clause (a) does not appear on such page or
service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other
page or other service which displays the LIBOR for deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) two Business Days prior to the commencement of such Interest Period;
provided that if LIBOR are quoted under either of the preceding clauses (a) or
(b), but there is no such quotation for the Interest Period elected, the LIBOR
shall be equal to the Interpolated Rate; and provided, further, that if any such
rate determined pursuant to the preceding clauses (a) or (b) is below zero, the
Eurocurrency Rate will be deemed to be zero.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate determined
by reference to the Eurocurrency Rate.

 

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage in effect on such day applicable to the Administrative
Agent under regulations issued from time to time by the Federal Reserve Board
for determining the maximum reserve requirement (including any emergency,
special, supplemental or other marginal reserve requirement) with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D).  The Adjusted Eurocurrency Rate for each outstanding Eurocurrency
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurocurrency Reserve Percentage.

 

“Euros” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(a)                                 the sum, without duplication, of:

 

(i)                                     Consolidated Net Income of the Borrower
for such period,

 

(ii)                                  an amount equal to the amount of all
non-cash charges (including depreciation and amortization) to the extent
deducted in arriving at such Consolidated Net Income, but excluding any such
non-cash charges representing an accrual or reserve for potential cash items in
any future period and excluding amortization of a prepaid cash item that was
paid in a prior period,

 

(iii)                               decreases in Consolidated Working Capital
for such period (other than (A) any such decreases arising from acquisitions or
Dispositions by the Borrower and the Restricted Subsidiaries completed during
such period or the application of acquisition accounting and (B) for any
determination of Excess Cash Flow during any period in which an ABL Block shall
exist),

 

30

--------------------------------------------------------------------------------


 

(iv)                              an amount equal to the aggregate net non-cash
loss on Dispositions by the Borrower and the Restricted Subsidiaries during such
period (other than Dispositions in the Ordinary Course of Business) to the
extent deducted in arriving at such Consolidated Net Income,

 

(v)                                 an amount equal to all cash received for
such period on account of any net non-cash gain or income from Investments
deducted in a previous period pursuant to clause (b)(iv)(B) of this definition,

 

(vi)                              the amount deducted as tax expense in
determining Consolidated Net Income to the extent in excess of cash taxes paid
in such period, and

 

(vii)                           cash receipts in respect of Swap Contracts
during such fiscal year to the extent not otherwise included in such
Consolidated Net Income; over

 

(b)                                 the sum, without duplication, of:

 

(i)                                     an amount equal to (x) the amount of all
non-cash credits included in arriving at such Consolidated Net Income (but
excluding any non-cash credit to the extent representing the reversal of an
accrual or reserve described in clause (a)(ii) above) and (y) cash charges,
losses or expenses excluded by virtue of the definition of Consolidated Net
Income,

 

(ii)                                  without duplication of amounts deducted
pursuant to clause (xi) below in prior fiscal years, the amount of Capital
Expenditures or acquisitions of intellectual property accrued or made in cash
during such period to the extent financed with Internally Generated Cash,

 

(iii)                               the aggregate amount of all principal
payments and repayments of Indebtedness of the Borrower and the Restricted
Subsidiaries to the extent financed with Internally Generated Cash, but in any
event excluding principal payments and repayments of (A) Indebtedness under the
ABL Facilities, (B) Indebtedness in respect of any other revolving credit
facility (unless there is a corresponding reduction in commitments thereunder),
(C) Loans pursuant to Section 2.03(b) (other than pursuant to
Section 2.03(b)(ii) to the extent required due to a Disposition or Casualty
Event that resulted in an increase to Consolidated Net Income and not in excess
of the amount of such increase), (D) Indebtedness to the extent otherwise
deducted from the Applicable ECF Percentage of Excess Cash Flow pursuant to
Section 2.03(b)(i)(B) and (E) any Junior Financing to the extent not permitted
to be made pursuant to Section 7.12(a),

 

(iv)                              an amount equal to the sum of (A) the
aggregate net non-cash gain on Dispositions by the Borrower and the Restricted
Subsidiaries during such period (other than Dispositions in the Ordinary Course
of Business) to the extent included in arriving at such Consolidated Net Income
and (B) the aggregate net non-cash gain or income from Investments (other than
Investments made in the

 

31

--------------------------------------------------------------------------------


 

Ordinary Course of Business) to the extent otherwise added to arrive at
Consolidated Net Income,

 

(v)                                 increases in Consolidated Working Capital
for such period (other than any such increases arising from acquisitions or
Dispositions by the Borrower and the Restricted Subsidiaries completed during
such period or the application of acquisition accounting),

 

(vi)                              cash payments by the Borrower and the
Restricted Subsidiaries during such period in respect of long-term liabilities
(including pension and other post-retirement obligations) of the Borrower and
the Restricted Subsidiaries (other than Indebtedness) to the extent such
payments are not expensed during such period or are not deducted (or were
excluded) in calculating Consolidated Net Income,

 

(vii)                           without duplication of amounts deducted pursuant
to clauses (viii) and (xi) below in prior fiscal years, the amount of
Investments made pursuant to Sections 7.02(b), (m), and (n) and acquisitions
made during such period to the extent that such Investments were financed with
Internally Generated Cash,

 

(viii)                        the amount of Restricted Payments paid during such
period pursuant to Sections 7.06(f), (g), (h) and (m) in each case to the extent
such Restricted Payments were financed with Internally Generated Cash,

 

(ix)                              the aggregate amount of expenditures actually
made by the Borrower and the Restricted Subsidiaries from Internally Generated
Cash of the Borrower and the Restricted Subsidiaries during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period or are not deducted (or
were excluded) in calculating Consolidated Net Income,

 

(x)                                 the aggregate amount of any premium,
make-whole or penalty payments actually paid in cash by Holdings, the Borrower
and the Restricted Subsidiaries during such period that are made in connection
with any prepayment of Indebtedness to the extent such payments are not expensed
during such period or are not deducted in calculating Consolidated Net Income,

 

(xi)                              without duplication of amounts deducted from
Excess Cash Flow in prior periods and, at the option of the Borrower, the
aggregate consideration required to be paid in cash by the Borrower or any of
the Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to the extent expected to be consummated or made, in each case during
the period of four consecutive Fiscal Quarters of the Borrower following the end
of such period; provided that, to the extent the aggregate amount of Internally
Generated Cash actually utilized to finance such Permitted Acquisitions, Capital
Expenditures or acquisitions of intellectual

 

32

--------------------------------------------------------------------------------


 

property during such period of four consecutive Fiscal Quarters is less than the
Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
Fiscal Quarters,

 

(xii)                           the amount of cash taxes paid or tax reserves
set aside or payable (without duplication) in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period, and

 

(xiii)                        cash expenditures in respect of Swap Contracts
during such fiscal year to the extent not deducted in arriving at such
Consolidated Net Income.

 

Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, all components of Excess Cash Flow shall be
computed for the Borrower and its Restricted Subsidiaries on a consolidated
basis.

 

“Excess Cash Flow Period” means each Fiscal Year of the Borrower commencing with
and including the Fiscal Year beginning on February 4, 2015.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” means (i) any fee owned real property (other than Material
Real Properties) and any leasehold rights and interests in real property
(including landlord waivers, estoppels and collateral access letters),
(ii) motor vehicles, aircraft and other assets subject to certificates of title,
except to the extent a security interest therein can be perfected by the filing
of a UCC financing statement, (iii) commercial tort claims where the amount of
damages claimed by the applicable Loan Party is less than $5,000,000,
(iv) governmental licenses or state or local franchises, charters and
authorizations and any other property and assets to the extent that the
Administrative Agent may not validly possess a security interest therein under
applicable Laws (including, without limitation, rules and regulations of any
Governmental Authority or agency) or the pledge or creation of a security
interest in which would require governmental consent, approval, license or
authorization, other than to the extent such prohibition or limitation is
rendered ineffective under the UCC or other applicable Law notwithstanding such
prohibition and other than proceeds and receivable thereof, (v) any particular
asset or right under contract, if the pledge thereof or the security interest
therein is prohibited or restricted by applicable Law (including, without
limitation, rules and regulations of any Governmental Authority or agency) or
any third party (so long as any agreement with such third party that provides
for such prohibition or restriction was not entered into in contemplation of the
acquisition of such assets or entering into of such contract or for the purpose
of creating such prohibition or restriction), other than to the extent such
prohibition or restriction is rendered ineffective under the UCC or other
applicable Law, notwithstanding such prohibition, and other than proceeds and
receivable thereof, (vi) any written agreement, license or lease or any property
subject to a purchase money security interest, capital lease obligations or
similar arrangement permitted hereunder, in each case, to the extent the grant
of a security interest therein would violate or invalidate such lease, license
or agreement or purchase money or similar arrangement or would give rise to a
termination right in favor of any other party thereto (other than Holdings or
any of its Subsidiaries) after giving effect to the applicable anti-assignment
provisions of the

 

33

--------------------------------------------------------------------------------


 

UCC or other applicable Laws, in each case, only to the extent that such
limitation on such pledge or security interest is otherwise permitted under
Section 7.09, other than proceeds and receivable thereof, the assignment of
which is expressly deemed effective under the UCC or other applicable Laws,
notwithstanding such prohibition, (vii) (A) Margin Stock, (B) Equity Interests
in any Unrestricted Subsidiaries and (C) Equity Interests in any non-wholly
owned Subsidiaries and any entities which do not constitute Subsidiaries, but
only to the extent that (x) the Organization Documents or other agreements with
equity holders of such non-wholly owned Restricted Subsidiaries or other
entities do not permit or restrict the pledge of such Equity Interests, or
(y) the pledge of such Equity Interests (including any exercise of remedies)
would result in a change of control, repurchase obligation or other adverse
consequence to any of the Loan Parties or such non-wholly owned Restricted
Subsidiary or other entity, (viii) any property or assets for which the creation
or perfection of pledges of, or security interests in, pursuant to the
Collateral Documents would result in material adverse tax consequences to
Holdings, the Borrower or any of its Subsidiaries, as reasonably determined by
the Borrower in consultation with the Administrative Agent, (ix) letter of
credit rights, except to the extent constituting support obligations for other
Collateral as to which perfection of the security interest in such other
Collateral is accomplished by the filing of a UCC financing statement (it being
understood that no actions shall be required to perfect a security interest in
letter of credit rights, other than the filing of a UCC financing statement),
(x) (A) payroll and other employee wage and benefit accounts, (B) tax accounts,
including, without limitation, sales tax accounts, (C) escrow accounts and
(D) fiduciary or trust accounts and, in the case of clauses (A) through (D), the
funds or other property held in or maintained in any such account (as long as
the accounts described in clauses (A) through (D) are used solely for such
purposes), (xi) any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law and
(xii) assets in circumstances where the cost of obtaining a security interest in
such assets, including, without limitation, the cost of title insurance, surveys
or flood insurance (if necessary) would be excessive in light of the practical
benefit to the Lenders afforded thereby as reasonably determined by the Borrower
and the Administrative Agent; provided, however, that Excluded Assets shall not
include any proceeds, substitutions or replacements of any Excluded Assets
referred to in clause (i) through (xii) (unless such proceeds, substitutions or
replacements would independently constitute Excluded Assets referred to in
clauses (i) through (xii)).

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Foreign Subsidiary, (c) any
CFC Holdco, (d) any Domestic Subsidiary that is a direct or indirect Subsidiary
of a Foreign Subsidiary, (e) any Subsidiary that is prohibited or restricted by
applicable Law or by Contractual Obligations existing on the Closing Date (or,
in the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from providing a
Guaranty or if such Guaranty would require governmental (including regulatory)
consent, approval, license or authorization, (f) any special purpose
securitization vehicle (or similar entity), including any Securitization
Subsidiary, (g) any Subsidiary that is a not-for-profit organization, (h) any
Subsidiary, the obtaining of a Guarantee with respect to which would result in
material adverse tax consequences as reasonably determined by the Borrower
(including as a result of the

 

34

--------------------------------------------------------------------------------


 

operation of Section 956 of the Code), (i) any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition or permitted investment financed with
secured Indebtedness permitted to be incurred hereunder as Acquired Indebtedness
(but not incurred in contemplation of such Permitted Acquisition) and any
Restricted Subsidiary thereof that Guarantees such Indebtedness, in each case to
the extent such secured Indebtedness prohibits such Subsidiary from becoming a
Guarantor (provided that such restriction existed at the time of such
acquisition or Investment and was not created in contemplation thereof) ,
(j) each Unrestricted Subsidiary, (k) any Captive Insurance Subsidiary, and
(l) any other Subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent and the Borrower, the cost or other consequences
(including any adverse tax consequences) of providing the Guaranty outweighs the
benefits to be obtained by the Lenders therefrom.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Guarantor’s failure to
constitute an “eligible contract participant,” as defined in the Commodity
Exchange Act and the regulations thereunder, at the time the guarantee of (or
grant of such security interest by, as applicable) such Guarantor becomes or
would become effective with respect to such Swap Obligation or (b) in the case
of a Swap Obligation that is subject to a clearing requirement pursuant to
section 2(h) of the Commodity Exchange Act, because such Guarantor is a
“financial entity,” as defined in section 2(h)(7)(C) of the Commodity Exchange
Act, at the time the guarantee of (or grant of such security interest by, as
applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation.  If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

 

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of November 5, 2012, as amended on February 27, 2014,
by and among the Borrower, Holdings and the other guarantors party thereto, the
several banks and financial institutions party thereto as lenders, UBS AG,
Stamford Branch, as administrative agent and collateral agent, and certain other
parties thereto.

 

“Extended Loans” has the meaning specified in Section 2.14(a).

 

“Extending Lender” has the meaning specified in Section 2.14(a).

 

“Extension” has the meaning specified in Section 2.14(a).

 

“Extension Offer” has the meaning specified in Section 2.14(a).

 

35

--------------------------------------------------------------------------------


 

“fair market value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith.

 

“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, (b) any intergovernmental
agreements entered into between the United States and any other jurisdiction
with the purpose of facilitating the implementation of (a) above, and (c) any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

 

“First Lien Intercreditor Agreement” means a “pari passu” intercreditor
agreement among the Collateral Agent and one or more Senior Representatives for
holders of Permitted Pari Passu Secured Refinancing Debt and holders of
Incremental Equivalent Debt that is secured on a pari passu basis with the
Initial Loans in form and substance reasonably satisfactory to the Collateral
Agent.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on the Tuesday closest to January 31 in the following calendar year.

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) Biggert- Waters Flood Insurance
Reform Act of 2012 as now or hereafter in effect or any successor statute
thereto.

 

“Foreign Casualty Event” has the meaning specified in Section 2.03(b)(v).

 

“Foreign Disposition” has the meaning specified in Section 2.03(b)(v).

 

“Foreign Lender” has the meaning specified in Section 3.01(b).

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.

 

36

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through the
adoption of IFRS) on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through the adoption of IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 10.07(g).

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person,

 

37

--------------------------------------------------------------------------------


 

whether or not such Indebtedness or other monetary obligation is assumed by such
Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee” shall
not include endorsements for collection or deposit, in either case in the
Ordinary Course of Business, or customary and reasonable indemnity obligations
in effect on the Closing Date or entered into in connection with any acquisition
or disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness).  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.  For avoidance of doubt, the Borrower in its sole
discretion may cause any Restricted Subsidiary that is not a Guarantor to
Guarantee the Obligations by causing such Restricted Subsidiary to execute a
joinder to this Agreement in form and substance reasonably satisfactory to the
Administrative Agent, and any such Restricted Subsidiary shall be a Guarantor
hereunder for all purposes.

 

“Guaranty” means (a) the guaranty made by Holdings and the other Guarantors in
favor of the Administrative Agent on behalf of the Secured Parties pursuant to
clause (b) of the definition of “Collateral and Guarantee Requirement,”
substantially in the form of Exhibit E and (b) each other guaranty and guaranty
supplement delivered pursuant to Section 6.11.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, and all wastes or pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and infectious or medical wastes regulated
pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that is an Agent, a Lender, Arranger or an
Affiliate of any of the foregoing on the Closing Date or at the time it enters
into a Secured Hedge Agreement, in its capacity as a party thereto, whether or
not such Person subsequently ceases to be an Agent, a Lender or an Affiliate of
any of the foregoing.

 

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Identified Participating Lenders” has the meaning specified in
Section 2.03(a)(iv)(C)(3).

 

“Identified Qualifying Lender” has the meaning specified in
Section 2.03(a)(iv)(D)(3).

 

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

“Incremental Amendment” has the meaning set forth in Section 2.12(f).

 

38

--------------------------------------------------------------------------------


 

“Incremental Amendment Date” has the meaning set forth in Section 2.12(d).

 

“Incremental Commitments” has the meaning set forth in Section 2.12(a).

 

“Incremental Equivalent Debt” has the meaning specified in Section 2.12(g).

 

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.12(b).

 

“Incremental Lenders” has the meaning set forth in Section 2.12(c).

 

“Incremental Loan” has the meaning set forth in Section 2.12(b).

 

“Incremental Loan Request” has the meaning set forth in Section 2.12(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount (after giving effect to
any prior drawings or reductions that may have been reimbursed) of all
outstanding letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds, performance bonds and similar
instruments issued or created by or for the account of such Person;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than (i) trade accounts
and accrued expenses payable in the Ordinary Course of Business, (ii) any
earn-out obligation until such obligation is not paid within 30 days after
becoming due and payable and becomes a liability on the balance sheet of such
Person in accordance with GAAP and (iii) accruals for payroll and other
liabilities accrued in the Ordinary Course of Business);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements and mortgage, industrial revenue bond, industrial development bond
and similar financings), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

 

(f)                                   all Attributable Indebtedness;

 

(g)                                  all obligations of such Person in respect
of Disqualified Equity Interests if and to the extent that the foregoing would
constitute indebtedness or a liability in accordance with GAAP; and

 

39

--------------------------------------------------------------------------------


 

(h)                                 to the extent not otherwise included above,
all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of the Borrower and its Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll over or
extensions of terms) and made in the Ordinary Course of Business.  The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.  The amount of Indebtedness of
any Person for purposes of clause (e) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value (as determined by such Person in good faith) of the property encumbered
thereby as determined by such Person in good faith.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

 

“Information” has the meaning specified in Section 10.08.

 

“Initial Loans” shall mean the term loans made by the Lenders on the Closing
Date to the Borrower pursuant to Section 2.01.

 

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.

 

“Intercompany Subordination Agreement” means an agreement executed by each
Restricted Subsidiary of the Borrower, in substantially the form of Exhibit J,
as amended, restated, supplemented or otherwise modified from time to time.

 

“Intercreditor Agreements” means the ABL Intercreditor Agreement, the First Lien
Intercreditor Agreement and the Second Lien Intercreditor Agreement,
collectively, in each case to the extent in effect.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each January, April,
July and October.

 

40

--------------------------------------------------------------------------------


 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent consented to by each applicable
Lender, twelve months (or such period of less than one month as may be consented
to by each applicable Lender), as selected by the Borrower in its Committed Loan
Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the immediately preceding Business Day;

 

(b)                                 any Interest Period (other than an Interest
Period having a duration of less than one month) that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
applicable Maturity Date.

 

“Internally Generated Cash” means, with respect to any Person, funds of such
Person and its Restricted Subsidiaries not constituting (x) proceeds of the
issuance of (or contributions in respect of) Equity Interests of such Person,
(y) proceeds of the incurrence of Indebtedness (other than the incurrence of
Indebtedness under the ABL Facilities or extensions of credit under any other
revolving credit or similar facility) by such Person or any of its Restricted
Subsidiaries or (z) proceeds of Dispositions and Casualty Events.

 

“Interpolated Rate” means, in relation to the LIBOR, the rate which results from
interpolating on a linear basis between: (a) the applicable LIBOR for the
longest period (for which that LIBOR is available) which is less than the
Interest Period of that Loan; and (b) the applicable LIBOR for the shortest
period (for which that LIBOR is available) which exceeds the Interest Period of
that Loan, each as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the commencement of such Interest Period of that Loan.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition (including without limitation by merger or otherwise) of Equity
Interests or debt or other securities of another Person, (b) a loan, advance or
capital contribution (excluding accounts receivable, credit card and debit card
receivables, trade credit, advances to customers, commission, travel and similar
advances to employees, directors, officers, members of management, manufacturers
and consultants, in each case made in the Ordinary Course of Business) to,
Guarantee or assumption of Indebtedness of, or purchase or other acquisition of
any other debt or equity participation or interest in, another Person, including
any partnership or joint venture interest in such other Person or (c) the
purchase or other acquisition (in one transaction or a series of transactions,
including without limitation by merger or otherwise) of all or substantially all
of the property and assets or business of another Person or assets constituting
a business unit, line of business or

 

41

--------------------------------------------------------------------------------


 

division of such Person.  For purposes of the definition of “Unrestricted
Subsidiary” and the covenants described under Section 6.14:

 

(1)                                 “Investments” shall include the portion
(proportionate to the Borrower’s Equity Interest in such Subsidiary) of the fair
market value of the net assets of a Subsidiary of the Borrower at the time that
such Subsidiary is designated an Unrestricted Subsidiary; provided, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower shall
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to:

 

(a)                                 the Borrower’s “Investment” in such
Subsidiary at the time of such redesignation; less

 

(b)                                 the portion (proportionate to the Borrower’s
Equity Interest in such Subsidiary) of the fair market value of the net assets
of such Subsidiary at the time of such redesignation; and

 

(2)                                 any property transferred to or from an
Unrestricted Subsidiary shall be valued at its fair market value at the time of
such transfer.

 

The amount of any Investment outstanding at any time (including for purposes of
calculating the amount of any Investment outstanding at any time under any
provision of the covenant described Section 7.02 and otherwise determining
compliance with such covenant) shall be the original cost of such Investment
(determined, in the case of any Investment made with assets of the Borrower or
any Restricted Subsidiary, based on the fair market value of the assets invested
and without taking into account subsequent increases or decreases in value),
reduced (but not in excess of the original amount of such Investment) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount received in cash by the Borrower or a Restricted Subsidiary in respect of
such Investment.  Any Investment in the form of a loan or an advance shall be
the principal amount thereof outstanding on such date, minus any cash payments
actually received by such investor representing interest in respect of such
Investment (to the extent any such payment to be deducted does not exceed the
remaining principal amount of such Investment), but without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof.  Any
Investment in the form of a Guarantee shall be equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof.

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

 

“IP Rights” has the meaning specified in Section 5.15.

 

“IRS” means the Internal Revenue Service of the United States.

 

42

--------------------------------------------------------------------------------


 

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of the Restricted Subsidiaries and (b) any
Person in whom the Borrower or any of the Restricted Subsidiaries beneficially
owns any Equity Interest that is not a Restricted Subsidiary (other than an
Unrestricted Subsidiary).

 

“Judgment Currency” has the meaning specified in Section 10.18.

 

“Junior Financing” has the meaning specified in Section 7.12(a)(i).

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan, any
Refinancing Loan or any Extended Loan, in each case as extended in accordance
with this Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender”.  For avoidance of doubt, each
Additional Lender is a Lender to the extent any such Person has executed and
delivered a Refinancing Amendment or an Incremental Amendment, as the case may
be, and to the extent such Refinancing Amendment or Incremental Amendment shall
have become effective in accordance with the terms hereof and thereof, and each
Extending Lender shall continue to be a Lender.  As of the Closing Date,
Schedule 2.01 sets forth the name of each Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.

 

43

--------------------------------------------------------------------------------


 

“Limited Condition Acquisition” means any acquisition, including by way of
merger, amalgamation or consolidation, by one or more of the Borrower and its
Restricted Subsidiaries of any assets, business or Person permitted by this
Agreement whose consummation is not conditioned on the availability of, or on
obtaining, third party financing and which is designated as a Limited Condition
Acquisition by the Borrower or such Restricted Subsidiary in writing to the
Administrative Agent.

 

“Limited Originator Recourse” means a letter of credit, cash collateral account
or other such credit enhancement issued in connection with the incurrence of
Indebtedness by a Securitization Subsidiary under a Qualified Securitization
Financing.

 

“Loan” means an extension of credit by a Lender to the Borrower under
Article II.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
Refinancing Amendment, Incremental Amendment or Extension Offer, (d) the
Guaranty, (e) the Agent Fee Letter and (f) the Collateral Documents.

 

“Loan Increase” has the meaning set forth in Section 2.12(a).

 

“Loan Parties” means, collectively, (a) Holdings, (b) the Borrower and (c) each
other Guarantor.

 

“Management Stockholders” means the members of management of Holdings or any of
its Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof (other than Jim R. Black and R. Stephen Stagner).

 

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means any event, circumstance or condition that has
had a materially adverse effect on (a) the business, operations, assets,
liabilities (actual or contingent) or financial condition of Holdings and its
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which any of the Loan Parties is a party or (c) the rights and remedies of
the Lenders, the Collateral Agent or the Administrative Agent under any Loan
Document.

 

“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Domestic Subsidiaries that are not Guarantors solely because they do not
meet

 

44

--------------------------------------------------------------------------------


 

the thresholds set forth in clauses (a) or (b) comprise in the aggregate more
than 5.0% of Total Assets as of the end of the most recently ended Fiscal
Quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.01 or more than 5.0% of the consolidated gross revenues of
the Borrower and the Restricted Subsidiaries for the period of four consecutive
Fiscal Quarters ending as of the last day of such Fiscal Quarter, then the
Borrower shall, not later than forty-five (45) days after the date by which
financial statements for such quarter are required to be delivered pursuant to
this Agreement (or such longer period as may be agreed by the Administrative
Agent in its reasonable discretion), (i) designate in writing to the
Administrative Agent one or more of such Domestic Subsidiaries as “Material
Domestic Subsidiaries” to the extent required such that the foregoing condition
ceases to be true and (ii) comply with the provisions of Section 6.11 applicable
to such Subsidiary.

 

“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP.

 

“Material Real Property” means any fee-owned real property located in the United
States that is owned by any Loan Party with a fair market value in excess of
$5,000,000 (at the Closing Date or, with respect to fee-owned real property
located in the United States acquired after the Closing Date, at the time of
acquisition).

 

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

 

“Maturity Date” means (i) with respect to the Initial Loans that have not been
extended pursuant to Section 2.14, the date that is seven years after the
Closing Date (the “Original Loan Maturity Date”), (ii) with respect to any
tranche of Extended Loans, the final maturity date as specified in the
applicable Extension Offer accepted by the respective Lender or Lenders,
(iii) with respect to any Refinancing Loans, the final maturity date as
specified in the applicable Refinancing Amendment and (iv) with respect to any
Incremental Loans, the final maturity date as specified in the applicable
Incremental Amendment; provided, in each case, that if such day is not a
Business Day, the applicable Maturity Date shall be the Business Day immediately
preceding such day.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Minimum Extension Condition” has the meaning specified in Section 2.14(b).

 

“Minority Investment” means any Person other than a Subsidiary in which the
Borrower or any Restricted Subsidiary owns any Equity Interests.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policies” has the meaning specified in paragraph (e) of the definition
of “Collateral and Guarantee Requirement”.

 

45

--------------------------------------------------------------------------------


 

“Mortgaged Properties” has the meaning specified in paragraph (e) of the
definition of “Collateral and Guarantee Requirement”.

 

“Mortgages” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Lenders in form and substance reasonably satisfactory to
the Collateral Agent (taking account of relevant local Law matters), and any
other mortgages executed and delivered pursuant to Section 6.11.

 

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan
Party or any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to the Disposition of any asset
by the Borrower or any of the Restricted Subsidiaries or any Casualty Event, the
excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such Disposition or Casualty Event (including any cash and Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received and, with
respect to any Casualty Event, any insurance proceeds or condemnation awards in
respect of such Casualty Event actually received by or paid to or for the
account of the Borrower or any of the Restricted Subsidiaries) over (ii) the sum
of (A) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness that is secured by the asset subject to such
Disposition or Casualty Event and that is required to be repaid in connection
with such Disposition or Casualty Event (other than Indebtedness under the Loan
Documents, the ABL Facilities Documentation, any secured Incremental Equivalent
Debt and any secured Refinancing Equivalent Debt), (B) the out-of-pocket fees
and expenses (including attorneys’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by the Borrower or such
Restricted Subsidiary in connection with such Disposition or Casualty Event,
(C) taxes or distributions made pursuant to Section 7.06(g)(i) or (g)(iii) paid
or reasonably estimated to be payable, directly or indirectly, in connection
therewith (including taxes imposed on the distribution or repatriation of any
such Net Cash Proceeds), (D) in the case of any Disposition or Casualty Event by
a non-wholly owned Restricted Subsidiary, the pro-rata portion of the Net Cash
Proceeds thereof (calculated without regard to this clause (D)) attributable to
minority interests and not available for distribution to or for the account of
the Borrower or a wholly owned Restricted Subsidiary as a result thereof, and
(E) any reserve for adjustment in respect of (x) the sale price of such asset or
assets established in accordance with GAAP and (y) any liabilities associated
with such asset or assets and retained by the Borrower or any Restricted
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction, it being understood that

 

46

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” shall include the amount of any reversal (without the
satisfaction of any applicable liabilities in cash in a corresponding amount) of
any reserve described in this clause (E) as of the date of such reversal;
provided that (x) no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Cash Proceeds unless such net cash proceeds shall exceed
$10,000,000 and (y) no such net cash proceeds shall constitute Net Cash Proceeds
under this clause (a) in any fiscal year until the aggregate amount of all such
net cash proceeds in such fiscal year shall exceed $25,000,000 (and thereafter
only net cash proceeds in excess of such amount shall constitute Net Cash
Proceeds under this clause (a)); and

 

(b)                                 (i) with respect to the incurrence or
issuance of any Indebtedness by the Borrower or any Restricted Subsidiary or any
Permitted Equity Issuance by the Borrower or any direct or indirect parent of
the Borrower, the excess, if any, of (A) the sum of the cash and Cash
Equivalents received in connection with such incurrence or issuance over (B) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by the Borrower or
such Restricted Subsidiary in connection with such incurrence or issuance and
(ii) with respect to any Permitted Equity Issuance by any direct or indirect
parent of the Borrower, the amount of cash from such Permitted Equity Issuance
contributed to the capital of the Borrower.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

 

“New Store” means, with respect to any Person for any period, any newly
constructed store that is in operation on the last day of such period, but that
has not been in operation for more than eleven (11) full fiscal months, and that
is owned by such Person or any of its Restricted Subsidiaries.

 

“Non-Consenting Lender” has the meaning specified in Section 3.07.

 

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

 

“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit B hereto, evidencing
the aggregate Indebtedness of the Borrower to such Lender resulting from the
Loans made by such Lender.

 

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding,

 

47

--------------------------------------------------------------------------------


 

(b) obligations of any Loan Party arising under any Secured Hedge Agreement and
(c) obligations of any Loan Party arising under any Cash Management Obligations,
other than, in each case, Excluded Swap Obligations.  Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and any of their Restricted Subsidiaries to the extent they have
obligations under the Loan Documents) include the obligation (including
guarantee obligations) to pay principal, interest, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party under any Loan Document.

 

“Offered Amount” has the meaning specified in Section 2.03(a)(iv)(D)(1).

 

“Offered Discount” has the meaning specified in Section 2.03(a)(iv)(D)(1).

 

“OID” means original issue discount.

 

“Ordinary Course of Business” shall mean, with respect to any Person, any
ordinary course business practices engaged in by such Person or other business
practice reasonably related thereto or that is a reasonable extension,
development or expansion thereof.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Loan Maturity Date” has the meaning specified in the definition of
“Maturity Date”.

 

“Other Applicable Indebtedness” has the meaning specified in
Section 2.03(b)(ii)(A).

 

“Other Taxes” has the meaning specified in Section 3.01(f).

 

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

“Parent” means Mattress Firm Holding Corp.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“Participant Register” has the meaning specified in Section 10.07(e).

 

48

--------------------------------------------------------------------------------


 

“Participating Lender” has the meaning specified in Section 2.03(a)(iv)(C)(2).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time in the preceding
five plan years.

 

“Permitted Acquisition” means the purchase or other acquisition by Borrower or
any of its Restricted Subsidiaries of property and assets or businesses of any
Person or of assets constituting a business unit, a line of business or division
of such Person, a Store or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly owned Restricted Subsidiary of the
Borrower (including as a result of a merger or consolidation); provided that the
aggregate amount of such Investment made in Persons that do not become Loan
Parties (and assets that do not become Collateral (other than with respect to
Excluded Assets of Persons that become Loan Parties)) shall not exceed an
aggregate amount outstanding from time to time equal to the greater of
$60,000,000 and 25% of Adjusted EBITDA (with the amount of each Investment and
Adjusted EBITDA being measured at the time such Investment is made and after
giving effect to such Investment).

 

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower or any direct or indirect parent of the Borrower (in
which case the Net Cash Proceeds have been received by the Borrower as cash
common equity), in each case to the extent permitted hereunder.

 

“Permitted Holder” means any of (a) the Sponsor, (b) Jim R. Black, (c) R.
Stephen Stagner and (d) the Management Stockholders; provided that if Management
Stockholders own beneficially or of record more than ten percent (10%) of the
outstanding voting stock of Holdings (or any direct or indirect parent thereof)
in the aggregate, they shall be treated as Permitted Holders of only ten percent
(10%) of the outstanding voting stock of Holdings (or any direct or indirect
parent thereof) at such time.

 

“Permitted Junior Secured Refinancing Debt” has the meaning set forth in
Section 2.13(h)(i).

 

“Permitted Pari Passu Secured Refinancing Debt” has the meaning set forth in
Section 2.13(h)(i).

 

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary provided that (a) such Indebtedness is unsecured, (b) such
Indebtedness does not mature prior to the date that is ninety one (91) days
after the Latest Maturity Date at the time such Indebtedness is incurred,
(c) such Indebtedness has no scheduled amortization or scheduled

 

49

--------------------------------------------------------------------------------


 

payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary “AHYDO catch-up
payments”, customary offers to repurchase and prepayment events upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default) prior to date that is ninety one (91) days after the Latest
Maturity Date at the time such Indebtedness is incurred, (d) immediately after
giving effect thereto and to the use of the proceeds thereof, (i) no Event of
Default shall be continuing or result therefrom, (ii) the Consolidated Cash
Interest Coverage Ratio after giving Pro Forma Effect to the incurrence of such
Indebtedness is not less than 2.00:1.00 and (e) Non-Loan Parties may not incur
Indebtedness pursuant to this definition if, after giving Pro Forma Effect to
such incurrence, the aggregate amount of Indebtedness of Non-Loan Parties
incurred pursuant to this paragraph then outstanding would exceed the greater of
(x) $35,000,000 and (y) 15% of Consolidated EBITDA (provided that in no event
shall the aggregate amount of Indebtedness incurred by Non-Loan Parties under
this paragraph, together with all Indebtedness of Non-Loan Parties incurred
under clauses (g), (n) and (y) of Section 7.03, exceed at any time outstanding
the greater of $75,000,000 and 30% of Adjusted EBITDA), in each case determined
at the such time of incurrence; provided that a certificate of the Borrower as
to the satisfaction of the conditions described in clause (d) above delivered
prior to, on or after the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy
clause (d) above, shall be conclusive unless the Administrative Agent notifies
the Borrower within five (5) Business Days that it disagrees with such
determination (including a description of the basis upon which it disagrees).

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium (including
tender premiums) thereon, plus other amounts owing or paid related to such
Indebtedness plus other fees and expenses reasonably incurred, in connection
with such modification, refinancing, refunding, renewal or extension and by an
amount equal to any existing commitments unutilized thereunder, (b) other than
with respect to a Permitted Refinancing in respect of Indebtedness permitted
pursuant to Section 7.03(b) or Section 7.03(e), such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing, (d) if the Indebtedness being modified, refinanced, refunded,
renewed, replaced, exchanged or extended is (i) unsecured, such modification,
refinancing, refunding, renewal, replacement, exchange or extension is
unsecured, or (ii) secured by Liens on the Collateral, such modification,
refinancing, refunding, replacement, renewal or extension is either unsecured or
secured to the same extent, including with respect to any subordination
provisions, and subject to intercreditor arrangements reasonably satisfactory to
the Administrative Agent, (e) if such Indebtedness being modified,

 

50

--------------------------------------------------------------------------------


 

refinanced, refunded, renewed, replaced or extended is Junior Financing, (i) to
the extent such Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended is subordinated in right of payment to the Obligations,
such modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (ii) the
terms and conditions (including, if applicable, as to collateral but excluding
as to subordination, pricing, premiums and optional prepayment or redemption
provisions) of any such modified, refinanced, refunded, renewed or extended
Indebtedness, taken as a whole, are not materially less favorable to the Loan
Parties or the Lenders than the terms and conditions of the Indebtedness being
modified, refinanced, refunded, renewed or extended; provided that a certificate
of a Responsible Officer delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within five Business Days that it disagrees with such
determination (including a description of the basis upon which it disagrees) and
(iii) such modification, refinancing, refunding, renewal or extension is
incurred by the Person who is the obligor of the Indebtedness being modified,
refinanced, refunded, renewed or extended and no additional obligors become
liable for such Indebtedness, and (f) in the case of any Permitted Refinancing
in respect of the ABL Facilities, such Permitted Refinancing is secured only by
assets pursuant to one or more security agreements permitted by and subject to
the ABL Intercreditor Agreement.  Any reference to a Permitted Refinancing in
this Agreement or any other Loan Document shall be interpreted to mean (a) a
Permitted Refinancing of the subject Indebtedness and (b) any further
refinancings constituting a Permitted Refinancing of the Indebtedness resulting
from a prior Permitted Refinancing.

 

“Permitted Unsecured Refinancing Debt” has the meaning set forth in
Section 2.13(h)(i).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA, whether or not such plan is subject to ERISA) established
or contributed to by any Loan Party or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any of their respective
ERISA Affiliates.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii).

 

51

--------------------------------------------------------------------------------


 

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.09.

 

“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).

 

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Loans of such Lender under the applicable Class or Classes
at such time and the denominator of which is the amount of the Aggregate
Commitments and, if applicable and without duplication, Loans under the
applicable Class or Classes at such time.

 

“Projections” shall have the meaning specified in Section 6.01(c).

 

“Public Company Costs” means costs relating to compliance with the provisions of
the Securities Act and the Exchange Act, in each case as applicable to companies
with equity or debt securities held by the public, the rules of national
securities exchange companies with listed equity or debt securities, directors’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance, listing fees and all executive, legal and
professional fees related to the foregoing.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Purchase Agreement” means the Purchase and Sale Agreement dated as of
September 3, 2014, among Mattress Firm, Inc., Mattress Firm Holding Corp. and
The Sleep Train, Inc. and each of its shareholders and representatives party
thereto.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified Holding Company Debt” means unsecured Indebtedness of Holdings
(A) that is not subject to any Guarantee by any Subsidiary of Holdings, (B) that
will not mature prior to the date that is six (6) months after the Latest
Maturity Date in effect on the date of issuance or incurrence thereof, (C) that
has no scheduled amortization or scheduled payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemption provisions satisfying the requirements of
clause (E) below), (D) that does not require any payments in cash of interest or
other amounts in respect of the principal thereof prior to the date that is
ninety-one (91) days after the Latest Maturity Date in effect on the date of
such issuance or incurrence, and (E) that has mandatory prepayment, repurchase
or redemption, covenant, default and remedy provisions customary for senior
discount notes of an issuer that is the parent of a borrower under senior
secured credit facilities, and in any event, with respect to covenant, default
and remedy provisions, no more restrictive (taken as a whole)

 

52

--------------------------------------------------------------------------------


 

than those set forth in this Agreement (other than provisions customary for
senior discount notes of a holding company); provided that the Borrower shall
have delivered a certificate of a Responsible Officer to the Administrative
Agent at least five (5) Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement (and such
certificate shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees));
provided, further, that any such Indebtedness shall constitute Qualified Holding
Company Debt only if immediately after giving effect to the issuance or
incurrence thereof and the use of proceeds thereof, no Event of Default shall
have occurred and be continuing.

 

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value and (c) the financing
terms, covenants, termination events and other provisions thereof, including any
Standard Securitization Undertakings, shall be market terms.  The grant of a
security interest in any Securitization Assets of the Borrower or any of the
Restricted Subsidiaries (other than a Securitization Subsidiary) to secure
Indebtedness under this Agreement prior to engaging in any Securitization
Financing shall not be deemed a Qualified Securitization Financing.

 

“Qualifying Lender” has the meaning specified in Section 2.03(a)(iv)(D)(3).

 

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related statements of income and cash flows of Parent and its Subsidiaries
for the most recent Fiscal Quarters after the date of the Annual Financial
Statements and ended at least forty-five (45) days before the Closing Date,
accompanied by unaudited consolidating information that explains in reasonable
detail the differences between the information relating to Parent, on the one
hand, and the information relating to the Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand.

 

“Refinanced Debt” has the meaning set forth in Section 2.13(a).

 

“Refinanced Loans” has the meaning specified in Section 2.13(h)(i).

 

“Refinancing” has the meaning specified in the preliminary statements hereto.

 

“Refinancing Amendment” has the meaning set forth in Section 2.13(f).

 

“Refinancing Commitments” has the meaning set forth in Section 2.13(a).

 

“Refinancing Equivalent Debt” has the meaning specified in Section 2.13(h)(i).

 

53

--------------------------------------------------------------------------------


 

“Refinancing Facility Closing Date” has the meaning set forth in
Section 2.13(d).

 

“Refinancing Lender” has the meaning set forth in Section 2.13(c).

 

“Refinancing Loan” has the meaning set forth in Section 2.13(b).

 

“Refinancing Loan Request” has the meaning set forth in Section 2.13(a).

 

“Register” has the meaning specified in Section 10.07(c).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A of the Securities Act or other private placement transaction
under the Securities Act, substantially identical notes (having the same
Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.

 

“Related Indemnified Person” of an Indemnitee means (a) any controlling person
or controlled affiliate of such Indemnitee, (b) the respective directors,
officers, or employees of such Indemnitee or any of its controlling persons or
controlled affiliates and (c) the respective agents of such Indemnitee or any of
its controlling persons or controlled affiliates, in the case of this
clause (c), acting at the instructions of such Indemnitee, controlling person or
such controlled affiliate; provided that each reference to a controlled
affiliate or controlling person in this definition shall pertain to a controlled
affiliate or controlling person involved in the negotiation or syndication of
the Initial Loans and the ABL Facilities.

 

“Replaced Loans” has the meaning specified in Section 10.01.

 

“Replacement Loans” has the meaning specified in Section 10.01.

 

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived
under applicable regulation or guidance.

 

“Repricing Transaction” means (a) any prepayment or repayment of the Initial
Loans with the proceeds of, or any conversion of Initial Loans into, any new or
replacement tranche of secured term loans the primary purpose of which is to
reduce the All-In Yield applicable to such Initial Loans or (b) any amendment to
this Agreement the primary purpose of which is to reduce the All-In Yield
applicable to the Initial Loans; provided that any refinancing or repricing of
the Loans in connection with (1) any Permitted Acquisition or (2) a Change of
Control shall, in each case, not constitute a Repricing Transaction.

 

“Required Class Lenders” shall mean, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Class; provided that, to the same extent set forth in Section 10.07(h) with
respect to determination of Required Lenders, the Loans of any Affiliated Lender
shall in each case be excluded for purposes of making a determination of
Required Class Lenders.

 

54

--------------------------------------------------------------------------------


 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) outstanding Loans and (b) aggregate unused
Commitments; provided that the Loans of any Affiliated Lender shall in each case
be excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief operating officer, chief
administrative officer, secretary or assistant secretary, treasurer or assistant
treasurer or other similar officer or Person performing similar functions of a
Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.  Unless otherwise specified, all references
herein to a “Responsible Officer” shall refer to a Responsible Officer of the
Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any of its Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Persons thereof).

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sale-Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise Disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or otherwise Disposed.

 

“Same Day Funds” means disbursements and payments in immediately available
funds.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions (as of the date of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria).

 

55

--------------------------------------------------------------------------------


 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State and (b) any other Person operating or organized in a Sanctioned Country or
controlled (as determined by applicable law) by any Person that is a Sanctioned
Person.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Collateral Agent, the ABL Administrative Agent and one or
more Senior Representatives for holders of Permitted Junior Secured Refinancing
Debt and holders of Incremental Equivalent Debt that is secured on a junior
basis with the Initial Loans in form and substance reasonably satisfactory to
the Collateral Agent and the ABL Administrative Agent (it being understood that
the Second Lien Intercreditor Agreement will provide that the Liens of such
Senior Representatives shall be junior to the Liens of the Collateral Agent and
the ABL Administrative Agent).

 

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between the Borrower or any
Restricted Subsidiary and any Hedge Bank; and designated in writing by the Hedge
Bank and the Borrower to the Administrative Agent as a “Secured Hedge
Agreement”.

 

“Secured Parties” means, collectively, the Lenders, the Administrative Agent,
the Collateral Agent, each Hedge Bank, each Cash Management Bank, the
Supplemental Administrative Agent and each co-agent or sub-agent (if any)
appointed by the Administrative Agent from time to time pursuant to
Section 9.01(b).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securitization Assets” means (a) the accounts receivable, royalty or other
revenue streams and other rights to payment subject to a Qualified
Securitization Financing and the proceeds thereof and (b) contract rights,
lockbox accounts and records with respect to such accounts receivable and any
other assets customarily transferred together with accounts receivable in a
securitization financing.

 

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

 

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any

 

56

--------------------------------------------------------------------------------


 

Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

 

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

 

“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the Board of
Directors of the Borrower or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by Holdings,
the Borrower or any other Subsidiary of the Borrower, other than another
Securitization Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings or Limited Originator Recourse), (ii) is recourse to or obligates
Holdings, the Borrower or any other Subsidiary of the Borrower, other than
another Securitization Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or Limited Originator Recourse or (iii) subjects any
property or asset of Holdings, the Borrower or any other Subsidiary of the
Borrower, other than another Securitization Subsidiary, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings or Limited Originator Recourse, (b) with
which none of Holdings, the Borrower or any other Subsidiary of the Borrower,
other than another Securitization Subsidiary, has any material contract,
agreement, arrangement or understanding other than on terms which the Borrower
reasonably believes to be no less favorable to Holdings, the Borrower or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the Borrower and (c) to which none of Holdings, the Borrower
or any other Subsidiary of the Borrower, other than another Securitization
Subsidiary, has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results. 
Any such designation by the Board of Directors of the Borrower or such other
Person shall be evidenced to the Administrative Agent by delivery to the
Administrative Agent of a certified copy of the resolution of the Board of
Directors of the Borrower or such other Person giving effect to such designation
and a certificate executed by a Responsible Officer certifying that such
designation complied with the foregoing conditions.

 

57

--------------------------------------------------------------------------------


 

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit F, as amended, restated,
supplemented or otherwise modified from time to time, together with each other
Security Agreement Supplement executed and delivered pursuant to Section 6.11.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Senior Secured Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Net Debt as of the last day of such
Test Period to (b) Adjusted EBITDA of the Borrower for such Test Period.

 

“Serta Dealer Incentive Agreements” means (a) the Serta Dealer Incentive
Agreement dated December 29, 2009 between National Bedding Company d/b/a Serta
Mattress, ST San Diego, LLC, Sleep Country USA, LLC and The Sleep Train, Inc.
and (b) all UCC financing statements and other filings in respect thereof.

 

“Solicited Discount Proration” has the meaning specified in
Section 2.03(a)(iv)(D)(3).

 

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.03(a)(iv)(D)(1).

 

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to
Section 2.03(a)(iv)(D) substantially in the form of Exhibit N.

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit Q, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.03(a)(iv)(D)(1).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Restricted Subsidiaries, on a consolidated basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of such Person
and its Restricted Subsidiaries, on a consolidated basis, is greater than the
amount that will be required to pay the probable liability, on a consolidated
basis, of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured,
(c) such Person and its Restricted Subsidiaries, on a consolidated basis,

 

58

--------------------------------------------------------------------------------


 

are able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such liabilities become absolute and matured and (d) such Person
and its Restricted Subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.  The amount of any contingent liability at any time shall be computed
as the amount that would reasonably be expected to become an actual and matured
liability.

 

“SPC” has the meaning specified in Section 10.07(g).

 

“Specified Discount” has the meaning specified in Section 2.03(a)(iv)(B)(1).

 

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.03(a)(iv)(B)(1).

 

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to
Section 2.03(a)(iv)(B) substantially in the form of Exhibit P.

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit R, to a Specified Discount
Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.03(a)(iv)(B)(1).

 

“Specified Discount Proration” has the meaning specified in
Section 2.03(a)(iv)(B)(3).

 

“Specified Transaction” means (u) the Transaction, (v) any Investment that
results in a Person becoming a Restricted Subsidiary, (w) any designation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, (x) any
Permitted Acquisition and any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person or
a Store, (y) any Disposition that results in a Restricted Subsidiary ceasing to
be a Subsidiary of the Borrower, and any Disposition of a business unit, line of
business or division or a Store of the Borrower or a Restricted Subsidiary, in
each case whether by merger, consolidation, amalgamation or otherwise or (z) any
incurrence or repayment of Indebtedness (other than Indebtedness incurred or
repaid under any revolving credit facility or line of credit), Restricted
Payment or Incremental Loan, in each case, that by the terms of this Agreement
requires a financial ratio or test to be calculated on a “Pro Forma Basis” or
after giving “Pro Forma Effect.”

 

“Sponsor” means J.W. Childs Associates and any of its Affiliates and funds or
partnerships managed or advised by any of them or any of their respective
Affiliates but not including, however, any portfolio company of any of the
foregoing.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that are customary in a Securitization Financing.

 

59

--------------------------------------------------------------------------------


 

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by the Borrower or any Restricted Subsidiary.

 

“Submitted Amount” has the meaning specified in Section 2.03(a)(iv)(C)(1).

 

“Submitted Discount” has the meaning specified in Section 2.03(a)(iv)(C)(1).

 

“Subordination Agreement” means a subordination agreement among the
Administrative Agent and one or more Senior Representatives for the holders of
Indebtedness subordinated to the Obligations, in form and substance reasonably
acceptable to the Administrative Agent and the Borrower.  Wherever in this
Agreement a Senior Representative is required to become party to the
Subordination Agreement, if the related Indebtedness is the initial Indebtedness
incurred by the Borrower or any Restricted Subsidiary to be subordinated to the
Obligations, then the Borrower, Holdings, the Subsidiary Guarantors, the
Administrative Agent and the Senior Representative for such Indebtedness shall
execute and deliver the Subordination Agreement and the Administrative Agent
shall be authorized to execute and deliver the Subordination Agreement.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations and any other Person that meets the
requirements of Section 501(c)(3) of the Code) (i) of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person, or (ii) the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, by such Person, to the extent such entity’s financial results
are required to be included in such Person’s consolidated financial statements
under GAAP.  Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the
Borrower.

 

“Subsidiary Guarantor” means any Guarantor other than Holdings.

 

“Successor Borrower” has the meaning specified in Section 7.04(d).

 

“Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 9.12(a).

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any

 

60

--------------------------------------------------------------------------------


 

combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Term Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement.

 

“Test Period” in effect at any time means the most recent period of four
consecutive Fiscal Quarters of the Borrower ended on or prior to such time
(taken as one accounting period); provided that, prior to the first date that
financial statements have been or are required to be delivered pursuant to
Section 6.01(a) or (b), the Test Period in effect shall be the period of four
consecutive Fiscal Quarters of the Borrower ended July 29, 2014.  A Test Period
may be designated by reference to the last day thereof (i.e., the “July 29, 2014
Test Period” refers to the period of four consecutive Fiscal Quarters of the
Borrower ended July 29, 2014), and a Test Period shall be deemed to end on the
last day thereof.

 

“Threshold Amount” means $25,000,000.

 

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to
Section 6.01(a) or (b) or, for the period prior to the time any such statements
are so delivered pursuant to Section 6.01(a) or (b), the Pro Forma Financial
Statements.

 

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Net Debt as of the last day of such Test Period to (b) Adjusted
EBITDA of the Borrower for such Test Period.

 

61

--------------------------------------------------------------------------------


 

“Transaction” means, collectively, (a) the Acquisition, (b) the funding of the
Loans on the Closing Date, (c) the execution and delivery of the ABL Credit
Agreement and the funding of the loans under the ABL Facilities on the Closing
Date, if any, (d) the consummation of any other transactions in connection with
the foregoing, (e) the repayment of the Existing Credit Agreement and (f) the
payment of the fees and expenses incurred in connection with any of the
foregoing.

 

“Transaction Expenses” means any fees or expenses incurred or paid by any direct
or indirect parent of the Borrower, the Borrower or any of its (or their)
Subsidiaries in connection with the Transactions (including expenses in
connection with close-out fees in connection with the termination of hedging
transactions, if any, and payments to officers, employees and directors as
change of control payments, severance payments, special or retention bonuses and
charges for repurchase or rollover of, or modifications to, stock options and/or
restricted stock), this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code or any
successor provision thereof as the same may from time to time be in effect in
the State of New York or the Uniform Commercial Code or any successor provision
thereof (or similar code or statute) of another jurisdiction, to the extent it
may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Subsidiary” means (i) each Securitization Subsidiary and (ii) any
Subsidiary of the Borrower designated by the Board of Directors of the Borrower
as an Unrestricted Subsidiary pursuant to Section 6.14 subsequent to the date
hereof, in each case, until such Person ceases to be an Unrestricted Subsidiary
of the Borrower in accordance with Section 6.14 or ceases to be a Subsidiary of
the Borrower.

 

“U.S. Lender” has the meaning specified in Section 3.01(d).

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment by (b) the then
outstanding principal amount of such Indebtedness; provided that for purposes of
determining the Weighted

 

62

--------------------------------------------------------------------------------


 

Average Life to Maturity of any Indebtedness that is being modified, refinanced,
refunded, renewed, replaced or extended (the “Applicable Indebtedness”), the
effects of any amortization or prepayments made on such Applicable Indebtedness
prior to the date of the applicable modification, refinancing, refunding,
renewal, replacement or extension shall be disregarded.

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) nominal shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.                                   Other Interpretive Provisions. 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i) The words “herein,” “hereto,” “hereof”
and “hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

(ii)                                  References in this Agreement to an
Exhibit, Schedule, Article, Section, clause or sub-clause refer (A) to the
appropriate Exhibit or Schedule to, or Article, Section, clause or sub-clause in
this Agreement or (B) to the extent such references are not present in this
Agreement, to the Loan Document in which such reference appears.

 

(iii)                               The term “including” is by way of example
and not limitation.

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(v)                                 Unless otherwise expressly indicated herein,
the words “above” and “below”, when following a reference to a clause or a
sub-clause of any Loan Document, refer to a clause or sub-clause within,
respectively, the same Section or clause.

 

(c)                                  The terms “Lender” and “Administrative
Agent” include, without limitation, their respective successors.

 

(d)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including”.

 

63

--------------------------------------------------------------------------------


 

(e)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

(f)                                   For purposes of determining compliance
with any Section of Article VII at any time, except as otherwise expressly set
forth herein, in the event that any Lien, Investment, Indebtedness (whether at
the time of incurrence or upon application of all or a portion of the proceeds
thereof), Disposition, Restricted Payment, Affiliate transaction, Contractual
Obligation or prepayment of Indebtedness meets the criteria of one or more than
one of the categories of transactions permitted pursuant to any clause of such
Sections, such transaction (or portion thereof) at any time shall be permitted
under one or more of such clauses as determined by the Borrower in its sole
discretion at such time.

 

SECTION 1.03.                                   Accounting Terms.  All
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein.

 

Notwithstanding any changes in GAAP after the Closing Date, any lease of the
Loan Parties and their Subsidiaries that would be characterized as an operating
lease under GAAP in effect on the Closing Date (whether such lease is entered
into before or after the Closing Date) shall not constitute Indebtedness,
Attributable Indebtedness or a Capitalized Lease Obligation under this Agreement
or any other Loan Document as a result of such changes in GAAP.

 

SECTION 1.04.                                   Rounding.  Any financial ratios
required to be satisfied in order for a specific action to be permitted under
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

SECTION 1.05.                                   References to Agreements,
Laws, Etc.  Unless otherwise expressly provided herein, (a) references to
Organization Documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all appendices, exhibits and
schedules thereto and all subsequent amendments, restatements, extensions,
supplements and other modifications thereto (but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
permitted by any Loan Document); and (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

 

SECTION 1.06.                                   Times of Day.  Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).

 

SECTION 1.07.                                   Timing of Payment of
Performance.  When the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment (other than

 

64

--------------------------------------------------------------------------------


 

as described in the definition of Interest Period) or performance shall extend
to the immediately succeeding Business Day.

 

SECTION 1.08.                                   Available Amount Transactions. 
If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Available Amount immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously, i.e. each transaction must be permitted under the
Available Amount as so calculated.

 

SECTION 1.09.                                   Pro Forma Calculations. 
(a) Notwithstanding anything to the contrary herein, financial ratios and tests,
including the Total Net Leverage Ratio, the Senior Secured Net Leverage Ratio,
the Consolidated Cash Interest Coverage Ratio and compliance with covenants
determined by reference to Adjusted EBITDA, shall be calculated in the manner
prescribed by this Section 1.09; provided that notwithstanding anything to the
contrary in clauses (b), (c), (d), (e) or (f) of this Section 1.09, (A) when
calculating the Senior Secured Net Leverage Ratio for purposes of the definition
of “Applicable ECF Percentage”, the events described in this Section 1.09 that
occurred subsequent to the end of the applicable Test Period shall not be given
pro forma effect and (B) when calculating any such ratio or test for purposes of
the incurrence of any Indebtedness, cash and Cash Equivalents resulting from the
incurrence of any such Indebtedness shall be excluded from the pro forma
calculation of any applicable ratio or test.  In addition, whenever a financial
ratio or test is to be calculated on a pro forma basis, the reference to the
“Test Period” for purposes of calculating such financial ratio or test shall be
deemed to be a reference to, and shall be based on, the most recently ended Test
Period for which financial statements have been delivered pursuant to
Section 6.01(a) or (b), as applicable, for the relevant Test Period.  For the
avoidance of doubt, the provisions of the foregoing sentence shall not apply for
purposes of calculating the Senior Secured Net Leverage Ratio for purposes of
the definition of “Applicable ECF Percentage”, which shall be based on the
financial statements delivered pursuant to Section 6.01(a) or (b), as
applicable, for the relevant Test Period.

 

(b)                                 For purposes of calculating any financial
ratio or test or compliance with any covenant determined by reference to
Adjusted EBITDA or Total Assets, Specified Transactions (with any incurrence or
repayment of any Indebtedness in connection therewith to be subject to clause
(d) of this Section 1.09) that have been made (i) during the applicable Test
Period or (ii) if applicable as described in clause (a) above, subsequent to
such Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and any increase or decrease in
Adjusted EBITDA, Total Assets and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable Test Period (or, in the case of Total Assets, on the last day
of the applicable Test Period).  If since the beginning of any applicable Test
Period any Person that subsequently became a Restricted Subsidiary or was
merged, amalgamated or consolidated with or into the Borrower or any of its
Restricted Subsidiaries since the beginning of such Test Period shall have made
any Specified Transaction that would have required adjustment pursuant to this
Section 1.09, then such financial ratio or test (or Total Assets) shall be
calculated to give pro forma effect thereto in accordance with this
Section 1.09.

 

65

--------------------------------------------------------------------------------


 

(c)                                  Whenever pro forma effect is to be given to
a Specified Transaction, the pro forma calculations shall be made in good faith
by a responsible financial or accounting officer of the Borrower and may
include, for the avoidance of doubt, the amount of “run-rate” cost savings,
operating expense reductions and synergies resulting from or relating to any
Specified Transaction (including the Transactions) which is being given pro
forma effect that have been realized or are expected to be realized and for
which the actions necessary to realize such cost savings, operating expense
reductions and synergies are taken, committed to be taken or with respect to
which substantial steps have been taken or are expected to be taken (in the good
faith determination of the Borrower) (calculated on a pro forma basis as though
such cost savings, operating expense reductions and synergies had been realized
on the first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period and
“run-rate” means the full recurring benefit for a period that is associated with
any action taken, committed to be taken or with respect to which substantial
steps have been taken or are expected to be taken (including any savings
expected to result from the elimination of a public target’s Public Company
Costs) net of the amount of actual benefits realized during such period from
such actions, and any such adjustments shall be included in the initial pro
forma calculations of any financial ratios or tests (and in respect of any
subsequent pro forma calculations in which such Specified Transaction is given
pro forma effect) and during any applicable subsequent Test Period in which the
effects thereof are expected to be realized) relating to such Specified
Transaction; provided that (A) such amounts are reasonably identifiable and
factually supportable in the good faith judgment of the Borrower, (B) such
actions are taken, committed to be taken or with respect to which substantial
steps have been taken or are expected to be taken no later than eighteen (18)
months after the date of such Specified Transaction, and (C) no amounts shall be
added pursuant to this clause (c) to the extent duplicative of any amounts that
are otherwise added back in computing Adjusted EBITDA (or any other components
thereof), whether through a pro forma adjustment or otherwise, with respect to
such period; provided that any increase to Adjusted EBITDA as a result of cost
savings, operating expense reductions and synergies pursuant to this
Section 1.09(c) shall be subject to the limitation set forth in the final
proviso of clause (vi) of the definition of Consolidated EBITDA.

 

(d)                                 In the event that the Borrower or any
Restricted Subsidiary incurs (including by assumption or guarantees) or repays
(including by redemption, repayment, retirement or extinguishment) any
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility unless such Indebtedness has been permanently repaid and not
replaced), (i) during the applicable Test Period or (ii) subject to paragraph
(a), subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then such financial ratio or test shall be calculated giving pro forma
effect to such incurrence or repayment of Indebtedness, in each case to the
extent required, as if the same had occurred on the last day of the applicable
Test Period (except in the case of the Consolidated Cash Interest Coverage Ratio
(or similar ratio), in which case such incurrence, assumption, guarantee,
redemption, repayment, retirement or extinguishment of Indebtedness will be
given effect as if the same had occurred on the first day of the applicable Test
Period).

 

(e)                                  In connection with any action being taken
solely in connection with a Limited Condition Acquisition, for purposes of:

 

66

--------------------------------------------------------------------------------


 

(i)                                     determining compliance with any
provision of this Agreement which requires the calculation of any financial
ratio or test, including the Senior Secured Net Leverage Ratio, Total Net
Leverage Ratio and Consolidated Cash Interest Coverage Ratio (and, for the
avoidance of doubt, any financial ratio set forth in Section 2.12(d)(iii)); or

 

(ii)                                  testing availability under baskets set
forth in this Agreement (including baskets measured as a percentage of Adjusted
EBITDA or Total Assets);

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCT Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent Test Period ending prior to the LCT
Test Date, the Borrower would have been permitted to take such action on the
relevant LCT Test Date in compliance with such ratio, test or basket, such
ratio, test or basket shall be deemed to have been complied with.  For the
avoidance of doubt, if the Borrower has made an LCT Election and any of the
ratios, tests or baskets for which compliance was determined or tested as of the
LCT Test Date are exceeded as a result of fluctuations in any such ratio, test
or basket, including due to fluctuations in Adjusted EBITDA or Total Assets of
the Borrower or the Person subject to such Limited Condition Acquisition, at or
prior to the consummation of the relevant transaction or action, such baskets,
tests or ratios will not be deemed to have been exceeded as a result of such
fluctuations.  If the Borrower has made an LCT Election for any Limited
Condition Acquisition, then in connection with any calculation of any ratio,
test or basket availability with respect to the incurrence of Indebtedness or
Liens, the making of Restricted Payments, the making of any permitted
Investment, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary (a “Subsequent Transaction”) following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated or the date that the definitive
agreement or irrevocable notice for such Limited Condition Acquisition is
terminated or expires without consummation of such Limited Condition
Acquisition, for purposes of determining whether such Subsequent Transaction is
permitted under this Agreement, any such ratio, test or basket shall be required
to be satisfied on a Pro Forma Basis (i) assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and (ii) assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have not been consummated.

 

(f)                                   If any Indebtedness bears a floating rate
of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of the
event for which the calculation of the Consolidated Cash Interest Coverage Ratio
is made had been the applicable rate for the entire period (taking into account
any interest hedging arrangements applicable to such Indebtedness); provided, in
the case of repayment of any Indebtedness, to the extent actual interest related
thereto was included during all or any portion

 

67

--------------------------------------------------------------------------------


 

of the applicable Test Period, the actual interest may be used for the
applicable portion of such Test Period.  Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a Responsible Officer of the Borrower to be the rate of interest implicit in
such Capitalized Lease Obligation in accordance with GAAP.  Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a London interbank offered rate, or other
rate, shall be determined to have been based upon the rate actually chosen, or
if none, then based upon such optional rate chosen as the Borrower or Restricted
Subsidiary may designate.

 

SECTION 1.10.                                   Currency Equivalents Generally.

 

(a)                                 For purposes of determining compliance with
Sections 7.01, 7.02, 7.03 and 7.06 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of currency exchange occurring
after the time such Indebtedness or Investment is incurred (so long as such
Indebtedness or Investment, at the time incurred, made or acquired, was
permitted hereunder).

 

(b)                                 For purposes of determining the Senior
Secured Net Leverage Ratio, the Total Net Leverage Ratio and the Consolidated
Cash Interest Coverage Ratio, amounts denominated in a currency other than
Dollars will be converted to Dollars at the currency exchange rates used in
preparing the Borrower’s financial statements corresponding to the Test Period
with respect to the applicable date of determination and will, in the case of
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of Swap Contracts permitted hereunder for currency exchange risks
with respect to the applicable currency in effect on the date of determination
of the Dollar equivalent of such Indebtedness.

 

ARTICLE II

 

The Commitments and Borrowings

 

SECTION 2.01.                                   The Loans.  Subject to the terms
and conditions set forth herein, each Lender severally agrees to make to the
Borrower a single loan denominated in Dollars equal to such Lender’s Commitment
on the Closing Date.  Amounts borrowed under this Section 2.01 and repaid or
prepaid may not be reborrowed.  Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

 

SECTION 2.02.                                   Borrowings, Conversions and
Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative Agent
(provided that the notices in respect of the Borrowing of the Initial Loans may
be conditioned on the closing of the Acquisition).  Each such notice must be
received by the Administrative Agent not later than 12:00 noon (New York, New
York time) (i) three (3) Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans or any conversion of Base
Rate Loans to Eurocurrency Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans; provided, that

 

68

--------------------------------------------------------------------------------


 

the notice referred to in subclause (i) above may be delivered no later than one
(1) Business Day prior to the Closing Date in the case of the Initial Loans. 
Each notice by the Borrower pursuant to this Section 2.02(a) must be delivered
to the Administrative Agent and shall be a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof.  Each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $500,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Class and Type of Loans to be
borrowed or to which existing Loans are to be converted and (v) if applicable,
the duration of the Interest Period with respect thereto.  If the Borrower fails
to specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Base Rate Loans.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans.  If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Pro Rata Share of the applicable Class of Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans or continuation of Loans described in Section 2.02(a).  In the
case of each Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 1:00 p.m., on the Business Day
specified in the applicable Committed Loan Notice; provided, that, on the
Closing Date (or with respect to any Incremental Facilities, on the relevant
Incremental Amendment Date), such funds may be made available at such earlier
time as may be agreed among the relevant Lenders, the Borrower and the
Administrative Agent for the purpose of consummating the Transactions (or, in
the case of any Incremental Facilities, the relevant transactions).  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is on the Closing Date, Section 4.01), the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of the Administrative Agent with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan unless the Borrower pays the
amount due, if any, under Section 3.05 in connection therewith.  Upon the
occurrence and during the continuation of an Event of Default, the

 

69

--------------------------------------------------------------------------------


 

Administrative Agent or the Required Lenders may require by notice to the
Borrower that no Loans may be converted to or continued as Eurocurrency Rate
Loans.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  The determination of the Eurocurrency Rate by the Administrative Agent
shall be conclusive in the absence of manifest error.  At any time when Base
Rate Loans are outstanding, the Administrative Agent shall notify the Borrower
and the Lenders of any change in the Administrative Agent’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten (10) Interest Periods in
effect unless otherwise agreed between the Borrower and the Administrative
Agent; provided that after the establishment of any new Class of Loans pursuant
to a Refinancing Amendment or Extension, the number of Interest Periods
otherwise permitted by this Section 2.02(e) shall increase by three (3) Interest
Periods for each applicable Class so established.

 

(f)                                   The failure of any Lender to make the Loan
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, hereunder to make its Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on the date of any
Borrowing.

 

(g)                                  Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s Pro
Rata Share of such Borrowing, the Administrative Agent may assume that such
Lender has made such Pro Rata Share available to the Administrative Agent on the
date of such Borrowing in accordance with paragraph (b) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount.  If the Administrative Agent
shall have so made funds available, then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, each of such
Lender and the Borrower severally agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent at (i) in the case of
the Borrower, the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, the Overnight Rate plus any
administrative, processing, or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.02(g) shall be conclusive in the absence of manifest
error.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

70

--------------------------------------------------------------------------------


 

SECTION 2.03.                                   Prepayments.

 

(a)                                 Optional.

 

(i)                                     The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty (except as provided in
Section 2.15 below); provided, that (1) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (New York, New York time)
(A) three (3) Business Days prior to any date of prepayment of Eurocurrency Rate
Loans (unless otherwise agreed by the Administrative Agent) and (B) one
(1) Business Day prior to any date of prepayment of Base Rate Loans; (2) any
partial prepayment of Eurocurrency Rate Loans shall be in a minimum principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof or, if
less, the entire principal amount thereof then outstanding; and (3) any
prepayment of Base Rate Loans shall be in a minimum principal amount of
$5,000,000 or a whole multiple of $500,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Class(es) and Type(s) of
Loans to be prepaid and the payment amount specified in such notice shall be due
and payable on the date specified therein.  The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment.  Any
prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05.  Each prepayment of the Loans pursuant to this
Section 2.03(a) shall be paid to the Appropriate Lenders in accordance with
their respective Pro Rata Shares; provided, that the Borrower may in its sole
discretion select the Borrowing or Borrowings (and the order of maturity of
principal payments) to be repaid, and such payment shall be paid to the
Appropriate Lenders in accordance with their respective Pro Rata Shares or other
applicable share provided for under this Agreement.

 

(ii)                                  Notwithstanding anything to the contrary
contained in this Agreement, the Borrower may rescind any notice of prepayment
under Section 2.03(a)(i) if such prepayment would have resulted from a
refinancing of all or any portion of the applicable Class, which refinancing
shall not be consummated or shall otherwise be delayed.

 

(iii)                               Voluntary prepayments of any Class of Loans
permitted hereunder shall be applied to the remaining scheduled installments of
principal thereof pursuant to Section 2.05 in a manner determined at the
discretion of the Borrower and specified in the notice of prepayment (and absent
such direction, in direct order of maturity).

 

(iv)                              Notwithstanding anything in any Loan Document
to the contrary, so long as (x) no Default or Event of Default has occurred and
is continuing and (y) no proceeds of Loans under the ABL Facilities are used for
this purpose, the Borrower may prepay the outstanding Loans (which shall, for
the avoidance of doubt, be automatically and permanently canceled immediately
upon acquisition by the Borrower) (or Holdings or any of its Subsidiaries may
purchase such outstanding Loans and immediately cancel them) on the following
basis:

 

(A)                               Any Company Party shall have the right to make
a voluntary prepayment of Loans at a discount to par pursuant to a Borrower
Offer of Specified Discount

 

71

--------------------------------------------------------------------------------


 

Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Loan Prepayment”), in each case made in accordance with this
Section 2.03(a)(iv); provided that no Company Party shall initiate any action
under this Section 2.03(a)(iv) in order to make a Discounted Loan Prepayment
unless (I) at least ten (10) Business Days shall have passed since the
consummation of the most recent Discounted Loan Prepayment as a result of a
prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Company Party was notified that no Lender was willing to accept any
prepayment of any Loan at the Specified Discount, within the Discount Range or
at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of any Company Party’s
election not to accept any Solicited Discounted Prepayment Offers.

 

(B)                               (1) Subject to the proviso to
subsection (A) above, any Company Party may from time to time offer to make a
Discounted Loan Prepayment by providing the Auction Agent with five (5) Business
Days’ notice in the form of a Specified Discount Prepayment Notice; provided
that (I) any such offer shall be made available, at the sole discretion of the
Company Party, to (x) each Lender and/or (y) each Lender with respect to any
Class of Loans on an individual tranche basis, (II) any such offer shall specify
the aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable tranche, the tranche or
tranches of Loans subject to such offer and the specific percentage discount to
par (the “Specified Discount”) of such Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $10,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date.  The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to such Lenders (which date may be
extended for a period not exceeding three (3) Business Days upon notice by the
Company Party to, and with the consent of, the Auction Agent) (the “Specified
Discount Prepayment Response Date”).

 

(2)                                 Each Lender receiving such offer shall
notify the Auction Agent (or its delegate) by the Specified Discount Prepayment
Response Date whether or not it agrees to accept a prepayment of any of its
applicable then outstanding Loans at the Specified Discount and, if so (such
accepting Lender, a “Discount Prepayment Accepting Lender”), the amount and the
tranches of such Lender’s Loans to be prepaid at such offered discount.  Each
acceptance of a Discounted Loan Prepayment by a Discount Prepayment Accepting
Lender shall be irrevocable.  Any Lender whose Specified Discount Prepayment
Response is not received by the Auction Agent by the Specified Discount
Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

 

72

--------------------------------------------------------------------------------


 

(3)                                 If there is at least one Discount Prepayment
Accepting Lender, the relevant Company Party will make a prepayment of
outstanding Loans pursuant to this paragraph (B) to each Discount Prepayment
Accepting Lender in accordance with the respective outstanding amount and
tranches of Loans specified in such Lender’s Specified Discount Prepayment
Response given pursuant to subsection (2) above; provided that, if the aggregate
principal amount of Loans accepted for prepayment by all Discount Prepayment
Accepting Lenders exceeds the Specified Discount Prepayment Amount, such
prepayment shall be made pro rata among the Discount Prepayment Accepting
Lenders in accordance with the respective principal amounts accepted to be
prepaid by each such Discount Prepayment Accepting Lender and the Auction Agent
(in consultation with such Company Party and subject to rounding requirements of
the Auction Agent made in its reasonable discretion) will calculate such
proration (the “Specified Discount Proration”). The Auction Agent shall
promptly, and in any case within three (3) Business Days following the Specified
Discount Prepayment Response Date, notify (I) the relevant Company Party of the
respective Lenders’ responses to such offer, the Discounted Prepayment Effective
Date and the aggregate principal amount of the Discounted Loan Prepayment and
the tranches to be prepaid, (II) each Lender of the Discounted Prepayment
Effective Date, and the aggregate principal amount and the tranches of Loans to
be prepaid at the Specified Discount on such date and (III) each Discount
Prepayment Accepting Lender of the Specified Discount Proration, if any, and
confirmation of the principal amount, tranche and Type of Loans of such Lender
to be prepaid at the Specified Discount on such date. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the Company
Party and such Lenders shall be conclusive and binding for all purposes absent
manifest error.  The payment amount specified in such notice to the Company
Party shall be due and payable by such Company Party on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).

 

(C)                               (1)  Subject to the proviso to
subsection (A) above, any Company Party may from time to time solicit Discount
Range Prepayment Offers by providing the Auction Agent with five (5) Business
Days’ notice in the form of a Discount Range Prepayment Notice; provided that
(I) any such solicitation shall be extended, at the sole discretion of such
Company Party, to (x) each Lender and/or (y) each Lender with respect to any
Class of Loans on an individual tranche basis, (II) any such notice shall
specify the maximum aggregate principal amount of the relevant Loans (the
“Discount Range Prepayment Amount”), the tranche or tranches of Loans subject to
such offer and the maximum and minimum percentage discounts to par (the
“Discount Range”) of the principal amount of such Loans with respect to each
relevant tranche of Loans willing to be prepaid by such Company Party (it being
understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different tranches of Loans and, in such
event, each such offer will be treated as separate offer pursuant to the terms
of this Section), (III) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than $10,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Discount Range Prepayment Response Date.  The Auction
Agent will promptly provide each Appropriate Lender with a copy of such Discount
Range Prepayment Notice and a form of the Discount Range Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York time, on the third Business Day after the date of
delivery of such notice to such Lenders (which date may be extended for a period
not

 

73

--------------------------------------------------------------------------------


 

exceeding three (3) Business Days upon notice by the Company Party to, and with
the consent of, the Auction Agent) (the “Discount Range Prepayment Response
Date”).  Each Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Loans of the applicable tranche or tranches and the maximum
aggregate principal amount and tranches of such Lender’s Loans (the “Submitted
Amount”) such Lender is willing to have prepaid at the Submitted Discount.  Any
Lender whose Discount Range Prepayment Offer is not received by the Auction
Agent by the Discount Range Prepayment Response Date shall be deemed to have
declined to accept a Discounted Loan Prepayment of any of its Loans at any
discount to their par value within the Discount Range.

 

(2)                                 The Auction Agent shall review all Discount
Range Prepayment Offers received on or before the applicable Discount Range
Prepayment Response Date and shall determine (in consultation with such Company
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the Applicable Discount and Loans to be prepaid at such
Applicable Discount in accordance with this subsection (C).  The relevant
Company Party agrees to accept on the Discount Range Prepayment Response Date
all Discount Range Prepayment Offers received by Auction Agent within the
Discount Range by the Discount Range Prepayment Response Date, in the order from
the Submitted Discount that is the largest discount to par to the Submitted
Discount that is the smallest discount to par, up to and including the Submitted
Discount that is the smallest discount to par within the Discount Range (such
Submitted Discount that is the smallest discount to par within the Discount
Range being referred to as the “Applicable Discount”) which yields a Discounted
Loan Prepayment in an aggregate principal amount equal to the lower of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. 
Each Lender that has submitted a Discount Range Prepayment Offer to accept
prepayment at a discount to par that is larger than or equal to the Applicable
Discount shall be deemed to have irrevocably consented to prepayment of Loans
equal to its Submitted Amount (subject to any required proration pursuant to the
following subsection (3)) at the Applicable Discount (each such Lender, a
“Participating Lender”).

 

(3)                                 If there is at least one Participating
Lender, the relevant Company Party will prepay the respective outstanding Loans
of each Participating Lender in the aggregate principal amount and of the
tranches specified in such Lender’s Discount Range Prepayment Offer at the
Applicable Discount; provided that if the Submitted Amount by all Participating
Lenders offered at a discount to par greater than the Applicable Discount
exceeds the Discount Range Prepayment Amount, prepayment of the principal amount
of the relevant Loans for those Participating Lenders whose Submitted Discount
is a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Discount
Range Proration”).  The Auction Agent shall promptly, and in any case within
five (5) Business Days following the Discount Range Prepayment Response Date,
notify (I) the relevant Company Party of the respective Lenders’ responses to
such solicitation, the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount of the Discounted Loan

 

74

--------------------------------------------------------------------------------


 

Prepayment and the tranches to be prepaid, (II) each Lender of the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount and tranches of Loans to be prepaid at the Applicable Discount on such
date, (III) each Participating Lender of the aggregate principal amount and
tranches of such Lender to be prepaid at the Applicable Discount on such date,
and (IV) if applicable, each Identified Participating Lender of the Discount
Range Proration.  Each determination by the Auction Agent of the amounts stated
in the foregoing notices to the relevant Company Party and Lenders shall be
conclusive and binding for all purposes absent manifest error.  The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

 

(D)                               (1)  Subject to the proviso to
subsection (A) above, any Company Party may from time to time solicit Solicited
Discounted Prepayment Offers by providing the Auction Agent with five
(5) Business Days’ notice in the form of a Solicited Discounted Prepayment
Notice; provided that (I) any such solicitation shall be extended, at the sole
discretion of such Company Party, to (x) each Lender and/or (y) each Lender with
respect to any Class of Loans on an individual tranche basis, (II) any such
notice shall specify the maximum aggregate amount of the Loans (the “Solicited
Discounted Prepayment Amount”) and the tranche or tranches of Loans the
applicable Company Party is willing to prepay at a discount (it being understood
that different Solicited Discounted Prepayment Amounts may be offered with
respect to different tranches of Loans and, in such event, each such offer will
be treated as separate offer pursuant to the terms of this Section), (III) the
Solicited Discounted Prepayment Amount shall be in an aggregate amount not less
than $10,000,000 and whole increments of $1,000,000 in excess thereof and
(IV) each such solicitation by a Company Party shall remain outstanding through
the Solicited Discounted Prepayment Response Date.  The Auction Agent will
promptly provide each Appropriate Lender with a copy of such Solicited
Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time on the third Business Day
after the date of delivery of such notice to such Lenders (which date may be
extended for a period not exceeding three (3) Business Days upon notice by the
Company Party to the Auction Agent) (the “Solicited Discounted Prepayment
Response Date”).  Each Lender’s Solicited Discounted Prepayment Offer shall
(x) be irrevocable, (y) remain outstanding until the Acceptance Date, and
(z) specify both a discount to par (the “Offered Discount”) at which such Lender
is willing to allow prepayment of its then outstanding Loan and the maximum
aggregate principal amount and tranches of such Loans (the “Offered Amount”)
such Lender is willing to have prepaid at the Offered Discount.  Any Lender
whose Solicited Discounted Prepayment Offer is not received by the Auction Agent
by the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Loans at any discount.

 

(2)                                 The Auction Agent shall promptly provide the
relevant Company Party with a copy of all Solicited Discounted Prepayment Offers
received on or before the Solicited Discounted Prepayment Response Date.  Such
Company Party shall review all such Solicited Discounted Prepayment Offers and
select the smallest of the Offered Discounts specified by the relevant
responding Lenders in the Solicited Discounted Prepayment Offers that is
acceptable to the Company Party in its sole discretion (the “Acceptable
Discount”), if any.  If the Company Party elects, in its sole discretion, to
accept any Offered Discount as the

 

75

--------------------------------------------------------------------------------


 

Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than by the third Business Day after
the date of receipt by such Company Party from the Auction Agent of a copy of
all Solicited Discounted Prepayment Offers pursuant to the first sentence of
this subsection (2) (the “Acceptance Date”), the Company Party shall submit an
Acceptance and Prepayment Notice to the Auction Agent setting forth the
Acceptable Discount.  If the Auction Agent shall fail to receive an Acceptance
and Prepayment Notice from the Company Party by the Acceptance Date, such
Company Party shall be deemed to have rejected all Solicited Discounted
Prepayment Offers.

 

(3)                                 Based upon the Acceptable Discount and the
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, within three (3) Business Days
after receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Auction Agent will determine (in consultation with
such Company Party and subject to rounding requirements of the Auction Agent
made in its sole reasonable discretion) the aggregate principal amount and the
tranches of Loans (the “Acceptable Prepayment Amount”) to be prepaid by the
relevant Company Party at the Acceptable Discount in accordance with this
Section 2.03(a)(iv)(D).  If the Company Party elects to accept any Acceptable
Discount, then the Company Party agrees to accept all Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount.  Each Lender that
has submitted a Solicited Discounted Prepayment Offer with an Offered Discount
that is greater than or equal to the Acceptable Discount shall be deemed to have
irrevocably consented to prepayment of Loans equal to its Offered Amount
(subject to any required pro-rata reduction pursuant to the following sentence)
at the Acceptable Discount (each such Lender, a “Qualifying Lender”).  The
Company Party will prepay outstanding Loans pursuant to this subsection (D) to
each Qualifying Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Loans for those Qualifying Lenders
whose Offered Discount is greater than or equal to the Acceptable Discount (the
“Identified Qualifying Lenders”) shall be made pro rata among the Identified
Qualifying Lenders in accordance with the Offered Amount of each such Identified
Qualifying Lender and the Auction Agent (in consultation with such Company Party
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Solicited Discount
Proration”).  On or prior to the Discounted Prepayment Determination Date, the
Auction Agent shall promptly notify (I) the relevant Company Party of the
Discounted Prepayment Effective Date and Acceptable Prepayment Amount comprising
the Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender
of the Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Loans and the tranches to be prepaid to be
prepaid at the Applicable Discount on such date, (III) each Qualifying Lender of
the aggregate principal amount and the tranches of such Lender to be prepaid at
the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration.  Each determination by
the Auction Agent of the amounts stated in the foregoing notices to such Company
Party and Lenders shall

 

76

--------------------------------------------------------------------------------


 

be conclusive and binding for all purposes absent manifest error.  The payment
amount specified in such notice to such Company Party shall be due and payable
by such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

 

(E)                                In connection with any Discounted Loan
Prepayment, the Company Parties and the Lenders acknowledge and agree that the
Auction Agent may require as a condition to any Discounted Loan Prepayment, the
payment of customary and documented or invoiced fees and out-of-pocket expenses
from a Company Party in connection therewith.

 

(F)                                 If any Loan is prepaid in accordance with
paragraphs (B) through (D) above, a Company Party shall prepay such Loans on the
Discounted Prepayment Effective Date.  The relevant Company Party shall make
such prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 a.m. (New York time) on the Discounted Prepayment Effective
Date and all such prepayments shall be applied to the remaining principal
installments of the relevant tranche of Loans on a pro-rata basis across such
installments.  The Loans so prepaid shall be accompanied by all accrued and
unpaid interest on the par principal amount so prepaid up to, but not including,
the Discounted Prepayment Effective Date.  Each prepayment of the outstanding
Loans pursuant to this Section 2.03(a)(iv) shall be paid to the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, and shall be applied to the relevant Loans of such Lenders in
accordance with their respective Pro Rata Share.  The aggregate principal amount
of the tranches and installments of the relevant Loans outstanding shall be
deemed reduced by the full par value of the aggregate principal amount of the
tranches of Loans prepaid on the Discounted Prepayment Effective Date in any
Discounted Loan Prepayment.  In connection with each prepayment pursuant to this
Section 2.03(a)(iv), the relevant Company Party shall make a representation to
the Lenders that it does not possess material non-public information with
respect to Holdings and its Subsidiaries or the securities of any of them that
has not been disclosed to the Lenders generally (other than Lenders who elect
not to receive such information).

 

(G)                               To the extent not expressly provided for
herein, each Discounted Loan Prepayment shall be consummated pursuant to
procedures consistent with the provisions in this Section 2.03(a)(iv),
established by the Auction Agent acting in its reasonable discretion and as
reasonably agreed by the applicable Company Party.

 

(H)                              Notwithstanding anything in any Loan Document
to the contrary, for purposes of this Section 2.03(a)(iv), each notice or other
communication required to be delivered or otherwise provided to the Auction
Agent (or its delegate) shall be deemed to have been given upon Auction Agent’s
(or its delegate’s) actual receipt during normal business hours of such notice
or communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

 

(I)                                   Each of the Company Parties and the
Lenders acknowledge and agree that the Auction Agent may perform any and all of
its duties under this Section 2.03(a)(iv)

 

77

--------------------------------------------------------------------------------


 

by itself or through any Affiliate of the Auction Agent and expressly consents
to any such delegation of duties by the Auction Agent to such Affiliate and the
performance of such delegated duties by such Affiliate.  The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Loan Prepayment provided for in this Section 2.03(a)(iv) as well as activities
of the Auction Agent.

 

(J)                                   Each Company Party shall have the right,
by written notice to the Auction Agent, to revoke or modify in full (and not in
part) its offer to make a Discounted Loan Prepayment and rescind the applicable
Specified Discount Prepayment Notice, Discount Range Prepayment Notice or
Solicited Discounted Prepayment Notice therefor at its discretion at any time on
or prior to the applicable Specified Discount Prepayment Response Date (and if
such offer is revoked pursuant to the preceding clauses, any failure by such
Company Party to make any prepayment to a Lender, as applicable, pursuant to
this Section 2.03(a)(iv) shall not constitute a Default or Event of Default
under Section 8.01 or otherwise).

 

(b)                                 Mandatory.

 

(i)                                     Within five (5) Business Days after
financial statements have been delivered pursuant to Section 6.01(a) and the
related Compliance Certificate has been delivered pursuant to Section 6.02(a),
the Borrower shall, subject to clause (b)(v) of this Section 2.03, prepay an
aggregate principal amount of Loans equal to (A) the Applicable ECF Percentage
of Excess Cash Flow, if any, for the Excess Cash Flow Period then ended minus
(B) the sum of (i) all voluntary prepayments of (x) Initial Loans and (y) Loans
that are not Initial Loans, Incremental Equivalent Debt and Refinancing
Equivalent Debt, in each case that is secured by the Collateral on a pari passu
basis with the Initial Loans, during such Excess Cash Flow Period or after the
end of such Excess Cash Flow Period and prior to when such Excess Cash Flow
prepayment is due (limited in the case of any voluntary prepayments made
pursuant to Section 2.03(a)(v) to the discounted amount actually paid in respect
of the principal amount of such Loans (as opposed to the face amount so
prepaid)) and (ii) all voluntary prepayments of loans under the ABL Facilities
or any other revolving credit facilities during such Excess Cash Flow Period or
after the end of such Excess Cash Flow Period and prior to when such Excess Cash
Flow prepayment is due, to the extent the ABL Facilities or such other revolving
credit facilities (and commitments thereunder) are permanently reduced by the
amount of such payments and, in the case of each of the immediately preceding
clauses (i) and (ii), to the extent such prepayments are funded with Internally
Generated Cash (the difference of (A) minus (B), the “ECF Prepayment Amount”);
provided that no prepayment shall be required pursuant to this
Section 2.03(b)(i) if the ECF Prepayment Amount in any Fiscal Year is less than
$5,000,000; provided, further, that if at the time that any such prepayment
would be required, the Borrower (or any Restricted Subsidiary) is required to
prepay or offer to repurchase any Incremental Equivalent Debt or any Refinancing
Equivalent Debt, in each case that is secured by the Collateral on a pari passu
basis with the Initial Loans, pursuant to the terms of the documentation
governing such Indebtedness (such Incremental Equivalent Debt or any Refinancing
Equivalent Debt required to be so prepaid or offered to be so repurchased,
“Other Applicable Indebtedness”) with any portion of the ECF Prepayment Amount,
then the Borrower may apply such portion of the ECF Prepayment Amount on a pro
rata basis (determined on the basis of the aggregate outstanding principal
amount of the Loans and Other Applicable Indebtedness at such time; provided
that the

 

78

--------------------------------------------------------------------------------


 

portion of such ECF Prepayment Amount allocated to the Other Applicable
Indebtedness shall not exceed the amount of such ECF Prepayment Amount required
to be allocated to the Other Applicable Indebtedness pursuant to the terms
thereof, and the remaining amount of such ECF Prepayment Amount shall be
allocated to the Loans in accordance with the terms hereof) to the prepayment of
the Loans and to the repurchase or prepayment of Other Applicable Indebtedness,
and the amount of prepayment of the Loans that would have otherwise been
required pursuant to this Section 2.03(b)(i) shall be reduced accordingly;
provided, further, that to the extent the holders of Other Applicable
Indebtedness decline to have such indebtedness repurchased or prepaid, the
declined amount shall promptly (and in any event within ten (10) Business Days
after the date of such rejection) be applied to prepay the Loans in accordance
with the terms hereof.

 

(ii)                                  (A)  If (x) the Borrower or any of its
Restricted Subsidiaries Disposes of any property or assets (other than (X) any
Disposition of any property or assets permitted by Section 7.05(a), (b), (c),
(d), (e), (g), (h), (i), (k), (l), (m), (n), (o), (p), (r), (s), (u) and (v) and
(Y) so long as the ABL Credit Agreement is in effect, any Disposition of Current
Asset Collateral) or (y) any Casualty Event occurs, which results in the
realization or receipt by the Borrower or such Restricted Subsidiary of Net Cash
Proceeds, the Borrower shall prepay on or prior to the date which is ten
(10) Business Days after the date of the realization or receipt of such Net Cash
Proceeds, subject to clause (b)(v) of this Section 2.03, an aggregate principal
amount of Loans equal to 100% of all Net Cash Proceeds realized or received;
provided, that if at the time that any such prepayment would be required, the
Borrower is required to prepay or offer to repurchase any Other Applicable
Indebtedness, then the Borrower may apply such portion of such Net Cash Proceeds
on a pro rata basis (determined on the basis of the aggregate outstanding
principal amount of the Loans and Other Applicable Indebtedness at such time;
provided that the portion of such Net Cash Proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such Net Cash Proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such Net Cash Proceeds shall
be allocated to the Loans in accordance with the terms hereof) to the prepayment
of the Loans and to the repurchase or prepayment of Other Applicable
Indebtedness, and the amount of prepayment of the Loans that would have
otherwise been required pursuant to this Section 2.03(b)(ii)(A) shall be reduced
accordingly; provided, further, that to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten
(10) Business Days after the date of such rejection) be applied to prepay the
Loans in accordance with the terms hereof; provided, further, that no prepayment
shall be required pursuant to this Section 2.03(b)(ii)(A) with respect to such
portion of such Net Cash Proceeds that the Borrower shall have, on or prior to
such date, given written notice to the Administrative Agent of its intent to
reinvest in accordance with Section 2.03(b)(ii)(B).

 

(B)                               With respect to any Net Cash Proceeds realized
or received with respect to any Disposition (other than any Disposition
specifically excluded from the application of Section 2.03(b)(ii)(A)) or any
Casualty Event, at the option of the Borrower, the Borrower may reinvest all or
any portion of such Net Cash Proceeds in assets useful for its business
(including to make Permitted Acquisitions) within (x) eighteen (18) months
following receipt of such Net Cash Proceeds or (y) if the Borrower enters into a
legally binding commitment to reinvest such Net Cash Proceeds within eighteen
(18) months following receipt thereof, within

 

79

--------------------------------------------------------------------------------


 

the later of (1) eighteen (18) months following receipt thereof and (2) one
hundred and eighty (180) days of the date of such legally binding commitment;
provided that upon receipt of any such Net Cash Proceeds, the Borrower or
applicable Restricted Subsidiary shall deposit such Net Cash Proceeds into the
Asset Sale Proceeds Pledged Account and such Net Cash Proceeds shall remain in
the Asset Sale Proceeds Pledged Account until reinvested pursuant to this clause
(b)(ii)(B) or applied to prepay the Loans in accordance with this
Section 2.03(b)(ii) and provided, further, that if any Net Cash Proceeds are no
longer intended to be or cannot be so reinvested at any time after delivery of a
notice of reinvestment election, and subject to clauses (iv) and (v) of this
Section 2.03(b), an amount equal to any such Net Cash Proceeds shall be applied
within five (5) Business Days after the Borrower reasonably determines that such
Net Cash Proceeds are no longer intended to be or cannot be so reinvested to the
prepayment of the Loans as set forth in this Section 2.03.

 

(iii)                               If the Borrower or any Restricted Subsidiary
incurs or issues any Indebtedness (A) not expressly permitted to be incurred or
issued pursuant to Section 7.03 or (B) that constitutes Refinancing Loans (or
Refinancing Equivalent Debt) resulting in Net Proceeds (as opposed to such
Refinancing Loans or Refinancing Equivalent Debt arising out of an exchange of
existing Loans for such Refinancing Loans or Refinancing Equivalent Debt), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom on or prior to the date which is five
(5) Business Days after the receipt of such Net Cash Proceeds.

 

(iv)                              Each prepayment of Loans pursuant to
Section 2.03(b) (A) shall be applied either (x) ratably to each Class of Loans
then outstanding or (y) as requested by the Borrower in the notice delivered
pursuant to clause (vi) below, to any Class or Classes of Loans with a Maturity
Date preceding the Maturity Date of the remaining Classes of Loans then
outstanding, (B) shall be applied, with respect to each such Class for which
prepayments will be made, in a manner determined at the discretion of the
Borrower in the applicable notice and, if not specified, in direct order of
maturity to repayments thereof required pursuant to Section 2.05 and (C) shall
be paid to the Appropriate Lenders in accordance with their respective Pro Rata
Share (or other applicable share provided by this Agreement) of each such
Class of Loans, subject to clause (vi) of this Section 2.03(b).  Notwithstanding
clause (A) above, (1) in the case of prepayments pursuant to
Section 2.03(b)(iii), such prepayment shall be applied in accordance with this
clause (iii) solely to those applicable Classes of Loans selected by the
Borrower and specified in the applicable Refinancing Amendment or notice and
(2) any Incremental Amendment or Refinancing Amendment may provide (including on
an optional basis as elected by the Borrower) for a less than ratable
application of prepayments to any Class of Loans established thereunder.

 

(v)                                 Notwithstanding any other provisions of this
Section 2.03(b), (A) to the extent that any or all of the Net Cash Proceeds of
any Disposition by a Foreign Subsidiary giving rise to a prepayment event
pursuant to Section 2.03(b)(ii) (a “Foreign Disposition”), the Net Cash Proceeds
of any Casualty Event from a Foreign Subsidiary (a “Foreign Casualty Event”), or
Excess Cash Flow attributable to Foreign Subsidiaries are prohibited or delayed
by applicable local law from being repatriated to the United States, the portion
of such Net Cash Proceeds or Excess Cash Flow so affected will not be required
to be applied to repay Loans at the times provided in this Section 2.03(b) but
may be retained by the applicable Foreign Subsidiary so

 

80

--------------------------------------------------------------------------------


 

long, but only so long, as the applicable local law will not permit repatriation
to the United States (the Borrower hereby agreeing to use commercially
reasonable efforts to cause the applicable Foreign Subsidiary to promptly take
all actions reasonably required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds or Excess Cash Flow is permitted under the applicable local law, an
amount equal to such Net Cash Proceeds or Excess Cash Flow will be promptly (and
in any event not later than two (2) Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result
thereof) to the repayment of the Loans pursuant to this Section 2.03(b) to the
extent provided herein and (B) to the extent that the Borrower has determined in
good faith that repatriation of any of or all the Net Cash Proceeds of any
Foreign Disposition, any Foreign Casualty Event or Excess Cash Flow attributable
to Foreign Subsidiaries would have a material adverse tax cost consequence
(taking into account any foreign tax credit or benefit actually realized in
connection with such repatriation) with respect to such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Loans
at the times provided in this Section 2.03(b) but may be retained by the
applicable Foreign Subsidiary.

 

(vi)                              The Borrower shall notify the Administrative
Agent in writing of any mandatory prepayment of Loans required to be made by the
Borrower pursuant to clauses (i) through (iii) of this Section 2.03(b) at least
two (2) Business Days prior to the date of such prepayment (unless otherwise
agreed by the Administrative Agent).  Each such notice shall specify the date of
such prepayment and provide a reasonably detailed calculation of the aggregate
amount of such prepayment to be made by the Borrower.  The Administrative Agent
will promptly notify each Appropriate Lender of the contents of the Borrower’s
prepayment notice and of such Appropriate Lender’s Pro Rata Share of the
prepayment.  Each Term Lender may reject all or a portion of its Pro Rata Share
of any mandatory prepayment (such declined amounts, the “Declined Proceeds”) of
Loans required to be made pursuant to clauses (i), (ii) and (iii) of this
Section 2.03(b) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. one Business Day
after the date of such Lender’s receipt of notice from the Administrative Agent
regarding such prepayment.  Each Rejection Notice from a given Lender shall
specify the principal amount of the mandatory repayment of Loans to be rejected
by such Lender.  If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Loans to be rejected, any
such failure will be deemed an acceptance of the total amount of such mandatory
prepayment of Loans.  Any Declined Proceeds shall be offered to the Lenders not
so declining such prepayment on a pro rata basis in accordance with the amounts
of the Loans of such Lender (with such non-declining Lenders having the right to
decline any prepayment with Declined Proceeds at the time and in the manner
specified by the Administrative Agent).  To the extent such non-declining
Lenders elect to decline their Pro Rata Share of such Declined Proceeds, any
Declined Proceeds remaining thereafter shall be retained by the Borrower (such
remaining Declined Proceeds, the “Borrower Retained Prepayment Amounts”).

 

(c)                                  Interest, Funding Losses, Etc.  (i) Except
to the extent otherwise agreed by each Lender so being prepaid, all prepayments
under this Section 2.03 shall be accompanied by all accrued and unpaid interest
thereon through but not including the date of such prepayment (which, in the
case of prepayments pursuant to Section 2.03(a)(iv)(F) shall be the accrued and
unpaid interest on the principal amount so prepaid up to, but not including, the
applicable

 

81

--------------------------------------------------------------------------------


 

Discounted Prepayment Effective Date), together with, in the case of any such
prepayment of a Eurocurrency Rate Loan on a date prior to the last day of an
Interest Period therefor, any amounts owing in respect of such Eurocurrency Rate
Loan pursuant to Section 3.05.

 

(ii)                                  Notwithstanding any of the other
provisions of this Section 2.03, so long as no Event of Default shall have
occurred and be continuing, if any prepayment of Eurocurrency Rate Loans is
required to be made under this Section 2.03 (but excluding prepayments required
under Section 2.03(b)(iii)(B) prior to the last day of the Interest Period
therefor, in lieu of making any payment pursuant to this Section 2.03 in respect
of any such Eurocurrency Rate Loan prior to the last day of the Interest Period
therefor, the Borrower may, in its sole discretion, deposit an amount sufficient
to make any such prepayment otherwise required to be made thereunder together
with accrued interest to the last day of such Interest Period into a Cash
Collateral Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.03.  Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with the relevant
provisions of this Section 2.03.  Such deposit shall be deemed to be a
prepayment of such Loans by the Borrower for all purposes under this Agreement.

 

(d)                                 No Class of Incremental Loans, Refinancing
Loans or Extended Loans shall be prepaid pursuant to this Section 2.03 if such
prepayment is not permitted under the applicable Incremental Amendment,
Refinancing Amendment, or amendment under Section 2.14(c) that, in each case,
that establishes such Class of Loans in accordance with this Agreement.

 

SECTION 2.04.                                   Termination or Reduction of
Commitments.

 

(a)                                 Optional.  The Borrower may, upon written
notice to the Administrative Agent, terminate the unused Commitments of any
Class, or from time to time permanently reduce the unused Commitments of any
Class, in each case without premium or penalty; provided that (i) any such
notice shall be received by the Administrative Agent one (1) Business Day prior
to the date of termination or reduction and (ii) any such partial reduction
shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof or, if less, the entire amount thereof.
 Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of all or a portion of the applicable Class, which refinancing shall
not be consummated or otherwise shall be delayed.

 

(b)                                 Mandatory.  The Commitment of each Lender
shall be automatically and permanently reduced to $0 upon the making of such
Lender’s Loans pursuant to Section 2.01.

 

82

--------------------------------------------------------------------------------


 

SECTION 2.05.                                   Repayment of Loans.

 

The Borrower shall repay to the Administrative Agent for the ratable account of
the Appropriate Lenders (a) on the last Business Day of each January, April,
July and October, commencing with the last Business Day of January, 2015, an
aggregate principal amount equal to 0.25% of the aggregate principal amount of
all Initial Loans outstanding on the Closing Date (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.03) and (b) on the Maturity Date for
the Loans, the aggregate principal amount of all Loans outstanding on such date.

 

SECTION 2.06.                                   Interest.

 

(a)                                 Subject to the provisions of
Section 2.06(b), (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Adjusted Eurocurrency Rate for such Interest Period plus the
Applicable Rate and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable Borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b)                                 During the continuance of an Event of
Default under Section 8.01(a), the Borrower shall pay interest on past due
amounts hereunder at a fluctuating interest rate per annum at all times equal to
the Default Rate to the fullest extent permitted by applicable Laws.  Accrued
and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

SECTION 2.07.                                   Fees.  The Borrower shall pay to
the Agents such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever (except as expressly
agreed between the Borrower and the applicable Agent).

 

SECTION 2.08.                                   Computation of Interest and
Fees.  All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Adjusted Eurocurrency Rate or the prime
rate) shall be made on the basis of a year of 365 days or 366 days, as the case
may be, and actual days elapsed.  All other computations of fees and interest
shall be made on the basis of a 360 day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year).  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.10(a), bear interest for one day.  In computing interest on any Loan,
the day such Loan is made or converted to a Loan of a different Type shall be
included and the date such Loan is repaid or converted to a Loan of a different
type, as the case may be, shall be excluded.  Each determination by the

 

83

--------------------------------------------------------------------------------


 

Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

SECTION 2.09.                                   Evidence of Indebtedness.

 

(a)                                 The Borrowings made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and
evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrower, in each case in the Ordinary
Course of Business.  Subject to Section 10.07(c), the accounts or records
maintained by the Administrative Agent and each Lender shall be prima facie
evidence absent manifest error of the amount of the Borrowings made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 Subject to Section 10.07(c), entries made in
good faith by the Administrative Agent in the Register pursuant to
Section 2.09(a), and by each Lender in its account or accounts pursuant to
Section 2.09(a), shall be prima facie evidence of the amount of principal and
interest due and payable or to become due and payable from the Borrower to, in
the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement and the other Loan Documents, absent
manifest error; provided that the failure of the Administrative Agent or such
Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement and the other Loan Documents.

 

84

--------------------------------------------------------------------------------


 

SECTION 2.10.                                   Payments Generally.

 

(a)                                 All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office for payment and in Same Day Funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Appropriate Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. (New York, New York time), shall in each
case be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

 

(b)                                 If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(c)                                  Unless the Borrower has notified the
Administrative Agent, prior to the date any payment is required to be made by it
to the Administrative Agent hereunder for the account of any Lender, that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has timely made such payment and may (but shall not be so required
to), in reliance thereon, make available a corresponding amount to such Lender. 
If and to the extent that such payment was not in fact made to the
Administrative Agent in Same Day Funds, then such Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Borrowing set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(e)                                  The obligations of the Lenders hereunder to
make Loans are several and not joint.  The failure of any Lender to make any
Loan on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

(f)                                   Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

85

--------------------------------------------------------------------------------


 

(g)                                  Whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.03.  If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lenders in accordance with such Lender’s Pro Rata Share of such of the
outstanding Loans or other Obligations then owing to such Lender.

 

SECTION 2.11.                                   Sharing of Payments, Etc..  If,
other than as expressly provided elsewhere herein or required by court order,
any Lender shall obtain payment in respect of any principal of or interest on
account of the Loans made by it (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment of
principal of or interest on such Loans, pro rata with each of them; provided
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon.  For avoidance
of doubt, the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement as in effect from time to time or (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant permitted
hereunder.  The Borrower agrees that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by applicable Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation. 
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.11 and will in each case notify the Lenders following any such
purchases or repayments.  Each Lender that purchases a participation pursuant to
this Section 2.11 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

86

--------------------------------------------------------------------------------


 

SECTION 2.12.                                   Incremental Borrowings.

 

(a)                                 Incremental Commitments.  The Borrower may
at any time or from time to time after the Closing Date, by notice to the
Administrative Agent (an “Incremental Loan Request”), request one or more new
commitments which may be of the same Class as any outstanding Loans (a “Loan
Increase”) or a new Class of term loans (collectively with any Loan Increase,
the “Incremental Commitments”), whereupon the Administrative Agent shall
promptly deliver a copy of such notice to each of the Lenders.

 

(b)                                 Incremental Loans.  On the applicable date
(each, an “Incremental Facility Closing Date”) specified in any Incremental
Amendment (including through any Loan Increase), subject to the satisfaction of
the terms and conditions in this Section 2.12, (i) (A) each Incremental Lender
of such Class shall make a Loan to the Borrower (an “Incremental Loan”) in an
amount equal to its Incremental Commitment of such Class and (B) each
Incremental Lender of such Class shall become a Lender hereunder with respect to
the Incremental Commitment of such Class and the Incremental Loans of such
Class made pursuant thereto.

 

(c)                                  Incremental Loan Request.  Each Incremental
Loan Request from the Borrower pursuant to this Section 2.12 shall set forth the
requested amount and proposed terms of the relevant Incremental Loans. 
Incremental Loans may be made by any existing Lender (but no existing Lender
will have an obligation to make any Incremental Commitment, nor will the
Borrower have any obligation to approach any existing Lender to provide any
Incremental Commitment) or by any Additional Lender (each such existing Lender
or Additional Lender providing such Commitment or Loan, an “Incremental
Lender”); provided that (i) the Administrative Agent shall have consented (not
to be unreasonably withheld or delayed) to such Additional Lender’s making such
Incremental Loans to the extent such consent, if any, would be required under
Section 10.07(b)(iii) for an assignment of Loans to such Lender or Additional
Lender, (ii) with respect to Incremental Commitments, any Affiliated Lender
providing an Incremental Commitment shall be subject to the same restrictions
set forth in Section 10.07(h) as they would otherwise be subject to with respect
to any purchase by or assignment to such Affiliated Lender of Loans.

 

(d)                                 Effectiveness of Incremental Amendment.  The
effectiveness of any Incremental Amendment, and the Incremental Commitments
thereunder, shall be subject to the satisfaction on the applicable date (which
shall be no earlier than the date of such Incremental Amendment) specified
therein (the “Incremental Amendment Date”) of each of the following conditions,
together with any other conditions set forth in the Incremental Amendment:

 

(i)                                     after giving effect to such Incremental
Commitments, the conditions of Section 4.02 shall be satisfied (it being
understood that all references to “the date of such Borrowing” or similar
language in such Section 4.02 shall be deemed to refer to the Incremental
Amendment Date); provided, that, such Incremental Amendment may include a waiver
by the Incremental Lenders party thereto of the condition set forth in
Section 4.02(c) and, in connection with any Incremental Commitment, the primary
purpose of which is to finance a Permitted Acquisition, a waiver in full or in
part of the conditions set forth in clauses (a) and (b) (other than with respect
to any Event of Default under Section 8.01(a) or (f)) of Section 4.02

 

(ii)                                  each Incremental Commitment shall be in an
aggregate principal amount that is not less than $10,000,000 and shall be in an
increment of $1,000,000 (provided

 

87

--------------------------------------------------------------------------------


 

that such amount may be less than $10,000,000 if such amount represents all
remaining availability under the limit set forth in Section 2.12(d)(iii));

 

(iii)                               (A) after giving Pro Forma Effect to the
making of Incremental Loans under such Incremental Amendment, the Senior Secured
Net Leverage Ratio does not exceed 4.00 to 1.00 (and for purposes of such
calculation, all Incremental Equivalent Debt shall be deemed to be secured by
the Collateral whether or not so secured); or (B) together with the Incremental
Loans made under such Incremental Amendment, the aggregate principal amount of
Incremental Loans made under this clause (B) (plus Incremental Equivalent Debt
incurred in reliance on clause (i)(B) of Section 2.12(g)) does not exceed (i)
$250,000,000 plus (ii) the principal amount of any voluntary prepayments of
Loans (to the extent not made with the proceeds of Indebtedness (other than
Indebtedness under the ABL Facilities or extensions of credit under any other
revolving credit or similar facility); provided, that, it is understood that
Incremental Loans may be incurred under either clause (A) or clause (B) as
selected by the Borrower in its sole discretion, including by designating any
portion of Incremental Commitments in excess of an amount permitted to be
incurred under clause (A) at the time of such incurrence as incurred under
clause (B)); and

 

(iv)                              to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (A) customary legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Closing Date (conformed as appropriate) other than changes to
such legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent
and (B) reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent in order to
ensure that such Incremental Lenders are provided with the benefit of the
applicable Loan Documents.

 

(e)                                  Required Terms.  The terms, provisions and
documentation of the Incremental Loans and Incremental Commitments of any
Class shall be as agreed between the Borrower and the applicable Incremental
Lenders providing such Incremental Commitments, and except as otherwise set
forth herein, to the extent not identical to any Class of Term Loans existing on
the Incremental Facility Closing Date, shall be consistent with the terms below,
as applicable, and otherwise reasonably satisfactory to the Administrative
Agent; provided that in the case of a Loan Increase, the terms, provisions and
documentation of such Loan Increase shall be identical (other than with respect
to upfront fees, OID or similar fees) to the applicable Class of Loans being
increased, in each case, as existing on the Incremental Facility Closing Date. 
In any event:

 

(A) the Incremental Loans:

 

(i)                                     (I) shall rank pari passu or junior in
right of payment with the Initial Loans, (II) shall not be secured by any assets
not constituting Collateral and shall rank pari passu or junior in right of
security with the Initial Loans (and subject to a Subordination Agreement (if
subject to payment subordination) and/or the Second Lien Intercreditor Agreement
(if subject to lien subordination) (or, alternatively, terms in the Incremental
Amendment substantially similar to those in such applicable agreement, as agreed
by the Borrower and Administrative Agent) or other lien subordination and
intercreditor arrangement

 

88

--------------------------------------------------------------------------------


 

satisfactory to the Borrower and the Administrative Agent) and (III) shall not
be guaranteed by any Person that is not a Guarantor,

 

(ii)                                  as of the Incremental Amendment Date,
shall not have a final scheduled maturity date earlier than the Maturity Date of
the Initial Loans,

 

(iii)                               as of the Incremental Amendment Date, shall
have a Weighted Average Life to Maturity not shorter than the remaining Weighted
Average Life to Maturity of the Initial Loans,

 

(iv)                              shall have an Applicable Rate, and subject to
clauses (e)(A)(ii) and (e)(A)(iii) above, amortization determined by the
Borrower and the applicable Incremental Term Lenders; provided the Applicable
Rate and amortization for a Loan Increase shall be the Applicable Rate and
amortization for the Class being increased,

 

(v)                                 shall have fees determined by the Borrower
and the applicable Incremental Loan arranger(s), and

 

(vi)                              may participate on (I) a pro rata basis,  less
than pro rata basis or greater than pro rata basis in any voluntary prepayments
of Loans hereunder and (II) a pro rata basis or less than pro rata basis (but
not on a greater than pro rata basis (except for prepayments pursuant to
Section 2.03(b)(iii)(B) and, solely in respect of any Class of Loans (other than
the Initial Loans) with a later Maturity Date than such Incremental Loans,
Section 2.03(b)(iv)(A)(y)) in any mandatory prepayments of Loans hereunder.

 

(B) the All-In Yield applicable to the Incremental Loans of each Class shall be
determined by the Borrower and the applicable Incremental Lenders and shall be
set forth in each applicable Incremental Amendment; provided, however, that with
respect to any Incremental Loans that are pari passu in right of payment and
security with the Initial Loans, the All-In Yield applicable to such Incremental
Loans shall not be greater than the applicable All-In Yield payable pursuant to
the terms of this Agreement as amended through the date of such calculation with
respect to the Initial Loans plus 50 basis points per annum unless the interest
rate (together with, as provided in the proviso below, the Eurocurrency Rate or
Base Rate floor) with respect to the Initial Loans is increased so as to cause
the then applicable All-In Yield under this Agreement on the Initial Loans to
equal the All-In Yield then applicable to the Incremental Loans minus 50 basis
points; provided, further, that any increase in All-In Yield to any Initial Loan
due to the application or imposition of a Eurocurrency Rate or Base Rate floor
on any Incremental Loan shall be effected solely through an increase in (or
implementation of, as applicable) any Eurocurrency or Base Rate floor applicable
to such Initial Loan.

 

(f)                                   Incremental Amendment.  Commitments in
respect of Incremental Loans shall become additional Commitments pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by the Borrower, each Incremental Lender
providing such Commitments and the Administrative Agent.  The Incremental
Amendment may, without the consent of any other Loan Party, Agent or Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the

 

89

--------------------------------------------------------------------------------


 

Borrower, to effect the provisions of this Section 2.12, including amendments as
deemed necessary by the Administrative Agent in its reasonable judgment to
effect any lien or payment subordination and associated rights of the applicable
Lenders to the extent any Incremental Loans are to rank junior in right of
security or payment or to address technical issues relating to funding and
payments.  The Borrower may use the proceeds of the Incremental Loans for any
purpose not prohibited by this Agreement.

 

(g)                                  Incremental Equivalent Debt.  The Borrower
may, upon notice to the Administrative Agent, at any time or from time to time
after the Closing Date, issue, incur or otherwise obtain Indebtedness of the
Borrower (and any Permitted Refinancing thereof) in respect of one or more
series of senior or subordinated notes or loans (which may be unsecured or
secured on a junior or a pari passu basis with the Initial Loans), in each case
issued in a public offering, Rule 144A or other private placement or bridge in
lieu of the foregoing, or senior or subordinated mezzanine Indebtedness, in each
case, that are issued or made in lieu of Incremental Commitments (the
“Incremental Equivalent Debt”); provided that (i) (A) after giving Pro Forma
Effect to the issuance or incurrence of such Incremental Equivalent Debt
(assuming a borrowing of the maximum credit thereunder), (1) if such Incremental
Equivalent Debt is secured, the Senior Secured Net Leverage Ratio does not
exceed 4.00 to 1.00 and (2) if such Incremental Equivalent Debt is unsecured,
the Total Net Leverage Ratio does not exceed 4.00 to 1.00 or (B) together with
such Incremental Equivalent Debt, the aggregate principal amount of Incremental
Equivalent Debt incurred or issued under this clause (B) and Incremental Loans
made under Section 2.12(d)(iii)(B) does not exceed $250,000,000 plus the
principal amount of any voluntary prepayments of Loans (to the extent not made
with the proceeds of Indebtedness (other than Indebtedness under the ABL
Facilities or extensions of credit under any other revolving credit or similar
facility)), (ii) such Incremental Equivalent Debt shall not be subject to any
Guarantee by any Person other than a Loan Party, (iii) if such Incremental
Equivalent Debt is secured, the obligations in respect thereof shall not be
secured by any Lien on any asset other than any asset constituting Collateral,
(iv) if such Incremental Equivalent Debt is (a) secured on a pari passu basis
with the Initial Loans, then such Incremental Equivalent Debt shall be subject
to a First Lien Intercreditor Agreement or other lien subordination and
intercreditor arrangement satisfactory to the Borrower and the Administrative
Agent, (b) secured on a junior basis with the Initial Loans, then such
Incremental Equivalent Debt shall be subject to the Second Lien Intercreditor
Agreement or other lien subordination and intercreditor arrangement satisfactory
to the Borrower and the Administrative Agent or (c) unsecured and subordinated
to the Obligations, then such Incremental Equivalent Debt shall be subject to a
Subordination Agreement (or, alternatively, terms in the definitive
documentation for such Incremental Equivalent Debt substantially similar to
those in such applicable agreement, as agreed by the Borrower and Administrative
Agent), (vii) such Incremental Equivalent Debt shall have a final maturity date
which is no earlier than the then Maturity Date of the Initial Loans and a
Weighted Average Life to Maturity which is equal to or greater than the Weighted
Average Life to Maturity of the Initial Loans, (viii) the “MFN” provisions set
forth in Section 2.12(e)(B) shall apply to any Incremental Equivalent Debt in
the form of loans that is pari passu in right of payment and security with the
Initial Loans as if such Incremental Equivalent Debt were an Incremental
Facility that is pari passu in right of payment and security with the Initial
Loans and (ix) except as otherwise set forth in this clause (g), such
Incremental Equivalent Debt shall have terms and conditions (other than with
respect to pricing, fees, rate floors and optional

 

90

--------------------------------------------------------------------------------


 

prepayment or redemption terms) substantially similar to, or (taken as a whole)
no more favorable (as reasonably determined by the Borrower) to the lenders or
holders providing such Incremental Equivalent Debt, than those applicable to the
Loans (except for covenants or other provisions (a) conformed (or added) in the
Loan Documents, for the benefit of the Lenders holding Loans, pursuant to an
amendment thereto subject solely to the reasonable satisfaction of the
Administrative Agent (provided that if such Incremental Equivalent Debt is no
longer outstanding, then at the option of the Borrower, such covenants or other
provisions shall be removed from the Loan Documents pursuant to an amendment
thereto) or (b) applicable only to periods after the Latest Maturity Date at the
time of the issuance or incurrence of such Incremental Equivalent Debt) or such
terms and conditions shall be current market terms for such type of Incremental
Equivalent Debt (as reasonably determined in good faith by the Borrower).  It is
understood that Incremental Equivalent Debt may be incurred under either clause
(i)(A) or clause (i)(B) of the immediately preceding sentence as selected by the
Borrower in its sole discretion, including by designating any portion of
Incremental Equivalent Debt in excess of an amount permitted to be incurred
under such clause (i)(A) at the time of such incurrence as incurred under such
clause (i)(B).

 

(h)                                 Any portion of any Incremental Facility
incurred under clause 2.12(d)(iii)(B) may be reclassified, as the Borrower
elects from time to time, as incurred under clause 2.12(d)(iii)(A) if the Senior
Secured Net Leverage Ratio does not exceed 4.00:1.00 at such time on a Pro Forma
Basis.  Any portion of any secured Incremental Equivalent Debt incurred under
clause 2.12(g)(i)(B) may be reclassified, as the Borrower elects from time to
time, as incurred under clause 2.12(g)(i)(A)(1) if the Senior Secured Net
Leverage Ratio does not exceed 4.00:1.00 at such time on a Pro Forma Basis.  Any
portion of any unsecured Incremental Equivalent Debt incurred under clause
2.12(g)(i)(B) may be reclassified, as the Borrower elects from time to time, as
incurred under clause 2.12(g)(i)(A)(2) if the Total Net Leverage Ratio does not
exceed 4.00:1.00 at such time on a Pro Forma Basis.

 

(i)                                     This Section 2.12 shall supersede any
provisions in Section 2.11 or 10.01 to the contrary.

 

SECTION 2.13.                                   Refinancing Amendments.

 

(a)                                 Refinancing Commitments.  The Borrower may
at any time or from time to time after the Closing Date, by notice to the
Administrative Agent (a “Refinancing Loan Request”), request a new Class of term
loans (any such new Class, “Refinancing Commitments”) established in exchange
for, or to extend, renew, replace, repurchase, retire or refinance, in whole or
in part, existing Loans or Commitments (with respect to a particular Refinancing
Commitment or Refinancing Loan, such existing Loans or Commitments, “Refinanced
Debt”), whereupon the Administrative Agent shall promptly deliver a copy to each
of the Lenders.

 

(b)                                 Refinancing Loans.  On any Refinancing
Facility Closing Date on which any Refinancing Term Commitments of any Class are
effected, subject to the satisfaction of the terms and conditions in this
Section 2.13, (i) each Refinancing Lender of such Class shall make a Loan to the
Borrower (a “Refinancing Loan”) in an amount equal to its Refinancing Commitment
of such Class and (ii) each Refinancing Lender of such Class shall become a

 

91

--------------------------------------------------------------------------------


 

Lender hereunder with respect to the Refinancing Commitment of such Class and
the Refinancing Loans of such Class made pursuant thereto.

 

(c)                                  Refinancing Loan Request.  Each Refinancing
Loan Request from the Borrower pursuant to this Section 2.13 shall set forth the
requested amount and proposed terms of the relevant Refinancing Loans. 
Refinancing Loans may be made by any existing Lender (but no existing Lender
will have an obligation to make any Refinancing Commitment, nor will the
Borrower have any obligation to approach any existing Lender to provide any
Refinancing Commitment) or by any Additional Lender (each such existing Lender
or Additional Lender providing such Commitment or Loan, a “Refinancing Lender”);
provided that (i) the Administrative Agent shall have consented (not to be
unreasonably withheld or delayed) to such Additional Lender’s making such
Refinancing Loans to the extent such consent, if any, would be required under
Section 10.07(b)(iii) for an assignment of Loans to such Lender or Additional
Lender and (ii) any Affiliated Lender providing a Refinancing Commitment shall
be subject to the same restrictions set forth in Section 10.07(h) as they would
otherwise be subject to with respect to any purchase by or assignment to such
Affiliated Lender of Loans.

 

(d)                                 Effectiveness of Refinancing Amendment.  The
effectiveness of any Refinancing Amendment, and the Refinancing Commitments
thereunder, shall be subject to the satisfaction on the date thereof (a
“Refinancing Facility Closing Date”) of each of the following conditions,
together with any other conditions set forth in the Refinancing Amendment:

 

(i)                                     after giving effect to such Refinancing
Commitments, the conditions of Sections 4.02(a) and (b) shall be satisfied (it
being understood that all references to “the date of such Borrowing” or similar
language in such Section 4.02 shall be deemed to refer to the effective date of
such Refinancing Amendment);

 

(ii)                                  each Refinancing Commitment shall be in an
aggregate principal amount that is not less than $10,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $10,000,000
and not in an increment of $1,000,000 if such amount is equal to the entire
outstanding principal amount of Refinanced Debt; and

 

(iii)                               to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (A) customary legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Closing Date (conformed as appropriate) other than changes to
such legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent
and (B) reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent in order to
ensure that such Refinancing Lenders are provided with the benefit of the
applicable Loan Documents.

 

(e)                                  Required Terms.  The terms, provisions and
documentation of the Refinancing Loans and Refinancing Commitments of any
Class shall be as agreed between the Borrower and the applicable Refinancing
Lenders providing such Refinancing Commitments, and except as otherwise set
forth herein, to the extent not identical to any Class of Loans existing on the
Refinancing Facility Closing Date, shall be consistent with the terms below, as
applicable,

 

92

--------------------------------------------------------------------------------


 

and otherwise reasonably satisfactory to the Administrative Agent.  In any
event, the Refinancing Loans:

 

(i)                                     as of the Refinancing Facility Closing
Date, shall not have a final scheduled maturity date earlier than (A) with
respect to Refinancing Loans secured on a pari passu basis with the Initial
Loans, the Maturity Date of the Initial Loans and (B) with respect to any other
Refinancing Loans, the date that is 91 days after the Maturity Date of the
Initial Loans,

 

(ii)                                  as of the Refinancing Facility Closing
Date, shall not have a Weighted Average Life to Maturity shorter than the
remaining Weighted Average Life to Maturity of the Refinanced Debt,

 

(iii)                               shall have an Applicable Rate and
Eurocurrency Rate or Base Rate floor (if any), and subject to clauses (e)(i) and
(e)(ii) above, amortization determined by the Borrower and the applicable
Refinancing Lenders,

 

(iv)                              shall have fees determined by the Borrower and
the applicable Refinancing Term Loan arranger(s),

 

(v)                                 may participate on a pro rata basis or less
than pro rata basis (but not on a greater than pro rata basis (except for
prepayments pursuant to Section 2.03(b)(iii)(b) and, solely in respect of any
Class of Loans (other than the Initial Loans) with a later Maturity Date than
such Incremental Loans, Section 2.03(b)(iv)(A)(y)) in any voluntary or mandatory
prepayments of Loans hereunder,

 

(vi)                              shall not have a greater principal amount than
the principal amount of the Refinanced Debt plus accrued interest, fees,
premiums (if any) and penalties thereon and reasonable fees, expenses, OID and
upfront fees associated with the refinancing, and

 

(vii)                           shall (A) (I) rank pari passu or junior in right
of payment with the Initial Loans, (II) not be secured by any assets not
constituting Collateral and shall rank pari passu or junior in right of security
with the Initial Loans (and, if applicable, subject to a Subordination Agreement
and/or the Second Lien Intercreditor Agreement (or, alternatively, terms in the
Refinancing Amendment substantially similar to those in such applicable
agreement, as agreed by the Borrower and Administrative Agent) or other lien
subordination and intercreditor arrangement satisfactory to the Borrower and the
Administrative Agent) and (III) not be guaranteed by any Person that is not a
Guarantor.

 

(f)                                   Refinancing Amendment.  Commitments in
respect of Refinancing Loans shall become additional Commitments pursuant to an
amendment (a “Refinancing Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Refinancing Lender
providing such Commitments and the Administrative Agent.  The Refinancing
Amendment may, without the consent of any other Loan Party, Agent or Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.13, including
amendments as deemed necessary by the Administrative Agent in its reasonable
judgment to effect any lien or payment

 

93

--------------------------------------------------------------------------------


 

subordination and associated rights of the applicable Lenders to the extent any
Refinancing Loans are to rank junior in right of security or payment or to
address technical issues relating to funding and payments.  The Borrower will
use the proceeds of the Refinancing Loans to extend, renew, replace, repurchase,
retire or refinance, substantially concurrently, the applicable Refinanced Debt.

 

(g)                                  Refinancing Equivalent Debt.

 

(i) In lieu of incurring any Refinancing Loans, the Borrower may, upon notice to
the Administrative Agent, at any time or from time to time after the Closing
Date issue, incur or otherwise obtain (A) secured Indebtedness (including any
Registered Equivalent Notes) in the form of one or more series of senior secured
notes or term loans that are secured on a pari passu basis with the Initial
Loans (such notes or term loans, “Permitted Pari Passu Secured Refinancing
Debt”), (B) secured Indebtedness (including any Registered Equivalent Notes) in
the form of one or more series of secured notes or term loans that are secured
on a junior basis with the Initial Loans (such notes or term loans, “Permitted
Junior Secured Refinancing Debt”) and (C) unsecured or subordinated Indebtedness
(including any Registered Equivalent Notes) in the form of one or more series of
unsecured or subordinated notes or term loans (such notes or term loans,
“Permitted Unsecured Refinancing Debt” and together with Permitted Pari Passu
Secured Refinancing Debt and Permitted Junior Secured Refinancing Debt, and, in
each case, any Permitted Refinancing thereof, “Refinancing Equivalent Debt”), in
each case, in exchange for, or to extend, renew, replace, repurchase, retire or
refinance, in whole or in part, any existing Class of Loans (such Loans,
“Refinanced Loans”).

 

(ii)                                  Any Refinancing Equivalent Debt:

 

(A) (1) (x) with respect to Permitted Pari Passu Secured Refinancing Debt in the
form of term loans, shall not have a Maturity Date prior to the date that is on
or after the Maturity Date of the Initial Loans and (y) with respect to any
other Refinancing Equivalent Debt, shall not have a Maturity Date prior to the
date that is on or after the date that is 91 days after the Maturity Date of the
Initial Loans, (2) shall not have a Weighted Average Life to Maturity shorter
than the remaining Weighted Average Life to Maturity of the Initial Loans,
(3) shall not be guaranteed by Persons other than Guarantors, (4) if in the form
of subordinated Permitted Unsecured Refinancing Debt, shall be subject to a
Subordination Agreement to which a Senior Representative acting on behalf of the
holders of such Permitted Unsecured Refinancing Debt shall have become a party
or otherwise subject (or, alternatively, terms in the definitive documentation
for such Refinancing Equivalent Debt substantially similar to those in such
applicable agreement, as agreed by the Borrower and Administrative Agent);
provided that if such Permitted Unsecured Refinancing Debt is the initial
subordinated Permitted Unsecured Refinancing Debt incurred by the Borrower, then
Holdings, the Borrower, the Subsidiary Guarantors, the Administrative Agent and
the Senior Representative for such Permitted Unsecured Refinancing Debt shall
have executed and delivered a Subordination Agreement, (5) shall not have a
greater principal amount than the principal amount of the Refinanced Loans plus
accrued interest, fees, premiums (if any) and penalties thereon and reasonable
fees, expenses, OID and upfront fees associated with the refinancing and
(7) except as otherwise set forth in this clause (g)(ii), shall have terms and
conditions (other than with respect to pricing, fees, rate floors and optional
prepayment or redemption terms) substantially similar to, or (taken as a whole)
no

 

94

--------------------------------------------------------------------------------


 

more favorable (as reasonably determined by the Borrower) to the lenders or
holders providing such Refinancing Equivalent Debt, than those applicable to the
Initial Loans (except for covenants or other provisions (a) conformed (or added)
in the Loan Documents, for the benefit of the Lenders holding Loans, pursuant to
an amendment thereto subject solely to the reasonable satisfaction of the
Administrative Agent (provided that if such Refinancing Equivalent Debt is no
longer outstanding, then at the option of the Borrower, such covenants or other
provisions shall be removed from the Loan Documents pursuant to an amendment
thereto) or (b) applicable only to periods after the Latest Maturity Date at the
time of the issuance or incurrence of such Refinancing Equivalent Debt) or such
terms and conditions shall be current market terms for such type of Refinancing
Equivalent Debt (as reasonably determined in good faith by the Borrower),

 

(B) (1) if Permitted Pari Passu Secured Refinancing Debt, (x) shall be secured
by the Collateral on a pari passu basis with the Initial Loans and shall not be
secured by any property or assets other than the Collateral, and (y) shall be
subject to a First Lien Intercreditor Agreement to which a Senior Representative
acting on behalf of the holders of such Permitted Pari Passu Secured Refinancing
Debt shall have become a party or otherwise subject; provided that if such
Permitted Pari Passu Secured Refinancing Debt is the initial Permitted Pari
Passu Secured Refinancing Debt incurred by the Borrower, then Holdings, the
Borrower, the Subsidiary Guarantors, the Administrative Agent and the Senior
Representative for such Permitted Pari Passu Secured Refinancing Debt shall have
executed and delivered a First Lien Intercreditor Agreement and (2) if Permitted
Junior Secured Refinancing Debt, (x) shall be secured by the Collateral on a
second priority (or other junior priority) basis to the Liens securing the
Initial Loans and shall not be secured by any property or assets other than the
Collateral, and (y) shall be subject to the Second Lien Intercreditor Agreement
to which a Senior Representative acting on behalf of the holders of such
Permitted Junior Secured Refinancing Debt shall have become a party or otherwise
subject or other lien subordination or intercreditor arrangement satisfactory to
the Borrower and the Administrative Agent, and

 

(C) shall be incurred solely to extend, renew, repay, repurchase, retire or
refinance substantially concurrently the Refinanced Loans.

 

(h)                                 This Section 2.13 shall supersede any
provisions in Section 2.11 or 10.01 to the contrary.

 

SECTION 2.14.                                   Extensions of Loans.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower to all Lenders of Loans with a like Maturity
Date on a pro rata basis (based on the aggregate outstanding principal amount of
the respective Loans with the same Maturity Date) and on the same terms to each
such Lender, the Borrower may from time to time with the consent of any Lender
that shall have accepted such offer extend the maturity date of any Loans and
otherwise modify the terms of such Loans of such Lender pursuant to the terms of
the relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Loans and/or modifying the
amortization schedule in respect of such Loans) (each, an “Extension”, and each
group of Loans as so extended, as well as the original Loans not so

 

95

--------------------------------------------------------------------------------


 

extended, being a “tranche”; any Extended Loans shall constitute a separate
tranche of Loans from the tranche of Loans from which they were converted), so
long as the following terms are satisfied:  (i) no Default shall exist at the
time the notice in respect of an Extension Offer is delivered to the Lenders,
and no Default shall exist immediately prior to or after giving effect to the
effectiveness of any Extended Loans, (ii) except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iii), (iv) and (v), be determined by the Borrower and set forth in the
relevant Extension Offer), the Loans of any Lender (an “Extending Lender”)
extended pursuant to any Extension (“Extended Loans”) shall have the same terms
as the tranche of Loans subject to such Extension Offer (except for covenants or
other provisions contained therein applicable only to periods after the then
Latest Maturity Date), (iii) the final maturity date of any Extended Loans shall
be no earlier than the then Latest Maturity Date at the time of extension and
the amortization schedule applicable to Loans pursuant to Section 2.05 for
periods prior to the Original Loan Maturity Date may not be increased, (iv) the
Weighted Average Life to Maturity of any Extended Loans shall be no shorter than
the remaining Weighted Average Life to Maturity of the Loans extended thereby,
(v) any Extended Loans may participate on a pro rata basis or on a less than pro
rata basis (but not on a greater than pro rata basis (except for prepayments
pursuant to Section 2.03(b)(iii)(B)) in any voluntary or mandatory prepayments
hereunder, as specified in the applicable Extension Offer, (vi) if the aggregate
principal amount of Loans (calculated on the face amount thereof) in respect of
which Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Loans offered to be extended by the
Borrower pursuant to such Extension Offer, then the Loans of such Lenders shall
be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer, (vii) all documentation in respect
of such Extension shall be consistent with the foregoing, (viii) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower and
(ix)  the interest rate margin applicable to any Extended Loans will be
determined by the Borrower and the lenders providing such Extended Loans.

 

(b)                                 With respect to all Extensions consummated
by the Borrower pursuant to this Section 2.14, (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.03 and (ii) any Extension Offer is required to be in any minimum
amount of $10,000,000, provided that the Borrower may at its election specify as
a condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and may be waived by the Borrower) of
Loans of any or all applicable tranches be tendered.

 

(c)                                  The Lenders hereby irrevocably authorize
the Administrative Agent and the Collateral Agent to enter into amendments to
this Agreement and the other Loan Documents with the Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of Loans
so extended and such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Borrower in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with this Section 2.14.

 

96

--------------------------------------------------------------------------------


 

(d)                                 In connection with any Extension, the
Borrower shall provide the Administrative Agent at least five (5) Business Days’
(or such shorter period as may be agreed by the Administrative Agent) prior
written notice thereof, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably, to accomplish the purposes of this Section 2.14.

 

(e)                                  This Section 2.14 shall supersede any
provisions in Section 2.11 or 10.01 to the contrary.

 

SECTION 2.15.                                   Loan Repricing Protection.  In
the event that, on or prior to the date that is twelve (12) months after the
Closing Date, the Borrower (x) prepays, refinances, substitutes or replaces any
Initial Loans in connection with a Repricing Transaction (including, for
avoidance of doubt, any prepayment made pursuant to Section 2.03(b)(iii) that
constitutes a Repricing Transaction), or (y) effects any amendment of this
Agreement resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
(I) in the case of clause (x), a prepayment premium of 1.00% of the aggregate
principal amount of the Initial Loans so prepaid, refinanced, substituted or
replaced and (II) in the case of clause (y), a fee equal to 1.00% of the
aggregate principal amount of the applicable Initial Loans outstanding
immediately prior to such amendment.  Such amounts shall be due and payable on
the date of effectiveness of such Repricing Transaction.

 

ARTICLE III

 

Taxes, Increased Costs Protection and Illegality

 

SECTION 3.01.                                   Taxes.

 

(a)                                 Except as required by law, any and all
payments by the Borrower or any Guarantor to or for the account of any Agent or
any Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto, excluding, in the case of each Agent and each Lender, (i) taxes imposed
on or measured by net income (however denominated, and including branch profits
and similar taxes), and franchise or similar taxes, imposed by the United
States, the jurisdiction under the laws of which it is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (ii) taxes imposed by reason of any
connection between such Agent or Lender and any taxing jurisdiction other than a
connection arising solely by executing or entering into any Loan Document,
receiving payments thereunder or having been a party to, performed its
obligations under, or enforced, any Loan Documents, (iii) subject to
Section 3.01(e), any U.S. federal tax that is (or would be) required to be
withheld with respect to amounts payable hereunder in respect of an Eligible
Assignee (pursuant to an assignment under Section 10.07) on the date it becomes
an Eligible Assignee to the extent such tax is in excess of the tax that would
have been applicable had such assigning Lender not assigned its interest arising
under any Loan Document (unless such assignment is at the express written
request of the Borrower), (iv) any U.S. federal withholding taxes imposed as a
result of the failure of any Agent or Lender to comply with the provisions of
Sections 3.01(b) and 3.01(c) (in the case of any Foreign Lender, as defined
below)

 

97

--------------------------------------------------------------------------------


 

or the provisions of Section 3.01(d) (in the case of any U.S. Lender, as defined
below), (v) any U.S. federal withholding taxes imposed pursuant to FATCA,
(vi) amounts excluded pursuant to Section 3.01(e)(i) hereto, , (vii) any Taxes
excluded from the definition of “Other Taxes” and (viii) penalties and interest
on the foregoing amounts (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges and liabilities
being hereinafter referred to as “Taxes”).  If the Borrower or a Guarantor is
required to deduct or withhold any Taxes or Other Taxes (as defined below) from
or in respect of any sum payable under any Loan Document to any Agent or any
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions or withholdings (including deductions or withholdings
applicable to additional sums payable under this Section 3.01(a)), each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions or withholdings been made, (ii) the Borrower or Guarantor
shall make such deductions or withholdings, (iii) the Borrower or Guarantor
shall timely pay the full amount deducted or withheld to the relevant taxing
authority, and (iv) within thirty (30) days after the date of such payment (or,
if receipts or evidence are not available within thirty (30) days, as soon as
practicable thereafter), the Borrower or Guarantor shall furnish to such Agent
or Lender (as the case may be) the original or a certified copy of a receipt
evidencing payment thereof to the extent such a receipt has been made available
to the Borrower or Guarantor (or other evidence of payment reasonably
satisfactory to the Administrative Agent).  If the Borrower or Guarantor fails
to pay any Taxes or Other Taxes when due to the appropriate taxing authority or
fails to remit to any Agent or any Lender the required receipts or other
required documentary evidence that has been made available to the Borrower or
Guarantor, the Borrower or Guarantor shall indemnify such Agent and such Lender
for any incremental Taxes that may become payable by such Agent or such Lender
arising out of such failure.

 

(b)                                 To the extent it is legally able to do so,
each Agent or Lender (including an Eligible Assignee to which a Lender assigns
its interest in accordance with Section 10.07) that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code (each a “Foreign
Lender”) agrees to complete and deliver to the Borrower and the Administrative
Agent on or prior to the date on which the Agent or Lender (or Eligible
Assignee) becomes a party hereto, two (2) accurate, complete and original signed
copies of whichever of the following is applicable:  (i) IRS Form W-8BEN or IRS
Form W-8BEN-E certifying that it is entitled to benefits under an income tax
treaty to which the United States is a party; (ii) IRS Form W-8ECI certifying
that the income receivable pursuant to any Loan Document is effectively
connected with the conduct of a trade or business in the United States; (iii) if
the Foreign Lender is not (A) a bank described in Section 881(c)(3)(A) of the
Code, (B) a 10-percent shareholder described in Section 871(h)(3)(B) of the
Code, or (C) a controlled foreign corporation related to the Borrower within the
meaning of Section 864(d) of the Code, a certificate to that effect in
substantially the form attached hereto as Exhibit I (a “Non-Bank Certificate”)
and an IRS Form W-8BEN or IRS Form W-8BEN-E, certifying that the Foreign Lender
is not a United States person; (iv) to the extent a Lender is not the beneficial
owner for U.S. federal income tax purposes, IRS Form W-8IMY (or any successor
forms) of the Lender, accompanied by, as and to the extent applicable, an IRS
Form W-8BEN or IRS Form W-8BEN-E, IRS Form W-8ECI, IRS Form W-9, IRS Form W-8IMY
(or other successor forms), Non-Bank Certificate and any other required
supporting information from each beneficial owner (it being understood that a
Lender need not provide certificates or supporting documentation from beneficial
owners if (x) the Lender is a “qualified

 

98

--------------------------------------------------------------------------------


 

intermediary” or “withholding foreign partnership” for U.S. federal income tax
purposes and (y) such Lender is as a result able to establish, and does
establish, that payments to such Lender are, to the extent applicable, entitled
to an exemption from or, if an exemption is not available, a reduction in the
rate of, U.S federal withholding taxes without providing such certificates or
supporting documentation); or (v) any other form prescribed by applicable
requirements of U.S. federal income tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable requirements
of law to permit the Borrower and the Administrative Agent to determine the
withholding or deduction required to be made.

 

(c)                                  In addition, each such Lender shall, to the
extent it is legally entitled to do so, (i) promptly submit to the Borrower and
the Administrative Agent two (2) accurate, complete and original signed copies
of such other or additional forms or certificates (or such successor forms or
certificates as shall be adopted from time to time by the relevant taxing
authorities) as may then be applicable or available to secure an exemption from
or reduction in the rate of U.S. federal withholding tax (A) on or before the
date that such Lender’s most recently delivered form, certificate or other
evidence expires or becomes obsolete or inaccurate in any material respect,
(B) after the occurrence of a change in the Foreign Lender’s circumstances
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Borrower and the Administrative Agent, and (C) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and (ii) promptly notify the Borrower and the Administrative Agent of any
change in the Foreign Lender’s circumstances which would modify or render
invalid any claimed exemption or reduction.

 

(d)                                 Each Agent or Lender that is a “United
States person” (within the meaning of Section 7701(a)(30) of the Code) (each a
“U.S. Lender”) agrees to complete and deliver to the Borrower and the
Administrative Agent two (2) original copies of accurate, complete and signed
IRS Form W-9 or successor form certifying that such Agent or Lender is not
subject to United States backup withholding tax (i) on or prior to the Closing
Date (or on or prior to the date it becomes a party to this Agreement), (ii) on
or before the date that such form expires or becomes obsolete or inaccurate in
any material respect, (iii) after the occurrence of a change in the Agent’s or
Lender’s circumstances requiring a change in the most recent form previously
delivered by it to the Borrower and the Administrative Agent, and (iv) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent.

 

(e)                                  (i) Notwithstanding anything else herein to
the contrary (but subject to the succeeding sentence), if a Lender, Eligible
Assignee or Agent is subject to any U.S. federal tax that is (or would be)
required to be withheld with respect to amounts payable hereunder at a rate in
excess of zero percent at the time such Lender, Eligible Assignee or Agent
becomes a party to this Agreement or otherwise acquires an interest in the Loan,
or pursuant to a law or other legal requirement in effect at such time
(including a law with a delayed effective date), such tax (including additions
to tax, penalties and interest imposed with respect to such tax) shall be
considered excluded from Taxes (unless and until such time as such Lender,
Eligible Assignee or Agent subsequently provides forms and certifications that
establish to the reasonable satisfaction of Borrower and the Administrative
Agent that such Lender, Eligible Assignee or Agent is subject to a lower rate of
tax, at which time tax at such lower rate (including additions to tax, penalties
and interest imposed with respect to such tax) shall be considered so excluded
for

 

99

--------------------------------------------------------------------------------


 

periods during which such forms and certifications remain valid and are
sufficient, under the law in effect at the time such forms and certifications
are provided (including any law with a delayed effective date), to establish
that such Lender, Eligible Assignee or Agent is subject to such lower rate of
tax) except, in the case of an Eligible Assignee, to the extent the Lender’s
assignor was entitled to additional amounts or indemnity payments immediately
prior to the assignment (unless such assignment is made at the express written
request of the Borrower).  Further, the Borrower shall not be required pursuant
to this Section 3.01 to pay any additional amount to, or to indemnify, any
Lender, Eligible Assignee or Agent, as the case may be, to the extent that such
Lender, Eligible Assignee or Agent becomes subject to Taxes subsequent to the
Closing Date (or, if later, the date such Lender, Eligible Assignee or Agent
becomes a party to this Agreement or otherwise acquires an interest in the Loan)
solely as a result of a change in the place of organization or place of doing
business of such Lender, Eligible Assignee or Agent (or any applicable
beneficial owner), a change in the Lending Office of such Lender or Eligible
Assignee (or any applicable beneficial owner) (other than at the written request
of the Borrower to change such Lending Office), a change that results in such
Lender or Eligible Assignee (or any applicable beneficial owner) being described
in clauses (A), (B) or (C) of Section 3.01(b)(iii) or otherwise as a result of
any change in the circumstances of such Lender, Eligible Assignee or Agent,
other than a Change in Law, occurring after the date that such Lender, Eligible
Assignee or Agent becomes a party to this Agreement or otherwise acquires an
interest in the Loan.

 

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause 3.01(e)(ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(f)                                   Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
hereunder shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Agent, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Borrower or the Agent as will enable the
Borrower or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(b), (d) and (e) above) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would

 

100

--------------------------------------------------------------------------------


 

materially prejudice the legal or commercial position of such Lender (it being
understood that providing any information currently required by any U.S. federal
income tax withholding form shall not be considered prejudicial to the position
of a Lender).

 

(g)                                  On or before the date the Administrative
Agent becomes a party to this Agreement, the Administrative Agent shall provide
to the Borrower, two duly-signed, properly completed copies of the documentation
prescribed in clause (i) or (ii) below, as applicable (together with all
required attachments thereto):  (i) IRS Form W-9 or any successor thereto, or
(ii) (A) IRS Form W-8ECI or any successor thereto, and (B) with respect to
payments received on account of any Lender, a U.S. branch withholding
certificate on IRS Form W-8IMY or any successor thereto evidencing its agreement
with the Borrower to be treated as a U.S. Person for U.S. federal withholding
purposes.  At any time thereafter, the Administrative Agent shall provide
updated documentation previously provided (or a successor form thereto) when any
documentation previously delivered has expired or become obsolete or invalid or
otherwise upon the reasonable request of the Borrower.

 

(h)                                 The Borrower agrees to pay any and all
present or future stamp, court or documentary taxes and any other similar
excise, property, intangible or mortgage recording taxes or charges or similar
levies which arise from any payment made under any Loan Document or from the
execution, delivery, performance, enforcement or registration of, or otherwise
with respect to, any Loan Document (including additions to tax, penalties and
interest related thereto) excluding, in each case, such amounts that result from
an Assignment and Assumption, grant of a participation, transfer or assignment
to or designation of a new applicable Lending Office or other office for
receiving payments under any Loan Document, except to the extent that any such
change is requested in writing by the Borrower (all such non-excluded taxes
described in this Section 3.01(h) being hereinafter referred to as “Other
Taxes”).

 

(i)                                     If any Taxes or Other Taxes are directly
asserted against any Agent or Lender with respect to any payment received by
such Agent or Lender in respect of any Loan Document, such Agent or Lender may
pay such Taxes or Other Taxes and the Borrower will promptly indemnify and hold
harmless such Agent or Lender for the full amount of such Taxes and Other Taxes
(and any Taxes and Other Taxes imposed on amounts payable under this
Section 3.01), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted.  Payments under this Section 3.01(i) shall be made within
ten (10) days after the date Borrower receives written demand for payment from
such Agent or Lender.

 

(j)                                    Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (x) any Taxes or
Other Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such Taxes or
Other Taxes pursuant to this Agreement and without limiting the obligation of
the Borrower to do so), (y) any Taxes or Other Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.07(e) relating to
the maintenance of a Participant Register and (z) any taxes excluded from Taxes
or Other Taxes that are attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental

 

101

--------------------------------------------------------------------------------


 

Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off an apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (j).

 

(k)                                 A Participant shall not be entitled to
receive any greater payment under Section 3.01 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.

 

(l)                                     If the Borrower determines in good faith
that a reasonable basis exists for contesting any taxes for which
indemnification has been demanded hereunder, the relevant Lender or the relevant
Agent, as applicable, shall cooperate with the Borrower in a reasonable
challenge of such taxes if so requested by the Borrower, provided that (a) such
Lender or Agent determines in its reasonable discretion that it would not be
prejudiced by cooperating in such challenge, (b) the Borrower pays all related
expenses of such Agent or Lender and (c) the Borrower indemnifies such Lender or
Agent for any liabilities or other costs incurred by such party in connection
with such challenge.

 

(m)                             If any Agent or any Lender determines, in its
reasonable discretion, that it has received or is entitled to receive a refund
in respect of any Taxes or Other Taxes as to which it has been indemnified by
the Borrower or Holdings, as the case may be or with respect to which the
Borrower or Holdings, as the case may be has paid additional amounts pursuant to
this Section 3.01, it shall use commercially reasonable efforts to obtain such
refund (to the extent not yet received) (provided that doing so would not
otherwise materially disadvantage the Agent or Lender) and it shall promptly
remit such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower or Holdings, as the case may be under
this Section 3.01 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses incurred by the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower or Holdings, as the case may be, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower or Holdings, as the case may be (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this paragraph 3.01(m), in no event
will the indemnified party be required to pay any amount to an indemnifying
party pursuant to this paragraph 3.01(m) the payment of which would place the
indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the Tax or Other Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax or Other Tax had never been paid.  The Administrative Agent
or such Lender, as the case may be, shall provide the Borrower with a copy of
any notice of assessment or other evidence reasonably available of the
requirement to repay such refund received from the relevant Governmental
Authority (provided that such Lender or the Administrative Agent may delete any

 

102

--------------------------------------------------------------------------------


 

information therein that such Lender or the Administrative Agent deems
confidential in its reasonable discretion).  This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it
reasonably deems confidential) to the Borrower, Holdings or any other Person.

 

(n)                                 Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 3.01(a) or (i) with respect
to such Lender, it will, if requested by the Borrower, use commercially
reasonable efforts (subject to legal and regulatory restrictions) to mitigate
the effect of any such event, including by designating another Lending Office
for any Loan affected by such event and by completing and delivering or filing
any tax-related forms which such Lender is legally able to deliver and which
would reduce or eliminate any amount of Taxes or Other Taxes required to be
deducted or withheld or paid by the Borrower; provided that such efforts are
made at the Borrower’s expense and on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided further that nothing in
this Section 3.01(m) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Section 3.01(a) or (i).

 

(o)                                 Notwithstanding any other provision of this
Agreement, the Borrower and the Administrative Agent may deduct and withhold any
taxes required by any Laws to be deducted and withheld from any payment under
any of the Loan Documents, subject to the provisions of this Section 3.01.

 

(p)                                 With respect to any Lender’s claim for
compensation under this Section 3.01, the Borrower shall not be required to
compensate such Lender for any amount incurred more than one hundred eighty
(180) days prior to the date that such Lender notifies the Borrower of the event
that gives rise to such claim; provided that, if the circumstance giving rise to
such claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

(q)                                 Each party’s obligations under this
Section 3.01 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

SECTION 3.02.                                   Illegality.  If any Lender
reasonably determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate, or to determine or charge
interest rates based upon the Eurocurrency Rate or Adjusted Eurocurrency Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, (i) any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Adjusted Eurocurrency Rate component of the Base
Rate, the interest rate on which Base Rate

 

103

--------------------------------------------------------------------------------


 

Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Adjusted Eurocurrency Rate
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans and shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Adjusted
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or promptly, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Adjusted Eurocurrency Rate component of the Base Rate with
respect to any Base Rate Loans, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Adjusted Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate.  Each Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.  Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

 

SECTION 3.03.                                   Inability to Determine Rates. 
If the Required Lenders reasonably determine that for any reason in connection
with any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof that (a) Dollar deposits are not being offered to banks in the London
interbank eurocurrency market for the applicable amount and Interest Period of
such Eurocurrency Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Adjusted Eurocurrency Rate component of the Base
Rate, the utilization of the Adjusted Eurocurrency Rate component in determining
the Base Rate shall be suspended, in each case until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

104

--------------------------------------------------------------------------------


 

SECTION 3.04.                                   Increased Cost and Reduced
Return; Capital Adequacy; Reserves on Eurocurrency Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender;

 

(ii)                                  subject any Lender or the Administrative
Agent to any tax of any kind whatsoever with respect to this Agreement or any
Eurocurrency Rate Loan made by it, or change the basis of taxation of payments
to such Lender or the Administrative Agent in respect thereof (except for Taxes
or Other Taxes, and any taxes and other amounts described in clauses (i) through
(ix) of the first sentence of Section 3.01(a) that are imposed with respect to
payments for or on account of any Agent or any Lender under any Loan Document,
and except for Other Taxes); or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender that is not otherwise accounted for
in the definition of Adjusted Eurocurrency Rate or this clause (a);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender (or, in the case of clause (ii) above, the Administrative Agent) of
making or maintaining any Loan the interest on which is determined by reference
to the Eurocurrency Rate (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender (or, in the case of clause
(ii) above, the Administrative Agent), or to reduce the amount of any sum
received or receivable by such Lender (or, in the case of clause (ii) above, the
Administrative Agent) (whether of principal, interest or any other amount) then,
from time to time within fifteen (15) days after receipt of the certificate
referred to in Section 3.04(c) below setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent), the
Borrower will pay to such Lender (or, in the case of clause (ii) above, the
Administrative Agent) such additional amount or amounts as will compensate such
Lender (or, in the case of clause (ii) above, the Administrative Agent) for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
reasonably determines that any Change in Law affecting such Lender or any
Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by it to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy and liquidity
requirements), then from time to time upon demand of such Lender setting forth
in reasonable detail the charge and the calculation of such reduced rate of
return (with a copy of such demand to the Administrative Agent),the Borrower
will pay to such Lender, as the case may be,

 

105

--------------------------------------------------------------------------------


 

within fifteen (15) days after receipt of the certificate referred to in
Section 3.04(c) below, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section 3.04 and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender,
as the case may be, the amount shown as due on any such certificate within
fifteen (15) days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section 3.04
for any increased costs incurred or reductions suffered more than one hundred
and eighty (180) days prior to the date that such Lender notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof).

 

SECTION 3.05.                                   Funding Losses.  Upon written
demand of any Lender (with a copy to the Administrative Agent) from time to
time, which demand shall set forth in reasonable detail the basis for requesting
such amount, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense actually incurred by it as a
result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day prior to the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurocurrency Rate Loan
on a day prior to the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 3.07;

 

including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained (and, for the avoidance of doubt, excluding the
impact of clause (b) of the definition of “Adjusted Eurocurrency Rate”).

 

106

--------------------------------------------------------------------------------


 

SECTION 3.06.                                   Matters Applicable to All
Requests for Compensation.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any material unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender in any
material economic, legal or regulatory respect

 

(b)                                 Suspension of Lender Obligations.  If any
Lender requests compensation by the Borrower under Section 3.04, the Borrower
may, by notice to such Lender (with a copy to the Administrative Agent), suspend
the obligation of such Lender to make or continue Eurocurrency Rate Loans from
one Interest Period to another Interest Period, or to convert Base Rate Loans
into Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of
Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

 

(c)                                  Conversion of Eurocurrency Rate Loans.  If
any Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof
that gave rise to the conversion of such Lender’s Eurocurrency Rate Loans no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when Eurocurrency Rate Loans made by other Lenders
are outstanding, such Lender’s Base Rate Loans shall be automatically converted,
on the first day(s) of the next succeeding Interest Period(s) for such
outstanding Eurocurrency Rate Loans, to the extent necessary so that, after
giving effect thereto, all Loans of a given Class held by the Lenders of such
Class holding Eurocurrency Rate Loans and by such Lender are held pro rata (as
to principal amounts, interest rate basis, and Interest Periods) in accordance
with their respective Pro Rata Shares.

 

SECTION 3.07.                                   Replacement of Lenders under
Certain Circumstances.  If (i) any Lender requests compensation under
Section 3.04 or ceases to make Eurocurrency Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 or 3.04,
(iii) any Lender is a Non-Consenting Lender or (iv) any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.07), all of its interests,
rights and obligations under this Agreement (or,

 

107

--------------------------------------------------------------------------------


 

with respect to clause (iii) above, all of its interests, rights and obligations
with respect to the Class of Loans or Commitments that is the subject of the
related consent, waiver and amendment) and the related Loan Documents to one or
more Eligible Assignees that shall assume such obligations (any of which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.07(b)(iv);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower;

 

(c)                                  such Lender being replaced pursuant to this
Section 3.07 shall (i) execute and deliver an Assignment and Assumption with
respect to all, or a portion as applicable, of such Lender’s Commitment and
outstanding Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent (or a lost or destroyed note indemnity in lieu
thereof); provided that the failure of any such Lender to execute an Assignment
and Assumption or deliver such Notes shall not render such sale and purchase
(and the corresponding assignment) invalid and such assignment shall be recorded
in the Register and the Notes shall be deemed to be canceled upon such failure;

 

(d)                                 the Eligible Assignee shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender (and, if such assigning Lender is a Non-Consenting
Lender, such Eligible Assignee shall agree to the applicable consent, waiver or
amendment to which such Non-Consenting Lender has not agreed);

 

(e)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(f)                                   such assignment does not conflict with
applicable Laws; and

 

(g)                                  the Lender that acts as the Administrative
Agent cannot be replaced in its capacity as Administrative Agent other than in
accordance with Section 9.06.

 

In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans and/or Commitments and (iii) the Required Lenders
or Required Facility Lenders, as applicable, have agreed (but solely to the
extent

 

108

--------------------------------------------------------------------------------


 

required by Section 10.01) to such consent, waiver or amendment, then any Lender
who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender”.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 3.08.                                   Survival.  All of the Borrower’s
obligations under this Article III shall survive termination of the Aggregate
Commitments, repayment of all other Obligations hereunder and resignation or
removal of the Administrative Agent or the Collateral Agent.

 

ARTICLE IV

 

Conditions Precedent to Borrowings

 

SECTION 4.01.                                   Conditions to Initial
Borrowing.  The obligation of each Lender to make a Borrowing hereunder on the
Closing Date is subject to satisfaction of the following conditions precedent,
except as otherwise agreed between the Borrower and the Administrative Agent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or pdf copies or other facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party each in form and
substance reasonably satisfactory to the Administrative Agent and its legal
counsel:

 

(i)                                     a Committed Loan Notice in accordance
with the requirements hereof;

 

(ii)                                  executed counterparts of this Agreement
and the Guaranty;

 

(iii)                               a Note executed by the Borrower in favor of
each Lender that has requested a Note at least two (2) Business Days in advance
of the Closing Date;

 

(iv)                              each Collateral Document set forth on Schedule
1.01A required to be executed on the Closing Date as indicated on such schedule,
duly executed by each Loan Party thereto, together with:

 

(A)                               certificates, if any, representing the Pledged
Equity referred to therein accompanied by undated stock powers executed in blank
and instruments evidencing the Pledged Debt indorsed in blank; and

 

(B)                               evidence that all other actions, recordings
and filings required by the Collateral Documents that the Administrative Agent
and the Collateral Agent may deem reasonably necessary to satisfy the Collateral
and Guarantee Requirement shall have been taken, completed or otherwise provided
for in a manner reasonably satisfactory to the Administrative Agent;

 

109

--------------------------------------------------------------------------------


 

(v)                                 such certificates of good standing from the
applicable secretary of state of the state of organization of each Loan Party,
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date;

 

(vi)                              an opinion from Ropes & Gray LLP, New York
counsel to the Loan Parties in form and substance reasonably satisfactory to the
Administrative Agent;

 

(vii)                           a solvency certificate from the chief financial
officer, chief accounting officer or other officer with equivalent duties of the
Borrower (after giving effect to the Transaction) substantially in the form
attached hereto as Exhibit K;

 

(viii)                        evidence that all insurance (including title
insurance) required to be maintained pursuant to the Loan Documents has been
obtained and is in effect and that the Collateral Agent has been named as loss
payee or mortgagee and/or additional insured, as applicable, under each
insurance policy with respect to such insurance as to which the Collateral Agent
shall have reasonably requested to be so named;

 

(ix)                              certified copies of the Purchase Agreement and
schedules thereto, duly executed by the parties thereto, together with all
material agreements, instruments and other documents delivered in connection
therewith as the Administrative Agent shall reasonably request, each including
certification by a Responsible Officer of the Borrower that such documents are
in full force and effect as of the Closing Date and that the condition specified
in clause (c) below has been satisfied; and

 

(x)                                 copies of a recent Lien and judgment search
in each jurisdiction reasonably requested by the Administrative Agent with
respect to the Loan Parties;

 

(b)                                 All fees and expenses required to be paid
hereunder and invoiced at least two (2) Business Days before the Closing Date
shall have been paid in full in cash.

 

(c)                                  Prior to or substantially simultaneously
with the initial Borrowing on the Closing Date, the Acquisition shall be
consummated in all material respects in accordance with the terms of the
Purchase Agreement.

 

(d)                                 The ABL Intercreditor Agreement and the ABL
Facilities Documentation shall each have been duly executed and delivered by
each party thereto, and shall be in full force and effect.

 

(e)                                  The Arrangers shall have received (i) the
Annual Financial Statements and (ii) the Quarterly Financial Statements.

 

(f)                                   The Arrangers shall have received at least
three (3) Business Days prior to the Closing Date all documentation and other
information reasonably requested in writing by them at least ten (10) Business
Days prior to the Closing Date in order to allow the

 

110

--------------------------------------------------------------------------------


 

Arrangers and the Lenders to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

(g)                                  The Refinancing shall have been consummated
or shall be consummated substantially concurrently with the Closing Date.

 

(h)                                 The Administrative Agent shall have received
a certificate, signed by a Responsible Officer of the Borrower, stating that the
representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the Closing Date; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided, further, that, any representation and warranty that is qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.

 

(i)                                     The Administrative Agent shall have
received an amendment agreement in respect of the Serta Dealer Incentive
Agreements providing that the security interest thereunder shall have been
terminated and the UCC-1 financing statement (filed with the California
Secretary of State, file number:  10-7234332924)) by National Bedding Company
d/b/a Serta Mattress against The Sleep Train, Inc. shall have been terminated.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

SECTION 4.02.                                   Conditions to All Borrowings
after the Closing Date.  The obligation of each Lender to honor a Committed Loan
Notice (other than a Committed Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurocurrency Rate Loans) after the
Closing Date is subject to the following conditions precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document shall be true and correct in all material respects on and as of the
date of such Borrowing; provided that, to the extent that such representations
and warranties specifically refer to an earlier date, they shall be true and
correct in all material respects as of such earlier date; provided, further,
that, any representation and warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates.

 

(b)                                 No Default or Event of Default shall exist
or would result from such proposed Borrowing.

 

111

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent shall have
received a Committed Loan Notice in accordance with the requirements hereof.

 

Each Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower after the Closing Date shall be deemed to be a
representation and warranty that the condition specified in Sections 4.02(a) and
(b) have been satisfied on and as of the date of the applicable Borrowing.

 

ARTICLE V

 

Representations and Warranties

 

The Borrower and each of the Subsidiary Guarantors party hereto represent and
warrant to the Agents and the Lenders that:

 

SECTION 5.01.                                   Existence, Qualification and
Power; Compliance with Laws.  Each Loan Party and each of its Restricted
Subsidiaries that is a Material Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization (to the extent such concept exists in such
jurisdiction), (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business as currently conducted and (ii) in the case of
the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing (to
the extent such concept exists in such jurisdiction) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all applicable Laws, orders, writs and injunctions and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect.

 

SECTION 5.02.                                   Authorization; No
Contravention.  (a)  The execution, delivery and performance by each Loan Party
of each Loan Document to which such Person is a party have been duly authorized
by all necessary corporate or other organizational action.  (b) Neither the
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is a party nor the consummation of the Transaction will
(i) contravene the terms of any of such Person’s Organization Documents,
(ii) result in any breach or contravention of, or the creation of any Lien upon
any of the property or assets of such Person or any of the Restricted
Subsidiaries (other than as permitted by Section 7.01) under (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any applicable
Law; except with respect to any breach, contravention or violation (but not
creation of Liens) referred to in clauses (ii) and (iii), to the extent that
such breach, contravention or violation would not reasonably be expected to have
a Material Adverse Effect.

 

112

--------------------------------------------------------------------------------


 

SECTION 5.03.                                   Governmental Authorization.  No
material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(i) filings necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings that have been duly
obtained, taken, given or made and are in full force and effect (except to the
extent not required to be obtained, taken, given or made or in full force and
effect pursuant to the Collateral and Guarantee Requirement) and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make would not reasonably be expected
to have a Material Adverse Effect.

 

SECTION 5.04.                                   Binding Effect.  This Agreement
and each other Loan Document has been duly executed and delivered by each Loan
Party that is party thereto.  This Agreement and each other Loan Document
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party that is party thereto in accordance with its
terms, except as such enforceability may be limited by (i) Debtor Relief Laws
and by general principles of equity and principles of good faith and fair
dealing, (ii) the need for filings and registrations necessary to create or
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties and (iii) the effect of foreign Laws, rules and regulations as
they relate to pledges of Equity Interests in Foreign Subsidiaries.

 

SECTION 5.05.                                   Financial Statements; No
Material Adverse Effect.

 

(a)                                 (i) The Annual Financial Statements and the
Quarterly Financial Statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the dates thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the periods covered thereby,
(A) except as otherwise expressly noted therein and (B) subject, in the case of
the Quarterly Financial Statements, to changes resulting from normal year-end
adjustments and the absence of footnotes.

 

(ii) The unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as of the last day of the twelve-month period ending on the last
day of the most recently completed four-Fiscal Quarter period ended at least
forty-five (45) days (or ninety (90) days in case such four-Fiscal Quarter
period is the end of the Borrower’s Fiscal Year) prior to the Closing Date,
prepared after giving effect to the Transaction as if the Transaction had
occurred as of such date (including the notes thereto) (the “Pro Forma Balance
Sheet”) and the unaudited pro forma consolidated statement of income of the
Borrower and its Subsidiaries for the 12-month period ended at least forty-five
(45) days (or ninety (90) days in case such four-Fiscal Quarter period is the
end of the Borrower’s Fiscal Year) prior to the Closing Date, prepared after
giving effect to the Transaction as if the Transaction had occurred at the
beginning of such period (together with the Pro Forma Balance Sheet, the “Pro
Forma Financial Statements”), copies of which have heretofore been furnished to
the Administrative Agent, have been prepared based on the Annual Financial
Statements and the Quarterly Financial Statements (except for the exclusion of
the effects of the finalization of deferred tax accounting and acquisition
accounting adjustments) and have been prepared in good faith, based on
assumptions

 

113

--------------------------------------------------------------------------------


 

believed by the Borrower to be reasonable as of the date of delivery thereof,
and present fairly in all material respects on a pro forma basis the estimated
financial position of the Borrower and its Subsidiaries as at July 29, 2014 and
their estimated results of operations for the period covered thereby.

 

(b)                                 Since January 29, 2014, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

 

(c)                                  All Projections delivered pursuant to
Section 6.01 have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time
made, it being understood that projections as to future events are not to be
viewed as facts and actual results may vary materially from such forecasts.

 

SECTION 5.06.                                   Litigation.  Except as set forth
in Schedule 5.06, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, overtly threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against Holdings, the Borrower or any of the Restricted Subsidiaries that would
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.07.                                   Labor Matters.  Except as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:  (a) there are no strikes or other labor disputes against any of
the Borrower or its Restricted Subsidiaries pending or, to the knowledge of the
Borrower, overtly threatened in writing and (b) hours worked by and payment made
based on hours worked to employees of each of the Borrower or its Restricted
Subsidiaries have not been in material violation of the Fair Labor Standards Act
or any other applicable Laws dealing with wage and hour matters.

 

SECTION 5.08.                                   Ownership of Property; Liens. 
The Borrower and each of its Restricted Subsidiaries has good record title to,
or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except as set forth in Schedule 5.08 and
except for minor defects in title that do not materially interfere with its
ability to conduct its business or to utilize such assets for their intended
purposes and except for Liens permitted by Section 7.01 and except where the
failure to have such title or other interest would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 5.09.                                   Environmental Matters.

 

Except as specifically disclosed in Schedule 5.09 or except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

 

(a)                                 (i) each Loan Party and its respective
properties and operations are in compliance with all Environmental Laws in all
jurisdictions in which each Loan Party is currently doing business, which
includes obtaining and maintaining all applicable Environmental Permits required
under such Environmental Laws to carry on the business of the Loan Parties and
(ii) none of the Loan Parties has become subject to any pending Environmental
Claim or any

 

114

--------------------------------------------------------------------------------


 

other Environmental Liability, or to the knowledge of the Borrower, any
Environmental Claim or any other Environmental Liability threatened in writing;
and

 

(b)                                 none of the Loan Parties or any of their
respective Subsidiaries has treated, stored, transported or disposed of
Hazardous Materials at or from any currently or, to the knowledge of the
Borrower, formerly operated real estate or facility relating to its business.

 

SECTION 5.10.                                   Taxes.  Except as would not,
either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, Holdings, the Borrower and its Restricted Subsidiaries
have timely filed all Federal and state and other tax returns and reports
required to be filed by them, and have timely paid all Federal and state and
other taxes, assessments, fees and other governmental charges (including
satisfying its withholding tax obligations) levied or imposed on their
properties, income or assets or otherwise due and payable, except those which
are being contested in good faith by appropriate actions diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.

 

SECTION 5.11.                                   ERISA Compliance.

 

(a)                                 Except as set forth in Schedule 5.11(a) or
as would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA and the Code.

 

(b)                                 (i) No ERISA Event has occurred prior to the
date on which this representation is made or deemed made; and (ii) no Pension
Plan has failed to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

SECTION 5.12.                                   Subsidiaries.  As of the Closing
Date (after giving effect to the Transaction), no Loan Party has any Material
Subsidiaries other than those specifically disclosed in Schedule 5.12, and all
of the outstanding Equity Interests owned by the Loan Parties in such Material
Subsidiaries have been validly issued and are fully paid and (if applicable)
nonassessable, and all Equity Interests owned by a Loan Party are owned free and
clear of all Liens except (i) those created under the Collateral Documents or
under the ABL Facilities Documentation (which Liens shall be subject to the ABL
Intercreditor Agreement) and (ii) any Lien that is permitted under
Section 7.01.  As of the Closing Date, Schedule 5.12 (a) sets forth the name and
jurisdiction of each Loan Party, (b) sets forth the ownership interest of
Holdings, the Borrower and any other Subsidiary in each Subsidiary, including
the percentage of such ownership and (c) identifies each Subsidiary that is a
Subsidiary the Equity Interests of which are required to be pledged on the
Closing Date pursuant to the Collateral and Guarantee Requirement.

 

SECTION 5.13.                                   Margin Regulations; Investment
Company Act.

 

(a)                                 The Borrower is not engaged nor will it
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit

 

115

--------------------------------------------------------------------------------


 

for the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Borrowings will be used for any purpose that violates Regulation U of the Board
of Governors of the United States Federal Reserve System.

 

(b)                                 Neither the Borrower nor any Guarantor is
registered as an “investment company” under the Investment Company Act of 1940.

 

SECTION 5.14.                                   Disclosure.  None of the
information and data heretofore or contemporaneously furnished in writing by or
on behalf of any Loan Party (other than financial estimates, forecasts and other
forward-looking information, pro forma financial information and information of
a general economic or industry-specific nature) to any Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make such information and data (taken as a whole), in the light of the
circumstances under which it was delivered, not materially misleading.  With
respect to any financial estimates, forecasts and other forward-looking
information or any pro forma financial information, the Borrower represents that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time of preparation; it being understood that such
projections may vary from actual results and that such variances may be
material.

 

SECTION 5.15.                                   Intellectual Property;
Licenses, Etc.  The Borrower and the Restricted Subsidiaries have good and
marketable title to, or a valid license or right to use, all patents, patent
rights, trademarks, servicemarks, trade names, copyrights, technology, software,
know-how database rights, rights of privacy and publicity, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to have any
such rights, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.  To the knowledge of the Borrower,
the operation of the respective businesses of the Borrower or any of its
Restricted Subsidiaries as currently conducted does not infringe upon, misuse,
misappropriate or violate any rights held by any Person except for such
infringements, misuse, misappropriations or violations, individually or in the
aggregate, that would not reasonably be expected to have a Material Adverse
Effect.  No claim or litigation regarding any IP Rights is pending or, to the
knowledge of the Borrower, threatened in writing against any Loan Party or
Restricted Subsidiary, that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.16.                                   Solvency.  On the Closing Date
after giving effect to the Transaction, the Borrower and its Restricted
Subsidiaries, on a consolidated basis, are Solvent.

 

SECTION 5.17.                                   Subordination of Junior
Financing.  The Obligations are “Designated Senior Debt”, “Senior Debt”, “Senior
Indebtedness”, “Guarantor Senior Debt” or “Senior Secured Financing” (or any
comparable term) under, and as defined in, any indenture or document governing
any applicable Junior Financing Documentation in respect of Indebtedness that is
subordinated in right of payment to the Obligations.

 

116

--------------------------------------------------------------------------------


 

SECTION 5.18.                                   USA PATRIOT Act; OFAC; FCPA.

 

(a)                                 To the extent applicable, each of Holdings
and its Subsidiaries is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto and (ii) the USA PATRIOT Act.

 

(b)                                 No part of the proceeds of the Loans will be
used, directly or, to the knowledge of Holdings and its Subsidiaries,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

(c)                                  (i) None of Holdings or its Subsidiaries
will directly or, to the knowledge of Holdings or such Subsidiary, indirectly,
use the proceeds of the Loans in violation of applicable Sanctions or otherwise
knowingly make available such proceeds to any Person for the purpose of
financing the activities of any Sanctioned Person, except to the extent
licensed, exempted or otherwise approved by a competent governmental body
responsible for enforcing such Sanctions, (ii) none of Parent, Holdings, any
Subsidiary or to the knowledge of Parent, Holdings or such Subsidiary, their
respective directors, officers or employees or, to the knowledge of the
Borrower, any controlled Affiliate of Holdings, the Borrower or its Subsidiaries
that will act in any capacity in connection with or benefit from any Class, is a
Sanctioned Person and (iii) none of Holdings, its Subsidiaries or, to the
knowledge of Holdings or such Subsidiary, their respective directors, officers
and employees, are in violation of applicable Sanctions in any material
respects.

 

SECTION 5.19.                                   Collateral Documents.  Except as
otherwise contemplated hereby or under any other Loan Documents, the provisions
of the Collateral Documents, together with such filings and other actions
required to be taken hereby or by the applicable Collateral Documents (including
the delivery to Collateral Agent of any Pledged Debt and any Pledged Equity
required to be delivered pursuant to the applicable Collateral Documents), are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01 and subject to the ABL Intercreditor Agreement)
on all right, title and interest of the respective Loan Parties in the
Collateral described therein.

 

Notwithstanding anything herein (including this Section 5.19) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
Law, (B) the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest to the extent such pledge, security interest, perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or (C) on the Closing Date and until required pursuant to

 

117

--------------------------------------------------------------------------------


 

Section 6.11 or 4.01(a)(iv), the pledge or creation of any security interest, or
the effects of perfection or non-perfection, the priority or enforceability of
any pledge or security interest to the extent not required on the Closing Date
pursuant to Section 4.01(a)(iv).

 

ARTICLE VI

 

Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) shall remain unpaid or unsatisfied,
the Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each of the Restricted Subsidiaries to:

 

SECTION 6.01.                                   Financial Statements.  Deliver
to the Administrative Agent for prompt further distribution to each Lender each
of the following and shall take the following actions:

 

(a)                                 as soon as available, but in any event
within ninety (90) days after the end of each Fiscal Year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Year, and the related consolidated statements of income,
stockholders’ equity and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of Deloitte & Touche LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (except as may be required as a result of (x) the impending maturity
of any Loans or (y) any prospective or actual “Event of Default” under, and as
defined in, the ABL Credit Agreement with respect to any financial covenant
thereunder), together with management’s discussion and analysis (“MD&A”)
describing results of operations for such period (which MD&A shall be deemed
delivered hereunder upon the filing with the SEC of a Form 10-K by the Borrower
or any direct or indirect parent of the Borrower);

 

(b)                                 as soon as available, but in any event
within forty five (45) days after the end of each of the first three (3) Fiscal
Quarters of each Fiscal Year of the Borrower, a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such Fiscal Quarter, and the
related (i) consolidated statements of income for such Fiscal Quarter and for
the portion of the Fiscal Year then ended and (ii) consolidated statements of
cash flows for such Fiscal Quarter and for the portion of the Fiscal Year then
ended, setting forth in each case in comparative form the figures for the
corresponding Fiscal Quarter of the previous Fiscal Year and the corresponding
portion of the previous Fiscal Year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations and

 

118

--------------------------------------------------------------------------------


 

cash flows of the Borrower and its Subsidiaries in accordance with GAAP, subject
to normal year-end adjustments and the absence of footnotes, together with MD&A
describing results of operations for such period (which MD&A shall be deemed
delivered hereunder upon the filing with the SEC of a Form 10-Q by the Borrower
or any direct or indirect parent of the Borrower);

 

(c)                                  within ninety (90) days after the end of
each Fiscal Year of the Borrower, a reasonably detailed consolidated budget for
the following Fiscal Year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following Fiscal Year,
the related consolidated statements of projected income and projected cash flow
and setting forth the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and

 

(d)                                 simultaneously with the delivery of each set
of consolidated financial statements referred to in Sections 6.01(a) and
6.01(b) above, the related unaudited consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) (which may be in footnote form only) from such
consolidated financial statements.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Restricted Subsidiaries (including the provision of any MD&A)
by furnishing (A) the applicable financial statements of any direct or indirect
parent of the Borrower that holds all of the Equity Interests of the Borrower or
(B) the Borrower’s or such entity’s Form 10-K or 10-Q, as applicable, filed with
the SEC; provided that, with respect to each of clauses (A) and (B), (i) to the
extent such information relates to a parent of the Borrower, the financial
statements are accompanied by unaudited consolidating information that explains
in reasonable detail the differences between the information relating to the
Borrower (or such parent), on the one hand, and the information relating to the
Borrower and the Restricted Subsidiaries on a standalone basis, on the other
hand and (ii) to the extent the financial statements are in lieu of financial
statements required to be provided under Section 6.01(a), such materials are, to
the extent applicable, accompanied by a report and opinion of Deloitte & Touche
LLP or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (except as may be required as a result
of (x) the impending maturity of any Loans or (y) any prospective or actual
“Event of Default” under, and as defined in, the ABL Credit Agreement with
respect to any financial covenant thereunder).

 

Any financial statements required to be delivered pursuant to Sections
6.01(a) or (b) shall not be required to contain all acquisition accounting
adjustments relating to the

 

119

--------------------------------------------------------------------------------


 

Acquisition or any Permitted Acquisition to the extent it is not practicable to
include any such adjustments in such financial statements.

 

SECTION 6.02.                                   Certificates; Other
Information.  Deliver to the Administrative Agent for prompt further
distribution to each Lender:

 

(a)                                 no later than five (5) days after the
delivery of the financial statements referred to in Sections 6.01(a) and (b), a
duly completed Compliance Certificate signed by the chief financial officer of
the Borrower;

 

(b)                                 promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports, proxy
statements and registration statements which Holdings or the Borrower or any
Restricted Subsidiary files with the SEC or with any Governmental Authority that
may be substituted therefor or with any national securities exchange, as the
case may be (other than amendments to any registration statement (to the extent
such registration statement, in the form it became effective, is delivered to
the Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8), and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02;

 

(c)                                  promptly after the furnishing thereof,
copies of any material notices (other than notices furnished in the ordinary
course) furnished to any holder of any class or series of debt securities of any
Loan Party having an aggregate outstanding principal amount greater than the
Threshold Amount or pursuant to the terms of the ABL Credit Agreement, in each
case, so long as the aggregate outstanding principal amount thereunder is
greater than the Threshold Amount and not otherwise required to be furnished to
the Administrative Agent pursuant to any other clause of this Section 6.02;

 

(d)                                 together with the delivery of each
Compliance Certificate delivered pursuant to Section 6.02(a), (i) a report
setting forth the information required by Section 3.03(c) of the Security
Agreement (or confirming that there has been no change in such information since
the Closing Date or the date of the last such report), (ii) a description of
each event, condition or circumstance during the last Fiscal Quarter covered by
such Compliance Certificate requiring a mandatory prepayment under
Section 2.03(b) and (iii) a list of each Subsidiary of the Borrower that
identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate or a
confirmation that there is no change in such information since the later of the
Closing Date and the date of the last such list; and

 

(e)                                  promptly, such additional information
regarding the business, legal, financial or corporate affairs of any Loan Party
or any Restricted Subsidiary, or compliance with the terms of the Loan
Documents, as the Administrative Agent may from time to time on its own behalf
or on behalf of any Lender reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower (or any
direct or indirect parent of the Borrower)

 

120

--------------------------------------------------------------------------------


 

posts such documents, or provides a link thereto on the Borrower’s website on
the Internet at the website address listed on Schedule 10.02; or (ii) on which
such documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that:  (i) upon written request
by the Administrative Agent, the Borrower shall deliver paper copies of such
documents (which may be electronic copies delivered via electronic mail) to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (ii) the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.08); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information”.  Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark the Borrower Materials “PUBLIC”.

 

SECTION 6.03.                                   Notices.  Promptly after a
Responsible Officer obtains actual knowledge thereof, notify the Administrative
Agent:

 

(a)                                 of the occurrence of any Default; and

 

(b)                                 of (i) any dispute, litigation,
investigation or proceeding between any Loan Party and any arbitrator or
Governmental Authority, (ii) the filing or commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of

 

121

--------------------------------------------------------------------------------


 

IP Rights, the occurrence of any noncompliance by any Loan Party or any of its
Subsidiaries with, or liability under, any Environmental Law or Environmental
Permit, or (iii) the occurrence of any ERISA Event that, in any such case
referred to in clauses (i), (ii) or (iii), has resulted or would reasonably be
expected to result in a Material Adverse Effect.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

 

SECTION 6.04.                                   Payment of Obligations.  Timely
pay, discharge or otherwise satisfy, as the same shall become due and payable in
the normal conduct of its business, all of its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent (i) any such Tax is being
contested in good faith and by appropriate actions for which appropriate
reserves have been established in accordance with GAAP or (ii) the failure to
pay or discharge the same would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

 

SECTION 6.05.                                   Preservation of Existence, Etc. 
(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization and (b) take all
reasonable action to obtain, preserve, renew and keep in full force and effect
its the rights, licenses, permits and franchises material to the ordinary
conduct of its business, except in the case of clause (a) or (b) to the extent
(other than with respect to the preservation of the existence of Holdings and
the Borrower) that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or pursuant to any
merger, consolidation, liquidation, dissolution or Disposition permitted by
Article VII.

 

SECTION 6.06.                                   Maintenance of Properties. 
Except if the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment used in the operation
of its business in good working order, repair and condition, ordinary wear and
tear excepted and fire, casualty or condemnation excepted.

 

SECTION 6.07.                                   Maintenance of Insurance. 
Maintain with insurance companies that the Borrower believes (in the good faith
judgment of its management) are financially sound and reputable at the time the
relevant coverage is placed or renewed, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons, and will furnish to the Lenders,
upon written request from the Administrative Agent, information presented in
reasonable detail as to the insurance so carried.  Each such policy of insurance
shall as appropriate, (i) name the Collateral Agent, on behalf of the Lenders,
as an additional insured

 

122

--------------------------------------------------------------------------------


 

thereunder as its interests may appear and/or (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement that names the
Collateral Agent, on behalf of the Lenders as the loss payee thereunder.

 

SECTION 6.08.                                   Compliance with Laws.  Comply in
all material respects with its Organization Documents the requirements of all
Laws and all orders, writs, injunctions and decrees of any Governmental
Authority applicable to it or to its business or property, except if the failure
to comply therewith would not reasonably be expected individually or in the
aggregate to have a Material Adverse Effect.

 

SECTION 6.09.                                   Books and Records.  Maintain
proper books of record and account, in which entries that are full, true and
correct in all material respects and are in conformity with GAAP shall be made
of all material financial transactions and matters involving the assets and
business of Holdings, the Borrower or such Restricted Subsidiary, as the case
may be.

 

SECTION 6.10.                                   Inspection Rights.  Permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants (subject to such accountants’ customary
policies and procedures), all at the reasonable expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided
that, only the Administrative Agent on behalf of the Lenders may exercise rights
of the Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year and only one (1) such time shall be at the
Borrower’s expense; provided, further, that when an Event of Default exists and
is continuing, the Administrative Agent (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice.  The Administrative Agent and the Lenders shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’s independent public accountants.  Notwithstanding anything to the
contrary in this Section 6.10, none of the Borrower or any of the Restricted
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.

 

SECTION 6.11.                                   Covenant to Guarantee
Obligations and Give Security.  At the Borrower’s expense, subject to the
limitations and exceptions of this Agreement, including, without limitation, the
provisions of the Collateral and Guarantee Requirement and any applicable
limitation in any Collateral Document, take all action necessary or reasonably
requested by the Administrative Agent or the Collateral Agent to ensure that the
Collateral and Guarantee Requirement continues to be satisfied, including:

 

123

--------------------------------------------------------------------------------


 

(a)                                 upon the formation or acquisition of any new
direct or indirect wholly owned Material Domestic Subsidiary (in each case,
other than an Excluded Subsidiary) by any Loan Party, the designation in
accordance with Section 6.14, of any existing direct or indirect wholly owned
Material Domestic Subsidiary as a Restricted Subsidiary (in each case, other
than an Excluded Subsidiary) or any Subsidiary becoming a wholly owned Material
Domestic Subsidiary (in each case, other than an Excluded Subsidiary):

 

(i)                                     within sixty (60) days (or such greater
number of days specified below) after such formation, acquisition or designation
or, in each case, such longer period as the Administrative Agent may agree in
its reasonable discretion:

 

(A)                                           cause each such Material Domestic
Subsidiary that is required to become a Guarantor under the Collateral and
Guarantee Requirement to furnish to the Collateral Agent a description of the
Material Real Properties owned by such Material Domestic Subsidiary in detail
reasonably satisfactory to the Collateral Agent;

 

(B)                               within sixty (60) days (or within ninety (90)
days in the case of documents listed in Section 6.13(b)) after such formation,
acquisition or designation, cause each such Material Domestic Subsidiary that is
required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to duly execute and deliver to the Collateral Agent, other than with
respect to any Excluded Assets, Security Agreement Supplements, Intellectual
Property Security Agreements and other security agreements and documents
(including, with respect to Mortgages, the documents listed in Section 6.13(b)),
as reasonably requested by and in form and substance reasonably satisfactory to
the Collateral Agent (consistent with the Mortgages, Security
Agreement, Intellectual Property Security Agreements and other Collateral
Documents in effect on the Closing Date), in each case granting Liens required
by the Collateral and Guarantee Requirement;

 

(C)                               cause each such Material Domestic Subsidiary
that is required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to deliver any and all certificates representing Equity Interests
(to the extent certificated) that are required to be pledged pursuant to the
Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank (or any other
documents customary under local law) and instruments evidencing the intercompany
Indebtedness held by such Material Domestic Subsidiary and required to be
pledged pursuant to the Collateral Documents, indorsed in blank to the
Collateral Agent;

 

(D)                               within sixty (60) days (or within ninety (90)
days in the case of documents listed in Section 6.13(b)) after such formation,
acquisition or designation, take and cause the applicable Material Domestic
Subsidiary and each direct or indirect parent of the applicable Material
Domestic Subsidiary that is required to become a Guarantor pursuant to the
Collateral and Guarantee

 

124

--------------------------------------------------------------------------------


 

Requirement to take whatever action (including the recording of Mortgages, the
filing of Uniform Commercial Code financing statements and delivery of stock and
membership interest certificates to the extent certificated) as may be necessary
in the reasonable opinion of the Administrative Agent to vest in the Collateral
Agent (or in any representative of the Collateral Agent designated by it) valid
Liens required by the Collateral and Guarantee Requirement, enforceable against
all third parties in accordance with their terms, except as such enforceability
may be limited by Debtor Relief Laws and by general principles of equity
(regardless of whether enforcement is sought in equity or at law);

 

(ii)                                  within sixty (60) days (or within ninety
(90) days in the case of documents listed in Section 6.13(b)) after the
reasonable request therefor by the Administrative Agent (or such longer period
as the Administrative Agent may agree in its reasonable discretion), deliver to
the Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters set
forth in this Section 6.11(a) as the Administrative Agent may reasonably
request, and

 

(iii)                               as promptly as practicable after the
reasonable request therefor by the Administrative Agent or Collateral Agent,
deliver to the Collateral Agent with respect to each Material Real Property, any
existing title reports, abstracts or environmental assessment reports, to the
extent available and in the possession or control of the Borrower; provided that
the Collateral Agent may in its reasonable discretion accept any such existing
report or survey to the extent prepared as of a date reasonably satisfactory to
the Collateral Agent; provided, however, that there shall be no obligation to
deliver to the Collateral Agent any existing environmental assessment report
whose disclosure to the Collateral Agent would require the consent of a Person
other than the Borrower or one of its Subsidiaries, where, despite the
commercially reasonable efforts of the Borrower to obtain such consent, such
consent cannot be obtained; and

 

(b)                                 (i) the Borrower shall obtain the security
interests and Guarantees set forth on Schedule 1.01A on or prior to the dates
corresponding to such security interests and Guarantees set forth on
Schedule 1.01A (or such later date as the Administrative Agent may agree in its
reasonable discretion); and

 

(ii) after the Closing Date, promptly after the acquisition of any Material Real
Property by any Loan Party other than Holdings, and such Material Real Property
shall not already be subject to a perfected Lien pursuant to the Collateral and
Guarantee Requirement, the Borrower shall give notice thereof to the Collateral
Agent and will take, or cause the relevant Loan Party to take, the actions
referred to in Section 6.13(b).

 

SECTION 6.12.                                   Compliance with Environmental
Laws.  Except, in each case, to the extent that the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) comply, and take all reasonable actions to cause any lessees
and other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; (b) obtain and renew
all Environmental Permits necessary for its operations and properties; and,
(c) in each case to the extent required by

 

125

--------------------------------------------------------------------------------


 

applicable Environmental Laws, conduct any investigation, remedial or other
corrective action necessary to address all Hazardous Materials from any of its
properties, in accordance with the requirements of all applicable Environmental
Laws.

 

SECTION 6.13.                                   Further Assurances and
Post-Closing Covenants.  Subject to the provisions of the Collateral and
Guarantee Requirement and any applicable limitations in any Collateral Document
and in each case at the expense of the Loan Parties:

 

(a)                                 Promptly upon reasonable request by the
Administrative Agent or the Collateral Agent or as may be required by applicable
law (i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or Collateral Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents.

 

(b)                                 Not later than ninety (90) days after the
acquisition by any Loan Party of Material Real Property as determined by the
Borrower (acting reasonably and in good faith) (or such longer period as the
Administrative Agent may agree in its discretion) that is required to be
provided as Collateral pursuant to the Collateral and Guarantee Requirement,
which property would not be automatically subject to another Lien pursuant to
pre-existing Collateral Documents, cause such property to be subject to a Lien
and Mortgage in favor of the Administrative Agent for the benefit of the Secured
Parties and take, or cause the relevant Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect or record such Lien, in each case to the extent required by, and
subject to the limitations and exceptions of this Agreement, including, without
limitation, the Collateral and Guarantee Requirement, and to otherwise comply
with the requirements of the Collateral and Guarantee Requirement.  If the
Administrative Agent reasonably determines that it is required by applicable Law
to have appraisals prepared in respect of the Real Property of any Loan Party
subject to a mortgage constituting Collateral, the Borrower shall provide to the
Administrative Agent appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of FIRREA (or other applicable law).

 

SECTION 6.14.                                   Designation of Subsidiaries. 
The Borrower may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, and (ii) no Subsidiary may be
designated as an Unrestricted Subsidiary if, after such designation, it would be
a “Restricted Subsidiary” for the purpose of the ABL Facilities, any Junior
Financing, any Incremental Equivalent Debt, any Permitted Ratio Debt or any
Permitted Refinancing thereof.  The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower therein
at the date of designation as set forth in the definition of Investment.  The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time and (ii) a return on any
Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
definition of Investment.

 

126

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
redesignated a Restricted Subsidiary may not be subsequently re-designated as an
Unrestricted Subsidiary.

 

SECTION 6.15.                                   Maintenance of Ratings.  Use
commercially reasonable efforts to maintain (i) a public corporate credit rating
(but not any specific rating) from S&P and a public corporate family rating (but
not any specific rating) from Moody’s, in each case in respect of the Borrower
(or, alternatively, any direct or indirect parent thereof), and (ii) a public
rating (but not any specific rating) in respect of the Initial Loans from each
of S&P and Moody’s.

 

ARTICLE VII

 

Negative Covenants

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) shall remain unpaid or unsatisfied,
the Borrower shall not (and, with respect to Section 7.13 only, Holdings shall
not), nor shall the Borrower permit any Restricted Subsidiary to:

 

SECTION 7.01.                                   Liens.  Create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, other than the following:

 

(a)                                 Liens created pursuant to (i) any Loan
Document, (ii) any Incremental Equivalent Debt and (iii) any Refinancing
Equivalent Debt;

 

(b)                                 Liens existing on the date hereof and set
forth on Schedule 7.01(b) and any modifications, replacements, renewals,
refinancings or extensions thereof;

 

(c)                                  Liens for taxes, assessments or
governmental charges that are not overdue for a period of more than thirty (30)
days or that are being contested in good faith and by appropriate actions for
which appropriate reserves have been established in accordance with GAAP;

 

(d)                                 statutory or common law Liens of landlords,
sublandlords, carriers, warehousemen, mechanics, materialmen, repairmen,
construction contractors or other like Liens, or other customary Liens (other
than in respect of Indebtedness) in favor of landlords, so long as, in each
case, such Liens secure amounts not overdue for a period of more than thirty
(30) days or, if more than thirty (30) days overdue, are unfiled and no other
action has been taken to enforce such Lien or that are being contested in good
faith and by appropriate actions, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP or the
equivalent accounting principles in the relevant local jurisdiction;

 

(e)                                  (i) pledges or deposits in the Ordinary
Course of Business in connection with workers’ compensation, health, disability
or employee benefits, unemployment

 

127

--------------------------------------------------------------------------------


 

insurance and other social security laws or similar legislation or regulation or
other insurance-related obligations (including, but not limited to, in respect
of deductibles, self-insured retention amounts and premiums and adjustments
thereto) and (ii) pledges and deposits in the Ordinary Course of Business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any Restricted Subsidiaries;

 

(f)                                   deposits to secure the performance of
bids, trade contracts, governmental contracts and leases (other than
Indebtedness for borrowed money), statutory obligations, surety, stay, customs
and appeal bonds, performance bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations)
incurred in the Ordinary Course of Business or consistent with past practice or
industry practice;

 

(g)                                  easements, rights-of-way, covenants,
conditions, restrictions (including zoning restrictions), encroachments,
protrusions and other similar encumbrances and title defects affecting real
property that, in the aggregate, do not in any case materially interfere with
the ordinary conduct of the business of the Borrower and its Restricted
Subsidiaries taken as a whole, or the use of the property for its intended
purpose, and any other exceptions to title on the final Mortgage Policies issued
to the Collateral Agent in connection with the Mortgaged Properties;

 

(h)                                 Liens arising from judgments or orders for
the payment of money not constituting an Event of Default under Section 8.01(g);

 

(i)                                     Liens securing obligations in respect of
Indebtedness permitted under Section 7.03(e); provided that (A) such Liens
attach concurrently with or within two hundred and seventy (270) days after
completion of the acquisition, construction, repair, replacement or improvement
(as applicable) of the property subject to such Liens, (B) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness, replacements thereof and additions and accessions to such property
and the proceeds and the products thereof and customary security deposits and
(C) with respect to Capitalized Leases, such Liens do not at any time extend to
or cover any assets (except for replacements, additions and accessions to such
assets) other than the assets subject to such Capitalized Leases and the
proceeds and products thereof and customary security deposits; provided that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

 

(j)                                    leases, licenses, cross-licenses,
subleases or sublicenses granted to others in the Ordinary Course of Business
which (i) do not interfere in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole, (ii) do not secure any
Indebtedness or (iii) are permitted by Section 7.05;

 

(k)                                 Liens (i) in favor of customs and revenue
authorities arising as a matter of Law to secure payment of customs duties in
connection with the importation of goods in the Ordinary Course of Business and
(ii) on specific items of inventory or other goods

 

128

--------------------------------------------------------------------------------


 

and proceeds thereof of any Person securing such Person’s obligations in respect
of bankers’ acceptances or letters of credit issued or created for the account
of such person to facilitate the purchase, shipment or storage of such inventory
or such other goods in the Ordinary Course of Business;

 

(l)                                     Liens (i) of a collection bank arising
under Section 4-208 of the Uniform Commercial Code on the items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the Ordinary Course of Business and not for
speculative purposes and (iii) in favor of a banking or other financial
institution arising as a matter of Law or under customary general terms and
conditions encumbering deposits or other funds maintained with a financial
institution (including the right of setoff) and that are within the general
parameters customary in the banking industry or arising pursuant to such banking
institution’s general terms and conditions;

 

(m)                             Liens (i) on cash advances in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 7.02 to be applied against the purchase price for such Investment or
other acquisition or (ii) consisting of an agreement to Dispose of any property
in a Disposition permitted under Section 7.05, in each case, solely to the
extent such Investment or other acquisition or Disposition, as the case may be,
would have been permitted on the date of the creation of such Lien;

 

(n)                                 Liens on property of any Non-Loan Party,
which Liens secure Indebtedness of any Non-Loan Party permitted under
Section 7.03 or other obligations of any Non-Loan Party not constituting
Indebtedness;

 

(o)                                 Liens in favor of the Borrower or a
Restricted Subsidiary securing Indebtedness permitted under Section 7.03(d);

 

(p)                                 Liens existing on property at the time of
its acquisition or existing on the property of any Person at the time such
Person becomes a Restricted Subsidiary (other than by designation as a
Restricted Subsidiary pursuant to Section 6.14), in each case after the date
hereof (other than Liens on the Equity Interests of any Person that becomes a
Restricted Subsidiary); provided that (i) such Lien does not extend to or cover
any other assets or property (other than the proceeds or products thereof and
other than after-acquired property of such acquired Restricted Subsidiary), and
(ii) the Indebtedness secured thereby is permitted under Section 7.03(e) or (g);

 

(q)                                 any interest or title (and all encumbrances
and other matters affecting such interest or title) of a lessor, sublessor,
licensor or sublicensor or secured by a lessor’s, sublessor’s, licensor’s or
sublicensor’s interest under leases, subleases, licenses, cross-licenses or
sublicenses entered into by the Borrower or any of the Restricted Subsidiaries
in the Ordinary Course of Business;

 

(r)                                    Liens arising out of conditional sale,
title retention, consignment or similar arrangements for sale of goods entered
into by the Borrower or any of the Restricted Subsidiaries in the Ordinary
Course of Business;

 

129

--------------------------------------------------------------------------------


 

(s)                                   Liens deemed to exist in connection with
Investments in repurchase agreements under Section 7.02 and reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts maintained in the Ordinary Course
of Business and not for speculative purposes;

 

(t)                                    Liens that are contractual rights of
setoff or rights of pledge (i) relating to the establishment of depository
relations with banks or other deposit-taking financial institutions and not
given in connection with the issuance of Indebtedness, (ii) relating to pooled
deposit or sweep accounts of Holdings, the Borrower or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the Ordinary Course of Business of Holdings, the Borrower or any of the
Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of the Restricted
Subsidiaries in the Ordinary Course of Business;

 

(u)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;

 

(v)                                 ground leases in respect of real property on
which facilities owned or leased by the Borrower or any of its Subsidiaries are
located;

 

(w)                               purported Liens evidenced by the filing of
precautionary Uniform Commercial Code financing statements or similar public
filings;

 

(x)                                 Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto;

 

(y)                                 Liens securing obligations in respect of
Indebtedness permitted under Section 7.03(r)(i) and obligations in respect of
any Secured Hedge Agreement and any Secured Cash Management Agreement (in each
case, as defined in the ABL Credit Agreement) permitted under
Section 7.03(r)(ii) (or, in each case, any Permitted Refinancing in respect
thereof) that are subject to (x) in the case of any such Indebtedness and
obligations in respect of any such Secured Hedge Agreement or Secured Cash
Management Agreement, in each case, that is secured on a pari passu basis with
the Initial Loans, the ABL Intercreditor Agreement or (y) in the case of any
such Indebtedness and obligations in respect of any such Secured Hedge Agreement
or Secured Cash Management Agreement, in each case, that is secured on a junior
basis to the Initial Loans, the Second Lien Intercreditor Agreement;

 

(z)                                  Liens on the Securitization Assets of a
Securitization Subsidiary arising in connection with a Qualified Securitization
Financing, securing Indebtedness permitted under Section 7.03(u);

 

(aa)                          (i) zoning, building, entitlement and other land
use regulations by Governmental Authorities with which the normal operation of
the business complies, and (ii) any zoning or similar law or right reserved to
or vested in any Governmental

 

130

--------------------------------------------------------------------------------


 

Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and its Restricted Subsidiaries, taken as a whole;

 

(bb)                          the modification, replacement, renewal or
extension of any Lien permitted by clauses (b), (i) and (p) of this
Section 7.01; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03(e), and (B) proceeds and products thereof, and (ii) the
renewal, extension or refinancing of the obligations secured or benefited by
such Liens is permitted by Section 7.03 (to the extent constituting
Indebtedness);

 

(cc)                            [reserved];

 

(dd)                          Liens or rights of setoff against credit balances
of the Borrower or any of its Subsidiaries with Credit Card Issuers or Credit
Card Processors (each, as defined in the ABL Credit Agreement) or amounts owing
by such Credit Card Issuers or Credit Card Processors to the Borrower or any of
its Subsidiaries in the Ordinary Course of Business, but not Liens on or rights
of setoff against any other property or assets of any Borrower or any of its
Subsidiaries pursuant to the Credit Card Agreements (as defined in the ABL
Credit Agreement), as in effect on the date hereof, to secure the obligations of
the Borrower or any of its Subsidiaries to the Credit Card Issuers or Credit
Card Processors as a result of fees and chargebacks;

 

(ee)                            Liens on specific items of inventory or other
goods and the proceeds thereof of any Person securing such Person’s obligations
in respect of letters of credit or banker’s acceptances issued or created for
the account of such Person to facilitate the purchase, shipment or storage of
such inventory or goods;

 

(ff)                              deposits of cash with the owner or lessor of
premises leased and operated by the Borrower or any of its Subsidiaries to
secure the performance of the Borrower’s or such Subsidiary’s obligations under
the terms of the lease for such premises;

 

(gg)                            Liens in respect of Sale-Leasebacks; and

 

(hh)                          other Liens securing Indebtedness or other
obligations in an aggregate principal amount at any time outstanding not to
exceed the greater of $50,000,000 and 20% of Adjusted EBITDA, in each case
determined as of the date of incurrence.

 

The expansion of Liens by virtue of accrual of interest, the accretion of
accreted value, the payment of interest or dividends in the form of additional
Indebtedness, amortization of original issue discount and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies will not be deemed to be an incurrence of Liens for
purposes of this Section 7.01.

 

131

--------------------------------------------------------------------------------


 

SECTION 7.02.                                   Investments.  Make or hold any
Investments, except:

 

(a)                                 Investments by the Borrower or any of the
Restricted Subsidiaries in assets that are Cash Equivalents;

 

(b)                                 loans or advances to officers, directors and
employees of Holdings (or any direct or indirect parent thereof), the Borrower
or any of the Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of Holdings (or any direct or indirect parent thereof; provided that,
to the extent such loans or advances are made in cash, the amount of such loans
and advances used to acquire such Equity Interests shall be contributed to
Holdings in cash) and (iii) for any other purpose, in an aggregate principal
amount outstanding at any time not to exceed the greater of (x) $10,000,000 and
(y) 4% of Adjusted EBITDA;

 

(c)                                  Investments (i) by the Borrower or any
Restricted Subsidiary that is a Loan Party in the Borrower or any Restricted
Subsidiary that is a Loan Party, (ii) by any Non-Loan Party in any other
Non-Loan Party that is a Restricted Subsidiary, (iii) by any Non-Loan Party in
the Borrower or any Restricted Subsidiary that is a Loan Party and (iv) by any
Loan Party in any Non-Loan Party that is a Restricted Subsidiary; provided that
(A) any such Investments made pursuant to this clause (iv) in the form of
intercompany loans shall be evidenced by notes that have been pledged
(individually or pursuant to a global note) to the Collateral Agent for the
benefit of the Lenders (it being understood and agreed that any Investments
permitted under this clause (iv) that are not so evidenced as of the Closing
Date are not required to be so evidenced and pledged until the date that is
sixty (60) days after the Closing Date (or such later date as may be acceptable
to the Administrative Agent)) and (B) the aggregate amount of Investments made
pursuant to this clause (iv) shall not exceed at any time outstanding the
greater of (x) $60,000,000 and (y) 25% of Adjusted EBITDA.

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the Ordinary Course of Business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the Ordinary Course
of Business;

 

(e)                                  Investments consisting of
Liens, Indebtedness, fundamental changes, Dispositions and Restricted Payments
permitted under Sections 7.01, 7.03 (other than Section 7.03(c)(ii) or (d)),
7.04 (other than Section 7.04(c)(ii) or (f)), 7.05 (other than
Section 7.05(d)(ii) or (e)) and 7.06 (other than Section 7.06(d) or (g)(iv)),
respectively;

 

(f)                                   Investments existing on the date hereof or
made pursuant to legally binding written contracts in existence on the date
hereof, in each case, set forth on Schedule 7.02(f) and any modification,
replacement, renewal, reinvestment or extension of any of the foregoing;
provided that the amount of any Investment permitted pursuant to this
Section 7.02(f) is not increased from the amount of such Investment on the

 

132

--------------------------------------------------------------------------------


 

Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by another clause of this Section 7.02;

 

(g)                                  Investments in Swap Contracts permitted
under Section 7.03;

 

(h)                                 promissory notes and other non-cash
consideration that is permitted to be received in connection with Dispositions
permitted by Section 7.05;

 

(i)                                     Permitted Acquisitions;

 

(j)                                    Investments made to effect the
Transaction;

 

(k)                                 Investments in the Ordinary Course of
Business consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Article 4 customary trade arrangements with customers
consistent with past practices;

 

(l)                                     Investments (including debt obligations
and Equity Interests) received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers arising in the
Ordinary Course of Business or upon the foreclosure with respect to any secured
Investment;

 

(m)                             loans and advances to Holdings (or any direct or
indirect parent thereof) in lieu of, and not in excess of the amount of (after
giving effect to any other loans, advances or Restricted Payments in respect
thereof), Restricted Payments to the extent permitted to be made to Holdings (or
such direct or indirect parent) in accordance with Section 7.06(f) or (g);

 

(n)                                 other Investments that do not exceed in the
aggregate at any time outstanding the greater of $100,000,000 and 40% of
Adjusted EBITDA, determined as of the date of such Investment;

 

(o)                                 advances of payroll payments to employees in
the Ordinary Course of Business;

 

(p)                                 Investments to the extent that payment for
such Investments is made solely with Qualified Equity Interests of Holdings (or
any direct or indirect parent thereof);

 

(q)                                 Investments held by a Restricted Subsidiary
acquired after the Closing Date or of a Person merged into the Borrower or
merged or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Closing Date (other than existing Investments in
subsidiaries of such Subsidiary or Person, which must comply with the
requirements of Sections 7.02(i) or (n)) to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;

 

133

--------------------------------------------------------------------------------


 

(r)                                    Guarantees by the Borrower or any of the
Restricted Subsidiaries of leases (other than Capitalized Leases) or of other
obligations that do not constitute Indebtedness, in each case entered into in
the Ordinary Course of Business;

 

(s)                                   (i) Investments in a Securitization
Subsidiary or any Investment by a Securitization Subsidiary in any other Person
in connection with a Qualified Securitization Financing; provided, however, that
any such Investment in a Securitization Subsidiary is in the form of a
contribution of additional Securitization Assets or as equity, and
(ii) distributions or payments of Securitization Fees and purchases of
Securitization Assets pursuant to a Securitization Repurchase Obligation in
connection with a Qualified Securitization Financing;

 

(t)                                    Investments made by any Restricted
Subsidiary that is not a Loan Party to the extent such Investments are financed
with the proceeds received by such Restricted Subsidiary from an Investment in
such Restricted Subsidiary made pursuant to Sections 7.02(c)(iv), (i) or (n);

 

(u)                                 so long as no Event of Default has occurred
and is continuing or would result therefrom, Investments in an aggregate amount
not to exceed the Available Amount; and

 

(v)                                 Investments so long as immediately after
giving effect to such Investments, no Event of Default exists or would result
therefrom and the Senior Secured Net Leverage Ratio calculated on a Pro Forma
Basis is less than or equal to 2.00 to 1.00, and satisfaction of such test shall
be evidenced by a certificate from a Responsible Officer of the Borrower
demonstrating such satisfaction calculated in reasonable detail.

 

SECTION 7.03.                                   Indebtedness.  Create, incur,
assume or suffer to exist any Indebtedness or issue any Disqualified Equity
Interest, other than:

 

(a)                                 Indebtedness (i) under the Loan Documents,
(ii) Incremental Equivalent Debt and (iii) Refinancing Equivalent Debt;

 

(b)                                 (i) Indebtedness existing on the date hereof
set forth on Schedule 7.03(b) and any Permitted Refinancing thereof and
(ii) intercompany Indebtedness outstanding on the date hereof; provided that all
such Indebtedness of any Loan Party owed to any Non-Loan Party shall be subject
to the Intercompany Subordination Agreement;

 

(c)                                  (i) Guarantees by the Borrower and the
Restricted Subsidiaries in respect of Indebtedness of the Borrower or any of the
Restricted Subsidiaries otherwise permitted hereunder (except that a Restricted
Subsidiary that is not a Loan Party may not, by virtue of this Section 7.03(c),
Guarantee Indebtedness that such Restricted Subsidiary could not otherwise incur
under this Section 7.03); provided that (A) no Guarantee by any Restricted
Subsidiary of any Junior Financing shall be permitted unless such Restricted
Subsidiary shall have also provided a Guarantee of the Obligations substantially
on the terms set forth in the Guaranty and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guaranty on

 

134

--------------------------------------------------------------------------------


 

terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness and (ii) any Guaranty by a Loan Party of
Indebtedness of a Restricted Subsidiary that would have been permitted as an
Investment by such Loan Party in such Restricted Subsidiary under
Section 7.02(c);

 

(d)                                 Indebtedness of the Borrower or any of the
Restricted Subsidiaries owing to the Borrower or any other Restricted Subsidiary
(or issued or transferred to any direct or indirect parent of a Loan Party which
is substantially contemporaneously transferred to a Loan Party or any Restricted
Subsidiary of a Loan Party) to the extent constituting an Investment permitted
by Section 7.02; provided that all such Indebtedness of any Loan Party owed to
any Person that is not a Loan Party shall be subject to the Intercompany
Subordination Agreement;

 

(e)                                  (i) Attributable Indebtedness and other
Indebtedness (including Capitalized Leases) of the Borrower and the Restricted
Subsidiaries financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred and seventy (270) days after
the applicable acquisition, construction, repair, replacement or improvement and
(ii) Attributable Indebtedness arising out of Sale-Leasebacks, and, in each
case, any Permitted Refinancing thereof; provided that the aggregate principal
amount of Indebtedness at any one time outstanding incurred pursuant to this
clause (e) shall not exceed the greater of $50,000,000 and 20% of Adjusted
EBITDA, in each case determined at the time of incurrence;

 

(f)                                   Indebtedness in respect of Swap Contracts
designed to hedge against Holdings’, the Borrower’s or any Restricted
Subsidiary’s exposure to interest rates, foreign exchange rates or commodities
pricing risks incurred in the Ordinary Course of Business and not for
speculative purposes and Guarantees thereof;

 

(g)                                  Indebtedness of the Borrower or any
Restricted Subsidiary assumed (including Acquired Indebtedness) in connection
with any Permitted Acquisition and any Permitted Refinancing of any such
Indebtedness; provided that after giving Pro Forma Effect to such Permitted
Acquisition and the assumption of such Indebtedness assumed pursuant to this
clause (g), either:

 

(i)                                the Consolidated Cash Interest Coverage Ratio
is at least 2.00:1.00, or

 

(ii)                             the Consolidated Cash Interest Coverage Ratio
is equal to or greater than immediately prior to such Permitted Acquisition, or

 

(iii)                          the Total Net Leverage Ratio is no greater than
4.00:1.00, or

 

(iv)                         the Total Net Leverage Ratio is equal to or less
than the Total Net leverage Ratio as calculated immediately prior to such
Permitted Acquisition;

 

135

--------------------------------------------------------------------------------


 

provided that any such Indebtedness incurred by a Non-Loan Party does not exceed
in the aggregate at any time outstanding the greater of $35,000,000 and 15% of
Adjusted EBITDA, in each case determined at the time of incurrence (provided
that in no event shall the aggregate amount of Indebtedness incurred by Non-Loan
Parties under this clause (g), together with all Indebtedness of Non-Loan
Parties incurred under clauses (n), (t) and (y) of this Section 7.03, exceed at
any time outstanding the greater of $75,000,000 and 30% of Adjusted EBITDA);

 

(h)                                 [reserved];

 

(i)                                     Indebtedness representing deferred
compensation to employees of the Borrower (and any direct or indirect parent
thereof) and its Subsidiaries incurred in the Ordinary Course of Business;

 

(j)                                    Indebtedness to current or former
officers, directors, managers, consultants and employees, their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests or other equity based awards of Holdings (or any direct or
indirect parent thereof) permitted by Section 7.06;

 

(k)                                 Indebtedness incurred by the Borrower or any
of the Restricted Subsidiaries in a Permitted Acquisition, any other Investment
expressly permitted hereunder or any Disposition, in each case to the extent
constituting indemnification obligations or obligations in respect of purchase
price (including earn-outs) or other similar adjustments;

 

(l)                                     Indebtedness consisting of obligations
of the Borrower and the Restricted Subsidiaries under deferred compensation or
other similar arrangements with employees incurred by such Person in connection
with the Transaction and Permitted Acquisitions or any other Investment
expressly permitted hereunder;

 

(m)                             Cash Management Obligations and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the Ordinary Course of Business and
any Guarantees thereof;

 

(n)                                 Indebtedness of the Borrower and the
Restricted Subsidiaries in an aggregate principal amount at any time outstanding
not to exceed the greater of $125,000,000 and 50% of Adjusted EBITDA, in each
case determined at the time of incurrence (provided that in no event shall the
aggregate amount of Indebtedness incurred by non-Loan Parties under this clause
(n), together with all Indebtedness of Non-Loan Parties incurred under clauses
(g), (t) and (y) of this Section 7.03, exceed at any time outstanding the
greater of $75,000,000 and 30% of Adjusted EBITDA);

 

(o)                                 Indebtedness consisting of (i) the financing
of insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements, in each case, in the Ordinary Course of Business;

 

136

--------------------------------------------------------------------------------


 

(p)                                 Indebtedness incurred by the Borrower or any
of the Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances, warehouse receipts or similar instruments issued or
created in the Ordinary Course of Business in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

 

(q)                                 obligations in respect of performance, bid,
appeal and surety bonds and performance and completion guarantees and similar
obligations provided by the Borrower or any of the Restricted Subsidiaries or
obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case in the Ordinary Course of Business or
consistent with past practice;

 

(r)                                    (i) Indebtedness in an aggregate
principal amount not to exceed $250,000,000 at any time outstanding under the
ABL Facilities and (ii) the amount of obligations in respect of any Secured
Hedge Agreement and any Secured Cash Management Agreement (in each case, as
defined in the ABL Credit Agreement) at any time outstanding and not incurred in
violation of Section 7.03(f) and, in respect of clauses (i) and (ii), any
Permitted Refinancing thereof;

 

(s)                                   [reserved];

 

(t)                                    Permitted Ratio Debt and any Permitted
Refinancing thereof;

 

(u)                                 Indebtedness incurred by a Securitization
Subsidiary in a Qualified Securitization Financing that is not recourse (except
for Standard Securitization Undertakings) to the Borrower or any of the
Restricted Subsidiaries;

 

(v)                                 Indebtedness in respect of letters of credit
issued for the account of any of the Subsidiaries of Holdings;

 

(w)                               [reserved];

 

(x)                                 Indebtedness of the Borrower or any
Restricted Subsidiary (and any Permitted Refinancing thereof) in an aggregate
principal amount not to exceed the amount of the net cash proceeds received by
the Borrower since the Closing Date from the issuance or sale of Equity
Interests of the Borrower or cash contributed to the capital of the Borrower (in
each case, other than proceeds of Disqualified Equity Interests or sales of
Equity Interests to the Borrower or any of its Subsidiaries) to the extent such
net cash proceeds have not been applied pursuant to such clauses to make
Restricted Payments pursuant to Section 7.06 or to prepay, redeem, purchase,
defease or satisfy Indebtedness pursuant to Section 7.12, so long as (i) such
Indebtedness is incurred within one year following the receipt by the Borrower
of such net cash proceeds and (ii) such Indebtedness is designated as
“Contribution Indebtedness” on the date incurred;

 

(y)                                 Indebtedness of Non-Loan Parties in an
aggregate principal amount not to exceed at any time outstanding the greater of
$35,000,000 and 15% of Adjusted EBITDA (provided that in no event shall the
aggregate amount of Indebtedness incurred by Non-

 

137

--------------------------------------------------------------------------------


 

Loan Parties under this clause (y), together with all Indebtedness of Non-Loan
Parties incurred under clauses (g), (n) and (t) of this Section 7.03, exceed at
any time outstanding the greater of $75,000,000 and 30% of Adjusted EBITDA), in
each case determined at the date of incurrence or issuance; and

 

(z)                                  all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (a) through (y) above.

 

For purposes of determining compliance with Section 7.03, in the event that an
item of Indebtedness (or any portion thereof) at any time, whether at the time
of incurrence or upon the application of all or a portion of the proceeds
thereof or subsequently, meets the criteria of more than one of the categories
of permitted Indebtedness described in Section 7.03(a) through (z) above, the
Borrower, in its sole discretion, will classify and may subsequently reclassify
such item of Indebtedness (or any portion thereof) in any one or more of the
types of Indebtedness described in Section 7.03(a) through (z) and will only be
required to include the amount and type of such Indebtedness in such of the
above clauses as determined by the Borrower at such time.  The Borrower will be
entitled to divide and classify an item of Indebtedness in more than one of the
types of Indebtedness described in Section 7.03(a) through (z).

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing.

 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.  The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

 

Notwithstanding anything to the contrary contained in this
Agreement, Indebtedness incurred pursuant to the ABL Facilities (and any
Permitted Refinancing thereof) may only be incurred pursuant to Section 7.03(r).

 

138

--------------------------------------------------------------------------------


 

SECTION 7.04.                                   Fundamental Changes.  Merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that:

 

(a)                                 Holdings or any Restricted Subsidiary may
merge or consolidate with the Borrower (including a merger, the purpose of which
is to reorganize the Borrower into a new jurisdiction); provided that (x) the
Borrower shall be the continuing or surviving Person, (y) such merger or
consolidation does not result in the Borrower ceasing to be organized under the
Laws of the United States, any state thereof or the District of Columbia and
(z) in the case of a merger or consolidation of Holdings with and into the
Borrower, Holdings shall not be an obligor in respect of any Qualified Holding
Company Debt or other Indebtedness that is not permitted to be Indebtedness of
the Borrower under this Agreement, shall have no direct Subsidiaries at the time
of such merger or consolidation other than the Borrower and, after giving effect
to such merger or consolidation, the direct parent of the Borrower shall
expressly assume all the obligations of Holdings under this Agreement and the
other Loan Documents to which Holdings is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent;

 

(b)                                 (i) any Restricted Subsidiary that is not a
Loan Party may merge or consolidate with or into any other Restricted Subsidiary
of the Borrower that is not a Loan Party, (ii) any Restricted Subsidiary may
merge or consolidate with or into any other Restricted Subsidiary of the
Borrower that is a Loan Party, (iii) any merger the sole purpose of which is to
reincorporate or reorganize a Loan Party in another jurisdiction in the United
States shall be permitted and (iv) any Restricted Subsidiary may liquidate or
dissolve or change its legal form if the Borrower determines in good faith that
such action is in the best interests of the Borrower and its Restricted
Subsidiaries and is not materially disadvantageous to the Lenders; provided, in
the case of any change in legal form, the Borrower will remain the Borrower and
a Subsidiary that is a Guarantor will remain a Guarantor unless such Guarantor
is otherwise permitted to cease being a Guarantor hereunder;

 

(c)                                  any Restricted Subsidiary may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to the Borrower or another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Loan Party, then (i) the transferee must
be a Loan Party or (ii) such Investment must be a permitted Investment in a
Restricted Subsidiary which is not a Loan Party in accordance with Sections 7.02
(other than Section 7.02(e));

 

(d)                                 so long as no Default exists or would result
therefrom, the Borrower may merge or consolidate with any other Person; provided
that (i) the Borrower shall be the continuing or surviving corporation or
(ii) if the Person formed by or surviving any such merger or consolidation is
not the Borrower (any such Person, the “Successor Borrower”), (A) the Successor
Borrower shall be an entity organized or existing under the laws of the United
States, any state thereof or the District of Columbia, (B) the Successor
Borrower shall expressly assume all the obligations of the Borrower under this

 

139

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents to which the Borrower is a party pursuant
to a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guaranty confirmed
that its Guarantee of the Obligations shall apply to the Successor Borrower’s
obligations under this Agreement, (D) each Loan Party, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement, (E) each mortgagor of a
Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Collateral Agent)
confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, and (F) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement;

 

(e)                                  [reserved];

 

(f)                                   so long as no Event of Default exists or
would result therefrom (in the case of a merger, amalgamation or consolidation
involving a Loan Party), any Restricted Subsidiary may merge or consolidate with
any other Person in order to effect an Investment permitted pursuant to
Section 7.02 (other than Section 7.02(e)); provided that the continuing or
surviving Person shall be the Borrower or a Restricted Subsidiary, which
together with each of its Restricted Subsidiaries, shall have complied with the
applicable requirements of Section 6.11;

 

(g)                                  the Acquisition may be consummated; and

 

(h)                                 so long as no Event of Default exists or
would result therefrom, a merger, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.05 (other than Section 7.05(e)).

 

SECTION 7.05.                                   Dispositions.  Make any
Disposition, except:

 

(a)                                 (w) Dispositions of obsolete, worn out, used
or surplus property, whether now owned or hereafter acquired, in the ordinary
course of business, (x) Dispositions of property no longer used or useful in the
conduct of the business of the Borrower and the Restricted Subsidiaries and
(y) Dispositions to landlords of improvements made to leased real property
pursuant to customary terms of leases entered into in the ordinary course of
business;

 

(b)                                 Dispositions of inventory and goods held for
sale in the Ordinary Course of Business and immaterial assets in the Ordinary
Course of Business;

 

140

--------------------------------------------------------------------------------


 

(c)                                  Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property; provided that to the
extent the property being transferred constitutes Term Priority Collateral, such
replacement property shall constitute Term Priority Collateral;

 

(d)                                 Dispositions of property to the Borrower or
a Restricted Subsidiary; provided that if the transferor of such property is a
Loan Party (i) the transferee thereof must be a Loan Party or (ii) such
Investment must be a permitted Investment in a Restricted Subsidiary that is not
a Loan Party in accordance with Section 7.02 (other than Section 7.02(e));

 

(e)                                  Dispositions permitted by Sections 7.02
(other than Section 7.02(e)), 7.04 (other than Section 7.04(h)) and 7.06 (other
Section 7.06(d)) and Liens permitted by Section 7.01 (other than
Section 7.01(m)(ii));

 

(f)                                   Dispositions of property pursuant to
Sale-Leasebacks;

 

(g)                                  Dispositions of Cash Equivalents;

 

(h)                                 (i) leases, subleases, licenses,
cross-licenses or sublicenses (including the provision of software under an open
source license), in each case in the Ordinary Course of Business and which do
not materially interfere with the business of the Borrower and the Restricted
Subsidiaries, taken as a whole and (ii) Dispositions of intellectual property
that are not material to the business of the Borrower or any Restricted
Subsidiary;

 

(i)                                     transfers of property subject to
Casualty Events;

 

(j)                                    Dispositions of property not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default exists), no Default shall
exist would result from such Disposition and (ii) with respect to any
Disposition pursuant to this clause (j) for a purchase price in excess of
$20,000,000, the Borrower or any of the Restricted Subsidiaries shall receive
not less than 75% of such consideration in the form of cash or Cash Equivalents
(in each case, free and clear of all Liens at the time received, other than
Liens permitted by Section 7.01); provided, however, that for the purposes of
this clause (ii), (A) any liabilities (as shown on the Borrower’s or such
Restricted Subsidiary’s most recent balance sheet provided hereunder or in the
footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that (i) are assumed by the transferee with respect to the
applicable Disposition, or (ii) are otherwise cancelled or terminated in
connection with the transaction and such transferee (other than intercompany
debt owed to the Borrower or its Restricted Subsidiaries) and, in each case, for
which the Borrower and all of the Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (B) any securities,
notes or other obligations or assets received by the Borrower or the applicable
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted

 

141

--------------------------------------------------------------------------------


 

Subsidiary into cash or Cash Equivalents (to the extent of the cash received)
within one hundred and eighty (180) days following the closing of the applicable
Disposition and (C) any Designated Non-Cash Consideration received in respect of
such Disposition having an aggregate fair market value as determined by the
Borrower in good faith, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of the greater of $50,000,000 and 20% of Adjusted
EBITDA at the time of the receipt of such Designated Non-Cash Consideration,
with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value, shall be deemed to be cash;

 

(k)                                 Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

 

(l)                                     Dispositions or discounts without
recourse of accounts receivable in connection with the collection or compromise
thereof;

 

(m)                             any issuance or sale of Equity Interests in, or
sale of Indebtedness or other securities of, an Unrestricted Subsidiary;

 

(n)                                 to the extent allowable under Section 1031
of the Code (or comparable or successor provision), any exchange of like
property (excluding any boot thereon permitted by such provision) for use in any
business conducted by the Borrower or any of its Restricted Subsidiaries that is
not in contravention of Section 7.07; provided that to the extent the property
being transferred constitutes Term Priority Collateral, such replacement
property shall constitute Term Priority Collateral;

 

(o)                                 the unwinding of any Swap Contract;

 

(p)                                 sales or other dispositions by the Borrower
or any Restricted Subsidiary of assets in connection with the closing or sale of
a Store (including a factory Store) in the Ordinary Course of Business of the
Borrower and its Subsidiaries, which consist of leasehold interests in the
premises of such Store, the equipment and fixtures located at such premises and
the books and records relating exclusively and directly to the operations of
such Store; provided that as to each and all such sales and closings, (A) no
Event of Default shall result therefrom and (B) such sale shall be on
commercially reasonable prices and terms in a bona fide arm’s length
transaction;

 

(q)                                 bulk sales or other Dispositions of the
inventory of a Loan Party not in the Ordinary Course of Business in connection
with Store closings, at arm’s length;

 

(r)                                    any Disposition of Securitization Assets
to a Securitization Subsidiary;

 

(s)                                   the lapse or abandonment in the Ordinary
Course of Business of any registrations or applications for registration of any
immaterial IP Rights;

 

142

--------------------------------------------------------------------------------


 

(t)                                    Dispositions of non-core assets acquired
in connection with Permitted Acquisitions taking place following the Closing
Date; provided, that the aggregate sale price of all Dispositions pursuant to
this clause (t) shall not exceed 25% of Adjusted EBITDA as measured at the time
of each such Disposition;

 

(u)                                 any swap of assets in exchange for services
or other assets in the ordinary course of business of comparable or greater
value or usefulness to the business of the Borrower and its Restricted
Subsidiaries as a whole, as determined in good faith by the management of the
Borrower;

 

(v)                                 Dispositions by any Loan Party to any wholly
owned Restricted Subsidiary of the type described in clauses (b), (c) and (d) of
the definition of “Excluded Subsidiary” to the extent consisting of
contributions or other Dispositions of Equity Interests in other Subsidiaries of
the type described in clauses (b), (c) and (d) of the definition of “Excluded
Subsidiary” to such wholly owned Restricted Subsidiary; and

 

(w)                               Dispositions in the aggregate pursuant to this
clause (xxiii) not to exceed the greater of $20,000,000 and 10% of Adjusted
EBITDA as determined at the time of such Disposition.

 

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05 (a), (d), (e), (h), (i), (k), (l), (o),
(s) and (v) and except for Dispositions from the Borrower or a Restricted
Subsidiary that is a Loan Party to the Borrower or a Restricted Subsidiary that
is a Loan Party), shall be for no less than the fair market value of such
property at the time of such Disposition as determined by the Borrower in good
faith.  To the extent any Collateral is Disposed of as expressly permitted by
this Section 7.05 to any Person other than Holdings, the Borrower or any
Restricted Subsidiary, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and the Administrative Agent shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

 

SECTION 7.06.                                   Restricted Payments.  Declare or
make, directly or indirectly, any Restricted Payment, except:

 

(a)                                 each Restricted Subsidiary may make
Restricted Payments to the Borrower and to its other Restricted Subsidiaries
(and, in the case of a Restricted Payment by a non-wholly owned Restricted
Subsidiary, to the Borrower and any of its other Restricted Subsidiaries and to
each other owner of Equity Interests of such Restricted Subsidiary based on
their relative ownership interests of the relevant class of Equity Interests);

 

(b)                                 the Borrower and each of its Restricted
Subsidiaries may declare and make dividend payments or other distributions
payable solely in the Equity Interests (other than Disqualified Equity Interests
not otherwise permitted by Section 7.03) of such Person;

 

(c)                                  Restricted Payments made (i) to consummate
the Transaction, (ii) in respect of working capital adjustments or purchase
price adjustments pursuant to the

 

143

--------------------------------------------------------------------------------


 

Purchase Agreement and (iii) in order to satisfy indemnity and other similar
obligations under the Purchase Agreement;

 

(d)                                 to the extent constituting Restricted
Payments, the Borrower and the Restricted Subsidiaries may enter into and
consummate transactions expressly permitted by any provision of Section 7.02
(other than Section 7.02(e)), 7.04 (other than a merger or consolidation of
Holdings and the Borrower) or 7.08 (other than Sections 7.08(a) or (i));

 

(e)                                  repurchases of Equity Interests in
Holdings, the Borrower or any of the Restricted Subsidiaries deemed to occur
upon exercise of stock options or warrants or the settlement or vesting of other
equity-based awards if such Equity Interests represent a portion of the exercise
price of, or tax withholdings with respect to, such options or warrants or other
equity-based awards;

 

(f)                                   the Borrower and each Restricted
Subsidiary may (i) pay (or make Restricted Payments to allow Holdings or any
direct or indirect parent thereof to pay) for the repurchase, retirement or
other acquisition or retirement for value of Equity Interests or settlement of
equity-based awards of such Restricted Subsidiary (or of the Borrower or any
other such direct or indirect parent thereof) (or of any such direct or indirect
parent thereof) held by any future, present or former employee, manager,
director, consultant or distributor (or any spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing) of such Restricted Subsidiary (or the Borrower or any other direct or
indirect parent thereof) or any of its Subsidiaries or (ii) make Restricted
Payments in the form of distributions to allow Holdings or any direct or
indirect parent of Holdings to pay principal or interest on promissory notes
that were issued to any future, present or former employee, officer, director,
manager or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributes of any of the foregoing) of such
Restricted Subsidiary (or the Borrower or any other direct or indirect parent
thereof) in lieu of cash payments for the repurchase, retirement or other
acquisition or retirement for value of such Equity Interests or equity-based
awards held by such Persons, in each case, upon the death, disability,
retirement or termination of employment of any such Person or otherwise pursuant
to any employee, manager or director equity plan, employee, manager or director
stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director, consultant or distributor of the Borrower (or any direct or
indirect parent of the Borrower) or any of its Subsidiaries in an aggregate
amount after the Closing Date together with the aggregate amount of loans and
advances to Holdings (or any direct or indirect parent thereof)  made pursuant
to Section 7.02(m) in lieu of Restricted Payments permitted by this clause
(f) not to exceed $15,000,000 in any calendar year with unused amounts in any
calendar year being carried over to succeeding calendar years; provided that
such amount in any calendar year may be increased by an amount not to exceed the
cash proceeds of key man life insurance policies received by the Borrower or its
Restricted Subsidiaries after the Closing Date; and provided further that
cancellation of Indebtedness owing to the Borrower or any Restricted Subsidiary
from members of management of the Borrower, any of the Borrower’s direct or
indirect parent companies or any of the Borrower’s

 

144

--------------------------------------------------------------------------------


 

Restricted Subsidiaries in connection with a repurchase of Equity Interests of
any of the Borrower’s direct or indirect parent companies will not be deemed to
constitute a Restricted Payment for purposes of this covenant or any other
provision of this Agreement

 

(g)                                  the Borrower may make Restricted Payments
to Holdings or to any direct or indirect parent of Holdings:

 

(i)                                     the proceeds of which will be used to
pay (or make Restricted Payments to allow any direct or indirect parent thereof
to pay) the tax liability to each foreign, federal, state or local jurisdiction
in respect of which a consolidated, combined, unitary or affiliated return is
filed by Holdings (or such direct or indirect parent) that includes the Borrower
and/or any of its Subsidiaries, to the extent such tax liability does not exceed
the lesser of (A) the taxes that would have been payable by the Borrower and/or
its Subsidiaries as a stand-alone group and (B) the actual tax liability of
Holdings’ consolidated, combined, unitary or affiliated group (or, if Holdings
is not the parent of the actual group, the taxes that would have been paid by
Holdings, the Borrower and/or the Borrower’s Subsidiaries as a stand-alone
group), reduced by any such taxes paid or to be paid directly by the Borrower or
its Subsidiaries;

 

(ii)                                  the proceeds of which shall be used to pay
(or make Restricted Payments to allow any direct or indirect parent thereof to
pay) its operating costs and expenses incurred in the Ordinary Course of
Business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the Ordinary Course
of Business, attributable to the ownership or operations of the Borrower and its
Subsidiaries;

 

(iii)                               the proceeds of which shall be used to pay
(or make Restricted Payments to allow any direct or indirect parent thereof
which does not own other Subsidiaries besides Holdings, its Subsidiaries and the
direct or indirect parents of Holdings to pay) (A) franchise taxes and other
fees, taxes and expenses required to maintain its (or any of such direct or
indirect parents’) corporate existence or (B) costs and expenses incurred by it
or any of its direct or indirect parents in connection with such entity being a
public company, including costs and expenses relating to ongoing compliance with
federal and state securities laws and regulations, SEC rules and regulations and
the Sarbanes-Oxley Act of 2002;

 

(iv)                              to finance any Investment permitted to be made
pursuant to Section 7.02; provided that (A) such Restricted Payment shall be
made substantially concurrently with the closing of such Investment and
(B) Holdings and the Borrower shall, immediately following the closing thereof,
cause (1) all property acquired (whether assets or Equity Interests) to be
contributed to the Borrower or a Restricted Subsidiary or (2) the merger (to the
extent permitted in Section 7.04) of the Person formed or acquired into the
Borrower or a Restricted Subsidiary in order to consummate such Permitted
Acquisition, in each case, in accordance with the requirements of Section 6.11
and 7.02;

 

(v)                                 the proceeds of which shall be used to pay
(or make Restricted Payments to allow any direct or indirect parent thereof to
pay) costs, fees and expenses (other

 

145

--------------------------------------------------------------------------------


 

than to Affiliates) related to any unsuccessful equity or debt offering
permitted by this Agreement; and

 

(vi)                              the proceeds of which (A) shall be used to pay
salary, commissions, bonus and other benefits payable to and indemnities
provided on behalf of officers, employees, directors and members of management
of Holdings or any direct or indirect parent company of Holdings and any
payroll, social security or similar taxes hereof to the extent such salaries,
commissions, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries or (B) shall be used
to make payments permitted under Sections 7.08(g) and (i) (but only to the
extent such payments have not been and are not expected to be made by the
Borrower or a Restricted Subsidiary);

 

(h)                                 the Borrower or any of the Restricted
Subsidiaries may pay cash in lieu of fractional Equity Interests in connection
with any dividend, split or combination thereof or any Permitted Acquisition;

 

(i)                                     [reserved];

 

(j)                                    repurchases of Equity Interests
(i) deemed to occur on the exercise of options by the delivery of Equity
Interests in satisfaction of the exercise price of such options or (ii) in
consideration of withholding or similar Taxes payable by any future, present or
former employee, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing), including deemed repurchases in connection with the
exercise of stock options;

 

(k)                                 the proceeds of which shall be used to pay
customary “AHYDO catch-up payments”;

 

(l)                                     the proceeds of which shall be used by
Holdings to pay (or to make Restricted Payments to allow any direct or indirect
parent thereof to pay) (A) fees and expenses (other than to Affiliates) related
to any unsuccessful equity or debt offering by Holdings (or any direct or
indirect parent thereof) that is directly attributable to the operations of the
Borrower and its Restricted Subsidiaries and (B) expenses and indemnities of the
trustee with respect to any debt offering by Holdings (or any direct or indirect
parent thereof);

 

(m)                             in addition to the foregoing Restricted
Payments, the Borrower may make Restricted Payments in an aggregate amount,
together with the aggregate amount of prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings made pursuant to
Section 7.12(a)(i)(D), not to exceed the greater of $75,000,000 and 30% of
Adjusted EBITDA, in each case determined at the time of such Restricted Payment;

 

(n)                                 so long as no Event of Default has occurred
and is continuing or would result therefrom, Restricted Payments not in excess
of the Available Amount (if positive) (provided, that with respect to any
Restricted Payment made out of amounts under

 

146

--------------------------------------------------------------------------------


 

clause (b) of the definition of “Available Amount” pursuant to this clause (n),
the Borrower, immediately after giving effect to such Restricted Payment on a
Pro Forma Basis, could incur $1.00 of additional Permitted Ratio Debt); and

 

(o)                                 Restricted Payments so long as immediately
after giving effect to such Restricted Payments, no Event of Default exists or
would result therefrom and the Senior Secured Net Leverage Ratio calculated on a
Pro Forma Basis is less than or equal to 2.00 to 1.00, and satisfaction of such
test shall be evidenced by a certificate from a Responsible Officer of the
Borrower demonstrating such satisfaction calculated in reasonable detail.

 

SECTION 7.07.                                   Change in Nature of Business. 
Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and the Restricted Subsidiaries on the
Closing Date or any business or any other activities reasonably related,
complementary, synergistic or ancillary thereto or reasonable extensions
thereof.

 

SECTION 7.08.                                   Transactions with Affiliates. 
Enter into any transaction of any kind with any Affiliate (other than Holdings)
of the Borrower involving aggregate payments or consideration in excess of
$2,500,000 for any individual transaction or series of related transactions,
whether or not in the Ordinary Course of Business, other than:

 

(a)                                 transactions between or among the Borrower
or any of the Restricted Subsidiaries or any entity that becomes a Restricted
Subsidiary as a result of such transaction,

 

(b)                                 transactions on terms substantially as
favorable to the Borrower or such Restricted Subsidiary as would be obtainable
by the Borrower or such Restricted Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate,

 

(c)                                  the Transaction and the payment of fees and
expenses (including the Transaction Expenses) related to the Transaction,

 

(d)                                 the issuance of Equity Interests or
equity-based awards of Holdings or any direct or indirect parent thereof to any
officer, director, employee or consultant of the Borrower or any of its
Subsidiaries or any direct or indirect parent of Holdings in connection with the
Transaction,

 

(e)                                  employment and severance arrangements
between Holdings, the Borrower and the Restricted Subsidiaries and their
respective officers and employees in the Ordinary Course of Business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements,

 

(f)                                   the non-exclusive licensing of trademarks,
copyrights or other IP Rights in the Ordinary Course of Business to permit the
commercial exploitation of IP Rights between or among Affiliates and
Subsidiaries of Holdings or the Borrower,

 

147

--------------------------------------------------------------------------------


 

(g)                                  (i) the payment of customary fees and
reasonable out-of-pocket costs to, and indemnities provided on behalf of,
directors, officers and employees of Holdings and the Restricted Subsidiaries or
any direct or indirect parent of Holdings in the Ordinary Course of Business to
the extent attributable to the ownership or operation of the Borrower and the
Restricted Subsidiaries and (ii) the payments contemplated under clause (o) of
the definition of “Consolidated Net Income”,

 

(h)                                 any agreement, instrument or arrangement as
in effect as of the Closing Date and set forth on Schedule 7.08, or any
amendment thereto (so long as any such amendment is not adverse to the Lenders
in any material respect as compared to the applicable agreement as in effect on
the Closing Date),

 

(i)                                     Restricted Payments permitted under
Section 7.06,

 

(j)                                    payments by the Borrower and any of the
Restricted Subsidiaries to the Sponsor made for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions or divestitures),
which payments are approved by the majority of the members of the Board of
Directors or a majority of the disinterested members of the Board of Directors
of Holdings in good faith,

 

(k)                                 transactions in which the Borrower or any of
the Restricted Subsidiaries, as the case may be, delivers to the Administrative
Agent a letter from an Independent Financial Advisor stating that such
transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or meets the requirements of clause (b) of this
Section 7.08,

 

(l)                                     the issuance or transfer of Equity
Interests (other than Disqualified Equity Interests) of Holdings to any
Permitted Holder or to any former, current or future director, manager, officer,
employee or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of the
Borrower, any of its Subsidiaries or any direct or indirect parent thereof to
the extent otherwise permitted by this Agreement and to the extent such issuance
or transfer would not give rise to a Change of Control,

 

(m)                             investments by the Sponsor in securities of
Holdings, the Borrower or any of the Restricted Subsidiaries so long as (A) the
investment is being offered generally to other investors on the same or more
favorable terms and (B) the investment constitutes less than 5.0% of the
proposed or outstanding issue amount of such class of securities,

 

(n)                                 payments to or from, and transactions with,
Joint Ventures (to the extent any such Joint Venture is only an Affiliate as a
result of Investments by Holdings, the Borrower and the Restricted Subsidiaries
in such Joint Venture) in the Ordinary Course of Business to the extent
otherwise permitted under Section 7.02,

 

(o)                                 any Disposition of Securitization Assets or
related assets in connection with any Qualified Securitization Financing, and

 

148

--------------------------------------------------------------------------------


 

(p)                                 the payment of any dividend or distribution
within sixty (60) days after the date of declaration thereof, if at the date of
declaration (i) such payment would have complied with the provisions of this
Agreement and (ii) no Event of Default occurred and was continuing.

 

SECTION 7.09.                                   Burdensome Agreements.  Enter
into or permit to exist any Contractual Obligation (other than this Agreement or
any other Loan Document) that prohibits, restricts, imposes any condition on or
limits the ability of (a) any Restricted Subsidiary that is not a Loan Party to
make Restricted Payments to (directly or indirectly) or to make or repay loans
or advances to any Loan Party or to Guarantee the Obligations of any Loan Party
under the Loan Documents or (b) any Loan Party to create, incur, assume or
suffer to exist Liens on property of such Person for the benefit of the Lenders
with respect to the Obligations under the Loan Documents; provided that the
foregoing clauses (a) and (b) shall not apply to Contractual Obligations that:

 

(i)                                     (x) exist on the date hereof and (to the
extent not otherwise permitted by this Section 7.09) are listed on Schedule 7.09
hereto and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation,

 

(ii)                                  are binding on a Restricted Subsidiary at
the time such Restricted Subsidiary first becomes a Restricted Subsidiary, so
long as such Contractual Obligations were not entered into in contemplation of
such Person becoming a Restricted Subsidiary,

 

(iii)                               represent Indebtedness of a Restricted
Subsidiary that is not a Loan Party that is permitted by Section 7.03,

 

(iv)                              are customary restrictions that arise in
connection with (x) any Lien permitted by Sections 7.01(a), (l), (m), (s),
(t)(i), (t)(ii), (u), (y) and (ee) and relate to the property subject to such
Lien or (y) any Disposition permitted by Section 7.05 applicable pending such
Disposition solely to the assets subject to such Disposition,

 

(v)                                 are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.02 and applicable solely to such joint venture,

 

(vi)                              are negative pledges and restrictions on Liens
in favor of any holder of Indebtedness permitted under Section 7.03 but solely
to the extent any negative pledge relates to the property financed by or the
subject of such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing) and the proceeds and products thereof and, in
the case of the ABL Facilities, any Incremental Equivalent Debt and any
Refinancing Equivalent Debt, permit the Liens securing the Obligations without
restriction (subject to the ABL Intercreditor Agreement),

 

149

--------------------------------------------------------------------------------


 

(vii)                           are customary restrictions on leases, subleases,
licenses, cross-licenses, sublicenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the property interest,
rights or the assets subject thereto,

 

(viii)                        comprise restrictions imposed by any agreement
relating to secured Indebtedness permitted pursuant to Sections 7.03(e), (g),
(h), (o)(i), (r), (t), (w) and (z) to the extent that such restrictions apply
only to the property or assets securing such Indebtedness,

 

(ix)                              are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or any Restricted Subsidiary,

 

(x)                                 are customary provisions restricting
assignment of any agreement entered into in the Ordinary Course of Business,

 

(xi)                              are restrictions on cash or other deposits
imposed by customers under contracts entered into in the Ordinary Course of
Business,

 

(xii)                           are customary restrictions contained in the ABL
Credit Agreement, the ABL Facilities Documentation and any Permitted Refinancing
thereof,

 

(xiii)                        arise in connection with cash or other deposits
permitted under Section 7.01 or 7.02, or

 

(xiv)                       comprise restrictions imposed by any agreement
governing Indebtedness entered into on or after the Closing Date and permitted
under Section 7.03 that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive with respect to the Borrower or any Restricted
Subsidiary than customary market terms for Indebtedness of such type (and, in
any event, are no more restrictive than the restrictions contained in this
Agreement), so long as the Borrower shall have determined in good faith that
such restrictions will not affect its obligation or ability to make any payments
required hereunder.

 

SECTION 7.10.                                   Use of Proceeds.  Use the
proceeds of any Borrowing, whether directly or indirectly, in a manner
inconsistent with the uses set forth in the preliminary statements to this
Agreement.

 

SECTION 7.11.                                   Accounting Changes.  Make any
change in Fiscal Year; provided, however, that Holdings and the Borrower may,
upon written notice to the Administrative Agent, change its Fiscal Year to any
other Fiscal Year reasonably acceptable to the Administrative Agent, in which
case, Holdings, the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in Fiscal Year.

 

SECTION 7.12.                                   Prepayments, Etc. of
Indebtedness.

 

(a)                                 (i) Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled principal, interest and
mandatory prepayments shall be permitted) any Indebtedness that is subordinated
in right of payment to the Obligations expressly by its terms (other than

 

150

--------------------------------------------------------------------------------


 

Indebtedness among the Borrower and its Restricted Subsidiaries) (collectively,
“Junior Financing”), except (A) the refinancing thereof with the Net Cash
Proceeds of, or in exchange for, any Permitted Refinancing, to the extent not
required to prepay any Loans pursuant to Section 2.03(b), (B) the conversion of
any Junior Financing to Equity Interests (other than Disqualified Equity
Interests) of Holdings or any of its direct or indirect parents, (C) the
prepayment of Indebtedness of the Borrower or any Restricted Subsidiary owed to
Holdings, the Borrower or a Restricted Subsidiary or the prepayment of any other
Junior Financing with the proceeds of any other Junior Financing otherwise
permitted by Section 7.03, (D) prepayments, redemptions, purchases, defeasances
and other payments in respect of Junior Financings prior to their scheduled
maturity in an aggregate amount, together with the aggregate amount of
Restricted Payments made pursuant to Section 7.06(m), not to exceed the greater
of $75,000,000 and 30% of Adjusted EBITDA, in each case determined at the time
of such payment, (E) so long as no Event of Default has occurred and is
continuing or would result therefrom, in an amount not to exceed the Available
Amount (if positive) or (F) prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings prior to their scheduled maturity
so long as immediately after giving effect to such prepayments, redemptions,
purchases, defeasances and other payments, no Event of Default exists or would
result therefrom and the Senior Secured Net Leverage Ratio calculated on a Pro
Forma Basis is less than or equal to 2.00 to 1.00, and satisfaction of such test
shall be evidenced by a certificate from a Responsible Officer of the Borrower
demonstrating such satisfaction calculated in reasonable detail or (ii) make any
payment in violation of any subordination terms of any Junior Financing
Documentation.

 

(b)                                 Amend, modify or change in any manner
materially adverse to the interests of the Lenders, as reasonably determined in
good faith by the Borrower, any term or condition of any Junior Financing
Documentation in respect of any Indebtedness having an aggregate outstanding
principal amount in excess of the Threshold Amount (other than as a result of a
Permitted Refinancing thereof) without the consent of the Administrative Agent
(which consent shall not be unreasonably withheld, conditioned or delayed).

 

SECTION 7.13.                                   Holdings.  In the case of
Holdings, conduct, transact or otherwise engage in any business or operations
other than the following (and any activities incidental thereto):  (i) its
direct ownership of the Equity Interests of the Borrower and its indirect
ownership of the Equity Interests of the Subsidiaries of the Borrower and
activities incidental thereto, including payment of dividends and other amounts
in respect of its Equity Interests, (ii) the maintenance of its legal existence
(including the ability to incur fees, costs and expenses relating to such
maintenance), (iii) the performance of its obligations with respect to the Loan
Documents, the ABL Facilities, any Qualified Holding Company Debt, any Permitted
Ratio Debt, any Incremental Equivalent Debt, any Refinancing Equivalent Debt or
the Purchase Agreement and the other agreements contemplated by the Purchase
Agreement, (iv) any public offering of its common stock or any other issuance of
its Equity Interests or any transaction permitted under Section 7.04,
(v) financing activities, including the issuance of securities, incurrence of
debt, payment of dividends, making contributions to the capital of its
Subsidiaries and guaranteeing the obligations of its Subsidiaries in each case
solely to the extent permitted hereunder, (vi) participating in tax, accounting
and other administrative matters as a member of the consolidated group of
Holdings and the Borrower, (vii) holding any cash or property received in
connection with Restricted Payments made by the Borrower in accordance with
Section 7.06

 

151

--------------------------------------------------------------------------------


 

pending application thereof by Holdings, (viii) providing indemnification to
officers and directors and (ix) activities incidental to the businesses or
activities described in clauses (i) to (viii) of this Section 7.13.

 

ARTICLE VIII

 

Events of Default and Remedies

 

SECTION 8.01.                                   Events of Default.  Each of the
events referred to in clauses (a) through (l) of this Section 8.01 shall
constitute an “Event of Default”:

 

(a)                                 Non-Payment.  The Borrower fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within five (5) Business Days after the same becomes due, any interest
on any Loan or any other amount payable hereunder or with respect to any other
Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower, any
Restricted Subsidiary or, in the case of Section 7.13, Holdings, fails to
perform or observe any term, covenant or agreement contained in any of
Sections 6.03(a) or 6.05(a) (solely with respect to the Borrower) or
Article VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after
receipt by the Borrower of written notice thereof from the Administrative Agent;
or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by any Loan Party herein, in any other Loan Document, or in any document
required to be delivered in connection herewith or therewith shall be incorrect
in any material respect (or, with respect to any representation and warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language, in any respect (after giving effect to any qualification therein))
when made or deemed made; or

 

(e)                                  Cross-Default.  Any Loan Party or any
Restricted Subsidiary (A) fails to make any payment beyond the applicable grace
period, if any, whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate outstanding principal amount
(individually or in the aggregate with all other Indebtedness as to which such a
failure shall exist) of not less than the Threshold Amount, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and not as a result of any
other default thereunder by any Loan Party),the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries)

 

152

--------------------------------------------------------------------------------


 

to cause, with the giving of notice if required, such Indebtedness to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; provided that this
clause (e)(B) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; provided, further, that such failure
is unremedied and is not waived by the holders of such Indebtedness prior to any
termination of the Commitments or acceleration of the Loans pursuant to
Section 8.02; provided that no such event under the ABL Facilities shall
constitute an Event of Default under this Section 8.01(e) until the earliest to
occur of (x) the date that is forty five (45) days after such event or
circumstance (but only if such event or circumstance has not been waived or
cured), (y) the acceleration of the Indebtedness under the ABL Facilities and
(z) the exercise of any remedies by the ABL Administrative Agent in respect of
any Collateral; or

 

(f)                                   Insolvency Proceedings, Etc.  Holdings,
the Borrower or any Material Subsidiary institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

 

(g)                                  Judgments.  There is entered against any
Loan Party or any Restricted Subsidiary a final judgment or order for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
has been notified of such judgment or order and has not denied or failed to
acknowledge coverage thereof) and such judgment or order shall not have been
satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

 

(h)                                 ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or would
reasonably be expected to result in liability of any Loan Party or their
respective ERISA Affiliates under Title IV of ERISA in an aggregate amount which
would reasonably be expected to result in a Material Adverse Effect or (ii) any
Loan Party or any of their respective ERISA Affiliates fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its Withdrawal Liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which would reasonably be expected to
result in a Material Adverse Effect; or

 

153

--------------------------------------------------------------------------------


 

(i)                                     Invalidity of Loan Documents.  Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 7.04
or 7.05) or the satisfaction in full of all the Obligations, ceases to be in
full force and effect; or any Loan Party contests in writing the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
in writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Loan Document; or

 

(j)                                    Collateral Documents.  (i) Any Collateral
Document after delivery thereof pursuant to Section 4.01 or 6.11 shall for any
reason (other than pursuant to the terms hereof or thereof including as a result
of a transaction permitted under Section 7.04 or 7.05) cease to create, or any
Lien purported to be created by any Collateral Document shall be asserted in
writing by any Loan Party not to be, a valid and perfected lien, with the
priority required by the Collateral Documents (or other security purported to be
created on the applicable Collateral) on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, (x) except to the extent that any such perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or the loss of such perfection or priority results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
and except as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied coverage, or (ii) any of the Equity Interests of the Borrower ceasing to
be pledged pursuant to the Security Agreement free of Liens other than (x) Liens
permitted by the ABL Intercreditor Agreement, First Lien Intercreditor (if any)
and the Second Lien Intercreditor Agreement (if any) (y) Liens under Incremental
Equivalent Debt or Refinancing Equivalent Debt or (z) any nonconsensual Liens
arising solely by operation of Law; or

 

(k)                                 Junior Financing Documentation.  (i) Any of
the Obligations of the Loan Parties under the Loan Documents for any reason
shall cease to be “Senior Indebtedness” (or any comparable term) or “Senior
Secured Financing” (or any comparable term) under, and as defined in any Junior
Financing Documentation governing Junior Financing subordinated in right of
payment to the Obligations under the Loan Documents with an aggregate principal
amount of not less than the Threshold Amount or (ii) the subordination
provisions set forth in any Junior Financing Documentation governing Junior
Financing subordinated in right of payment to the Obligations under the Loan
Documents with an aggregate principal amount of not less than the Threshold
Amount shall, in whole or in part, cease to be effective or cease to be legally
valid, binding and enforceable against the holders of any such Junior Financing,
if applicable; or

 

(l)                                     Change of Control.  There occurs any
Change of Control.

 

154

--------------------------------------------------------------------------------


 

SECTION 8.02.                                   Remedies upon Event of Default. 
If any Event of Default occurs and is continuing, the Administrative Agent may
with the consent of, and shall at the request of, the Required Lenders take any
or all of the following actions:

 

(a)                                 declare Commitments of each Lender to be
terminated, whereupon such Commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

 

(c)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents or applicable Law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the Commitments of each Lender shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, in each case without
further act of the Administrative Agent or any Lender.

 

SECTION 8.03.                                   Application of Funds.  Except as
may be otherwise provided in any applicable Incremental Amendment with respect
to Obligations under the applicable Incremental Loans or in any applicable
Refinancing Amendment with respect to Obligations under the applicable
Refinancing Loans (in each case, which shall not be more favorable to the
holders of such Loans than the allocation described below), after the exercise
of remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, the Obligations under Secured Hedge Agreements and Cash
Management

 

155

--------------------------------------------------------------------------------


 

Obligations, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

ARTICLE IX

 

Administrative Agent and Other Agents

 

SECTION 9.01.                                   Appointment and Authority of the
Administrative Agent.

 

(a)                                 Each Lender hereby irrevocably appoints
Barclays to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article IX (other than Sections 9.09 and 9.11) are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third party beneficiary of any such provision.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a Lender and a potential Hedge Bank and/or Cash
Management Bank) hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of (and to hold any security interest created by the
Collateral Documents for and on behalf of or in trust for) such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX (including Section 9.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.  Without limiting the
generality of the foregoing, the Lenders hereby expressly authorize the
Administrative Agent to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto (including the ABL Intercreditor Agreement), as contemplated by and in
accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders.

 

156

--------------------------------------------------------------------------------


 

SECTION 9.02.                                   Rights as a Lender.  Any Person
serving as an Agent (including as Administrative Agent) hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.  The Lenders
acknowledge that, pursuant to such activities, any Agent or its Affiliates may
receive information regarding any Loan Party or any of its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that no Agent shall be under any
obligation to provide such information to them.

 

SECTION 9.03.                                   Exculpatory Provisions.  Neither
the Administrative Agent nor any other Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, an Agent
(including the Administrative Agent):

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing and without limiting the generality of the foregoing, the use of the
term “agent” herein and in the other Loan Documents with reference to any Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law and instead,
such term is used merely as a matter of market custom, and is intended to create
or reflect only an administrative relationship between independent contracting
parties;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by any Person
serving as an Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless

 

157

--------------------------------------------------------------------------------


 

and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.

 

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default (including, without
limitation, compliance with the terms and conditions of Section 10.07(h)(iii)),
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent, or to inspect the properties, books or
records of any Loan Party or any Affiliate thereof.

 

SECTION 9.04.                                   Reliance by the Administrative
Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

Other than in respect of any actions at the direction of the Borrower, the
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law.

 

158

--------------------------------------------------------------------------------


 

SECTION 9.05.                                   Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Documents by or through any
one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Agent-Related Persons.  The exculpatory provisions of this Article shall apply
to any such sub agent and to the Agent-Related Persons of the Administrative
Agent and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub agents.

 

SECTION 9.06.                                   Non-Reliance on Administrative
Agent and Other Lenders; Disclosure of Information by Agents.  Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession.  Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder.  Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

 

SECTION 9.07.                                   Indemnification of Agents. 
Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand the Administrative Agent and each other
Agent-Related Person (solely to the extent any such Agent-Related Person was
performing services on behalf of the Administrative Agent) (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless the Administrative
Agent and each other Agent-Related Person (solely to the extent any such
Agent-Related Person was performing services on behalf of the Administrative
Agent) from and against any and all Indemnified Liabilities incurred

 

159

--------------------------------------------------------------------------------


 

by it; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Agent-Related Person’s own gross negligence or willful misconduct, as
determined by the final judgment of a court of competent jurisdiction; provided
that no action taken in accordance with the directions of the Required Lenders
(or such other number or percentage of the Lenders as shall be required by the
Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07.  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person.  Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower, provided that such reimbursement by the Lenders shall
not affect the Borrower’s continuing reimbursement obligations with respect
thereto, provided, further, that the failure of any Lender to indemnify or
reimburse the Administrative Agent shall not relieve any other Lender of its
obligation in respect thereof.  The undertaking in this Section 9.07 shall
survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent.

 

SECTION 9.08.                                   No Other Duties; Other Agents,
Arrangers, Managers, Etc.  Barclays Bank PLC, J.P. Morgan Securities LLC, Bank
of America, N.A. and UBS Securities LLC are each hereby appointed a Joint Lead
Arranger and Joint Bookrunner hereunder, and each Lender hereby authorizes each
of Barclays Bank PLC, J.P. Morgan Securities LLC, Bank of America, N.A. and UBS
Securities LLC to act as a Joint Lead Arranger and Joint Bookrunner in
accordance with the terms hereof and the other Loan Documents.  KeyBank National
Association, SunTrust Robinson Humphrey, Inc., Amegy Bank National Association
and Cadence Bank, N.A. are each hereby appointed a Co-Manager hereunder, and
each Lender hereby authorizes each of KeyBank National Association, SunTrust
Robinson Humphrey, Inc., Amegy Bank National Association and Cadence Bank, N.A.
to act as a Co-Manager in accordance with the terms hereof and the other Loan
Documents.  Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Loan Documents, as
applicable.  Anything herein to the contrary notwithstanding, none of the
Arrangers, Co-Managers or Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder and such Persons shall have the benefit of this Article IX. 
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any agency or fiduciary or trust
relationship with any Lender, Holdings, the Borrower or any of their respective
Subsidiaries.  Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.  Each
Co-Manager, without consent of or notice to any party hereto, may assign any and
all of its rights or obligations hereunder to any of its Affiliates.  Each
Co-Manager may

 

160

--------------------------------------------------------------------------------


 

resign from such role at any time, with immediate effect, by giving prior
written notice thereof to the Administrative Agent and Borrower.

 

SECTION 9.09.                                   Resignation of Administrative
Agent or Collateral Agent.  The Administrative Agent or Collateral Agent may
resign upon ten (10) days’ notice of its resignation to the Lenders and the
Borrower; provided that if no successor agent is appointed in accordance with
the terms set forth below within such 10-day period, the Administrative Agent
and/or the Collateral Agent shall not be permitted to resign until the earlier
to occur of (x) the date of the appointment of the successor agent or (y) the
date that is twenty (20) days after the last day of such 10-day period.  If the
Administrative Agent or Collateral Agent, as applicable, is subject to an
Agent-Related Distress Event, the Required Lenders or the Borrower may remove
the Administrative Agent or the Collateral Agent, as applicable, upon ten
(10) days’ notice.  Upon the removal or receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed if
such successor is a commercial bank with a combined capital and surplus of at
least $5,000,000,000 that is a “U.S. person” and a “financial institution”
within the meaning of Treasury Regulation Section 1.1441-1, and otherwise may be
withheld at the Borrower’s sole discretion), to appoint a successor, which shall
be a Lender or a bank with an office in the United States, or an Affiliate of
any such Lender or bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within twenty (20) days after the last day of such
10-day period, then the retiring or removed Administrative Agent or Collateral
Agent, as applicable, may on behalf of the Lenders, appoint a successor
Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or
Collateral Agent, as applicable, shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
or removed Administrative Agent or Collateral Agent, as applicable, shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent or Collateral Agent on behalf of the Lenders under any of
the Loan Documents, the retiring or removed Agent shall continue to hold such
collateral security until such time as a successor of such Agent is appointed)
and (b) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent or Collateral Agent, as
applicable, hereunder and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (i) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (ii) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) or removed
Administrative Agent or Collateral Agent, as applicable, and the retiring or
removed Administrative Agent or Collateral Agent, as applicable, shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not

 

161

--------------------------------------------------------------------------------


 

already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent or Collateral Agent,
as applicable, shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After the retiring or
removed Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article and Sections 10.04 and 10.05 shall continue in effect
for the benefit of such retiring or removed Agent, its sub-agents and their
respective Agent-Related Persons in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Agent was acting as
Administrative Agent or Collateral Agent, as applicable.

 

SECTION 9.10.                                   Administrative Agent May File
Proofs of Claim.  In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.07 and
10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 9.11.                                   Collateral and Guaranty
Matters.  Each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) irrevocably authorizes the
Administrative Agent and the Collateral Agent, and each of the Administrative
Agent and the Collateral Agent agrees that it will:

 

162

--------------------------------------------------------------------------------


 

(a)                                 automatically release any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document (i) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than (x) obligations and liabilities
under Secured Hedge Agreements, (y) Cash Management Obligations and
(z) contingent indemnification obligations not yet accrued and payable), (ii) at
the time the property subject to such Lien is transferred or to be transferred
as part of or in connection with any transfer permitted hereunder or under any
other Loan Document to any Person other than Holdings, the Borrower or any of
its Domestic Subsidiaries that are Guarantors, (iii) subject to Section 10.01,
if the release of such Lien is approved, authorized or ratified in writing by
the Required Lenders, (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below or (v) if such property becomes Excluded
Assets;

 

(b)                                 release or subordinate any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i);

 

(c)                                  release any Guarantor from its obligations
under the Guaranty if (i) in the case of any Subsidiary, such Person ceases to
be a Restricted Subsidiary as a result of a transaction or designation permitted
hereunder or (ii) in the case of Holdings, as a result of a transaction
permitted hereunder; provided that no such release shall occur if such Guarantor
continues to be a guarantor in respect of the ABL Facilities, any Refinancing
Loans, Refinancing Equivalent Debt or any Junior Financing; and

 

(d)                                 if any Guarantor shall cease to be a
Material Subsidiary (as certified in writing by a Responsible Officer) or
becomes an Excluded Subsidiary, and the Borrower notifies the Administrative
Agent in writing that it wishes such Guarantor to be released from its
obligations under the Guaranty and provides the Administrative Agent and the
Collateral Agent such certifications or documents as either such Agent shall
reasonably request, (i) release such Subsidiary from its obligations under the
Guaranty and (ii) release any Liens granted by such Subsidiary or Liens on the
Equity Interests of such Subsidiary; provided that no such release shall occur
if such Subsidiary continues to be a guarantor in respect of the ABL Facilities,
any Refinancing Loans, any Refinancing Equivalent Debt or any Junior Financing.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11.  In each case as specified in this Section 9.11, the applicable
Agent will (and each Lender irrevocably authorizes the applicable Agent to), at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.

 

163

--------------------------------------------------------------------------------


 

SECTION 9.12.                                   Appointment of Supplemental
Administrative Agents.

 

(a)                                 It is the purpose of this Agreement and the
other Loan Documents that there shall be no violation of any Law of any
jurisdiction denying or restricting the right of banking corporations or
associations to transact business as agent or trustee in such jurisdiction.  It
is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case the Administrative Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).

 

(b)                                 In the event that the Administrative Agent
appoints a Supplemental Administrative Agent with respect to any Collateral,
(i) each and every right, power, privilege or duty expressed or intended by this
Agreement or any of the other Loan Documents to be exercised by or vested in or
conveyed to the Administrative Agent with respect to such Collateral shall be
exercisable by and vest in such Supplemental Administrative Agent to the extent,
and only to the extent, necessary to enable such Supplemental Administrative
Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Administrative Agent shall
run to and be enforceable by either the Administrative Agent or such
Supplemental Administrative Agent, and (ii) the provisions of this Article IX
and of Sections 10.04 and 10.05 that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.

 

(c)                                  Should any instrument in writing from any
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower or
Holdings, as applicable, shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent.  In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

 

SECTION 9.13.                                   ABL Intercreditor Agreement. 
The Administrative Agent and the Collateral Agent are authorized to enter into
the ABL Intercreditor Agreement, and the parties hereto acknowledge that the ABL
Intercreditor Agreement is binding upon them.  Each

 

164

--------------------------------------------------------------------------------


 

Lender (a) hereby consents to the subordination of the Liens on the Current
Asset Collateral securing the Obligations on the terms set forth in the ABL
Intercreditor Agreement, (b) hereby agrees that it will be bound by and will
take no actions contrary to the provisions of the ABL Intercreditor Agreement
and (c) hereby authorizes and instructs the Administrative Agent and Collateral
Agent to enter into the ABL Intercreditor Agreement and to subject the Liens on
the Collateral securing the Obligations to the provisions thereof.  The
foregoing provisions are intended as an inducement to the ABL Secured Parties
(as such term is defined in the ABL Intercreditor Agreement) to extend credit to
the Borrower and such ABL Secured Parties are intended third-party beneficiaries
of such provisions and the provisions of the ABL Intercreditor Agreement.

 

SECTION 9.14.                                   Secured Cash Management
Agreements and Secured Hedge Agreements.  Except as otherwise expressly set
forth herein or in any Guaranty or any Collateral Document, no Cash Management
Bank or Hedge Bank that obtains the benefits of Section 8.03, any Guaranty or
any Collateral by virtue of the provisions hereof or of any Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.                            Amendments, Etc.  Except as otherwise
set forth in this Agreement, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (other than with respect to any amendment or
waiver contemplated in Sections 10.01(a) through (f) below, which shall only
require the consent of the Lenders expressly set forth therein and not the
Required Lenders) (or by the Administrative Agent with the consent of the
Required Lenders) and the Borrower or the applicable Loan Party, as the case may
be and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that, no such
amendment, waiver or consent shall:

 

(a)                                 extend or increase the Commitment of any
Lender without the written consent of each Lender directly and adversely
affected thereby (it being understood that a waiver of any condition precedent
set forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

 

165

--------------------------------------------------------------------------------


 

(b)                                 postpone any date scheduled for, or reduce
the amount of, any payment of principal or interest under Section 2.05 or 2.06
without the written consent of each Lender directly and adversely affected
thereby, it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Loans shall not constitute a postponement of any
date scheduled for the payment of principal or interest, and it further being
understood that any change to the definitions of the Consolidated Cash Interest
Coverage Ratio, the Senior Secured Net Leverage Ratio or the Total Net Leverage
Ratio or, in each case, the component definitions thereof shall not constitute a
reduction in any amount of interest;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan, or (subject to clause (i) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby it being understood that any change to
the definitions of the Consolidated Cash Interest Coverage Ratio, the Senior
Secured Net Leverage Ratio or the Total Net Leverage Ratio or, in each case, the
component definitions thereof shall not constitute a reduction in the rate of
interest; provided that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

 

(d)                                 change any provision of this Section 10.01
or the definition of “Required Lenders”, “Required Class Lenders” or “Pro Rata
Share” or any other provision specifying the number of Lenders or portion of the
Loans or Commitments required to take any action under the Loan Documents,
without the written consent of each Lender affected thereby;

 

(e)                                  other than in a transaction permitted under
Section 7.04 or Section 7.05, release all or substantially all of the Collateral
in any transaction or series of related transactions, without the written
consent of each Lender; or

 

(f)                                   other than in a transaction permitted
under Section 7.04 or Section 7.05, release all or substantially all of the
aggregate value of the Guaranty, without the written consent of each Lender;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; (ii) Section 10.07(g) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification, (iii) the consent of Required Class Lenders shall be required with
respect to any amendment that by its terms adversely affects the rights of
Lenders under such Class in respect of payments hereunder in a manner different
than such amendment affects other Classes and (iv) only the consent of the
Borrower and the Administrative Agent shall be required to effect any amendment,
waiver or consent under the Agent Fee Letter.

 

166

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing,

 

(a)                                 no Lender consent is required to effect any
amendment or supplement to the ABL Intercreditor Agreement, any First Lien
Intercreditor Agreement, any Second Lien Intercreditor Agreement, any
Subordination Agreement or other intercreditor agreement or arrangement
permitted under this Agreement (i) that is for the purpose of adding the holders
of Permitted Pari Passu Secured Refinancing Debt, Permitted Junior Secured
Refinancing Debt or Permitted Junior Unsecured Refinancing Debt (or a Senior
Representative with respect thereto) as parties thereto, as expressly
contemplated by the terms of the ABL Intercreditor Agreement, such First Lien
Intercreditor Agreement, such Second Lien Intercreditor Agreement, such
Subordination Agreement or other such intercreditor agreement or arrangement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided, that such other changes are not adverse, in any material
respect, to the interests of the Lenders) or (ii) that is expressly contemplated
by the ABL Intercreditor Agreement (or the comparable provisions, if any, of any
First Lien Intercreditor Agreement, any Second Lien Intercreditor Agreement, any
Subordination Agreement or any other intercreditor agreement or arrangement
permitted under this Agreement); provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Collateral Agent hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent or the Collateral Agent,
as applicable; and

 

(b)                                 this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Loans (as defined below) to permit the refinancing of
all outstanding Loans of any Class (“Replaced Loans”) with replacement term
loans (“Replacement Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Loans shall not exceed the aggregate principal amount
of such Replaced Loans, plus accrued interest, fees, premiums (if any) and
penalties thereon and reasonable fees and expenses associated with such
Replacement Loans (b) the All-In Yield with respect to such Replacement Loans
(or similar interest rate spread applicable to such Replacement Loans) shall not
be higher than the All-In Yield for such Replaced Loans (or similar interest
rate spread applicable to such Replaced Loans) immediately prior to such
refinancing unless the maturity of the Replacement Loans is at least one year
later than the maturity of the Replaced Loans, (c) the Weighted Average Life to
Maturity of such Replacement Loans shall not be shorter than the Weighted
Average Life to Maturity of such Replaced Loans at the time of such refinancing
(except by virtue of amortization or prepayment

 

167

--------------------------------------------------------------------------------


 

of the Replaced Loans prior to the time of such incurrence) and (d) all other
terms applicable to such Replacement Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Loans than, those
applicable to such Replaced Loans, except to the extent necessary to provide for
covenants and other terms applicable to any period after the Latest Maturity
Date of the Loans in effect immediately prior to such refinancing.  Each
amendment to this Agreement providing for Replacement Loans may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrower to effect the provisions of this
paragraph, and for the avoidance of doubt, this paragraph shall supersede any
other provisions in this Section 10.01 to the contrary.

 

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement and the other Loan Documents.  If the Administrative Agent
and the Borrower shall have jointly identified an obvious error (including, but
not limited to, an incorrect cross-reference) or any error or omission of a
technical or immaterial nature, in each case, in any provision of this Agreement
or any other Loan Document (including, for the avoidance of doubt, any exhibit,
schedule or other attachment to any Loan Document), then the Administrative
Agent (acting in its sole discretion) and the Borrower or any other relevant
Loan Party shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document.  Notification of such amendment shall be made by the
Administrative Agent to the Lenders promptly upon such amendment becoming
effective.

 

SECTION 10.02.                            Notices and Other Communications;
Facsimile Copies.

 

(a)                                 General.  Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)                                     if to Holdings, the Borrower or the
Administrative Agent, to the address, telecopier number, electronic mail address
or telephone number specified for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

168

--------------------------------------------------------------------------------


 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communication.  Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent,  provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)                                  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(d)                                 The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE”.  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Agent-Related Persons or any Arranger (collectively, the “Agent Parties”)
have any liability to Holdings, the Borrower, any Lender, or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to Holdings, the Borrower, any

 

169

--------------------------------------------------------------------------------


 

Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(e)                                  Change of Address.  Each of Holdings, the
Borrower and the Administrative Agent may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(f)                                   Reliance by the Administrative Agent.  The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent each Lender and the Agent-Related Persons of each of
them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower in the absence of gross negligence, willful misconduct or bad faith of
such Person, as determined by a final non-appealable judgment of a court of
competent jurisdiction.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

SECTION 10.03.                            No Waiver; Cumulative Remedies.  No
failure by any Lender or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions

 

170

--------------------------------------------------------------------------------


 

and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Section 8.02 for the benefit of all the Lenders

 

SECTION 10.04.                            Attorney Costs and Expenses.  The
Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent, each Co-Manager and the Arrangers for all reasonable and
documented or invoiced out-of-pocket costs and expenses incurred in connection
with the preparation, negotiation, syndication and execution of this Agreement
and the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs of Paul Hastings LLP and, if reasonably necessary, one local
counsel in each relevant jurisdiction material to the interests of the Lenders
taken as a whole, and (b) after the Closing Date, to pay or reimburse the
Administrative Agent and the Lenders for all reasonable and documented or
invoiced out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of one counsel to the Administrative Agent and the Lenders
taken as a whole (and, if reasonably necessary, one local counsel in any
relevant material jurisdiction and, in the event of any conflict of interest,
one additional counsel in each relevant jurisdiction to each group of affected
Lenders similarly situated taken as a whole)).  The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.  All amounts due under this Section 10.04
shall be paid within thirty (30) days following receipt by the Borrower of an
invoice relating thereto setting forth such expenses in reasonable detail;
provided that, with respect to the Closing Date, all amounts due under this
Section 10.04 shall be paid on the Closing Date solely to the extent invoiced to
the Borrower within two (2) Business Days prior to the Closing Date.  If any
Loan Party fails to pay when due any costs, expenses or other amounts payable by
it hereunder or under any Loan Document, such amount may be paid on behalf of
such Loan Party by the Administrative Agent in its sole discretion.  The
Borrower and each other Loan Party hereby acknowledge that the Administrative
Agent and/or any Lender may receive a benefit, including without limitation, a
discount, credit or other accommodation, from any of such counsel based on the
fees such counsel may receive on account of their relationship with the
Administrative Agent and/or such Lender, including, without limitation, fees
paid pursuant to this Agreement or any other Loan Document.  This Section 10.04
shall not apply to Taxes, or amounts excluded from the definition of Taxes
pursuant to clauses (i) through (ix) of the first sentence of Section 3.01(a),
that are imposed with respect to payments to or for the account of any Agent or
any Lender under any Loan Document, which shall be governed by Section 3.01. 
This Section 10.04 also shall not apply to Other Taxes or to taxes covered by
Section 3.04

 

SECTION 10.05.                            Indemnification by the Borrower.  The
Borrower shall indemnify and hold harmless the Agents, each Lender, the
Arrangers and their respective Affiliates and such Persons’ and their
Affiliates’ respective directors, officers, employees, agents, partners,
trustees or advisors and other representatives (collectively the “Indemnitees”)
from and against any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including Attorney Costs) of any

 

171

--------------------------------------------------------------------------------


 

kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (but limited, in the case of legal fees and expenses, to the
reasonable and documented or invoiced out-of-pocket fees, disbursements and
other charges of one counsel to all Indemnitees taken as a whole and, if
reasonably necessary, a single local counsel for all Indemnitees taken as a
whole in each relevant jurisdiction that is material to the interest of the
Lenders, and solely in the case of a conflict of interest, one additional
counsel in each relevant jurisdiction to each group of affected Indemnitees
similarly situated taken as a whole) (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or the use or proposed use of the proceeds therefrom, or
(c) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by the Borrower, any
Subsidiary or any other Loan Party, or any Environmental Liability arising out
of the activities or operations of the Borrower, any Subsidiary or any other
Loan Party, or (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee or a Loan Party is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee or any Related
Indemnified Person, as determined by a final, non-appealable judgment of a court
of competent jurisdiction, (y) a material breach of any obligations under any
Loan Document by such Indemnitee or of any Related Indemnified Person as
determined by a final, non-appealable judgment of a court of competent
jurisdiction or (z) any dispute solely among Indemnitees other than any claims
against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under the Initial Loans and
other than any claims arising out of any act or omission of the Borrower or any
of its Affiliates.  To the extent that the undertakings to indemnify and hold
harmless set forth in this Section 10.05 may be unenforceable in whole or in
part because they are violative of any applicable law or public policy, the
Borrower shall contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnitees or any of them.  No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement (except for direct (as
opposed to indirect, special, punitive or consequential) damages resulting from
the gross negligence, bad faith or willful misconduct, as determined by a court
of competent jurisdiction in a final and non-appealable judgment, of any such
Indemnitee), nor shall any Indemnitee or any Loan Party have any liability for
any special, punitive, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(other than, in the case of any Loan Party, in respect of any such damages
incurred or paid by an Indemnitee to a third party).  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation,

 

172

--------------------------------------------------------------------------------


 

litigation or proceeding is brought by any Loan Party, its directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents is
consummated.  All amounts due under this Section 10.05 shall be paid within
twenty (20) Business Days after written demand therefor (together with
reasonably detailed backup documentation supporting such reimbursement request);
provided, however, that such Indemnitee shall promptly refund such amount to the
extent that it is determined by a final, non-appealable judgment of a court of
competent jurisdiction that such Indemnitee was not entitled to indemnification
rights with respect to such payment pursuant to the express terms of this
Section 10.05.  The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.  This Section 10.05 shall not apply to
Taxes, or amounts excluded from the definition of Taxes pursuant to clauses
(i) through (vii) of the first sentence of Section 3.01(a), that are imposed
with respect to payments to or for the account of any Agent or any Lender under
any Loan Document, which shall be governed by Section 3.01.  This Section 10.05
also shall not apply to Other Taxes or to taxes covered by Section 3.04.

 

SECTION 10.06.                            Marshaling; Payments Set Aside.  None
of the Administrative Agent or any Lender shall be under any obligation to
marshal any assets in favor of the Loan Parties or any other party or against or
in payment of any or all of the Obligations.  To the extent that any payment by
or on behalf of the Borrower is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.

 

SECTION 10.07.                            Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Holdings nor the
Borrower may, except as permitted by Section 7.04, assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied,

 

173

--------------------------------------------------------------------------------


 

shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Agent-Related Persons of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment or, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default under Section 8.01(a) or (f), solely with
respect to the Borrower, has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld) shall be required unless (1) other than with
respect to any proposed assignment to any Person that is a Disqualified
Institution, an Event of Default under Section 8.01(a) or, solely with respect
to the Borrower or any Guarantor, Section 8.01(f), has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that, other than with
respect to any proposed assignment to any Person that is a Disqualified
Institution, the Borrower shall be deemed to have consented to any such
assignment of the Loans unless it shall have

 

174

--------------------------------------------------------------------------------


 

objected thereto by written notice to the Administrative Agent within fifteen
(15) Business Days after having received notice thereof; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; provided, however, that the
consent of the Administrative Agent shall not be required for any assignment to
an Affiliated Lender, a Person that upon effectiveness of an assignment would be
an Affiliated Lender, Holdings or the Borrower, except for the separate consent
rights of the Administrative Agent pursuant to clause (h)(iv) of this
Section 10.07.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  Other than in the case of assignments pursuant to Section 10.07(i),
the Eligible Assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  All assignments shall be
by novation.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to Parent, Holdings, the Borrower or any of the
Borrower’s Subsidiaries except as permitted under Section 2.03(a)(iv),
(B) subject to subsection (h) below, any of the Borrower’s Affiliates, (C) to a
natural person or (D) to any Disqualified Institution; provided, that the
Administrative Agent shall have no duties or responsibilities for monitoring or
enforcing prohibitions on participations to Disqualified Institutions.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section (and, in the case of an Affiliated Lender or a
Person that, after giving effect to such assignment, would become an Affiliated
Lender, to the requirements of clause (h) of this Section), from and after the
effective date specified in each Assignment and Assumption, (1) other than in
connection with an assignment pursuant to Seciton 10.07(i), the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and (2) the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05,
10.04 and 10.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment).  Upon request, and the surrender by the
assigning Lender of its Note, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

175

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, owing to each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall, subject to
clause (h) of this Section, be conclusive absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower or any Lender (but
only, in the case of a Lender, at the Administrative Agent’s Office and with
respect to any entry relating to such Lender’s Commitments, Loans and other
Obligations), at any reasonable time and from time to time upon reasonable prior
notice.  This Section 10.07(c) and Section 2.09 shall be construed so that all
Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations).

 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person, a Disqualified
Institution or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such participation is recorded in the Participant Register and (iv) the
Borrower, the Agents and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 (other than clause (d) thereof) that directly affects such
Participant.  Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01
(subject to the requirements of Section 3.01(b) and (c) or Section 3.01(d), as
applicable), 3.04 and 3.05 (through the applicable Lender) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.11 as though it were a Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of

 

176

--------------------------------------------------------------------------------


 

the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply and does in fact comply with Section 3.01 as
though it were a Lender.  Each Lender that sells a participation shall (acting
solely for this purpose as a non-fiduciary agent of the Borrower) maintain a
register complying with the requirements of Sections 163(f), 871(h) and
881(c)(2) of the Code and the Treasury regulations issued thereunder relating to
the exemption from withholding for portfolio interest on which is entered the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”).  A Lender shall not be obligated to
disclose the Participant Register to any Person except to the extent such
disclosure is necessary to establish that any Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
regulations or is otherwise required thereunder.  The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. The portion of any Participant Register relating to any
Participant or SPC requesting payment from the Borrower or seeking to exercise
its rights under Section 10.09 shall be available for inspection by the Borrower
upon reasonable request to the extent that such disclosure is necessary to
establish that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or is otherwise required thereunder.

 

(f)                                   Any Lender may, at any time, pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

(g)                                  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof and (iii) such SPC and the applicable Loan or
any applicable part thereof, shall be appropriate reflected in the Participant
Register.  Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement)

 

177

--------------------------------------------------------------------------------


 

that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.  Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

 

(h)                                 Any Lender may, at any time, assign all or a
portion of its rights and obligations under this Agreement to a Person who is or
will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions or other offers to purchase open to all Lenders in accordance with
procedures of the type described in Section 2.03(a)(iv) or (y) open market
purchase on a non-pro rata basis, in each case subject to the following
limitations:

 

(i)                                     Affiliated Lenders will not receive
information provided solely to Lenders by the Administrative Agent or any Lender
and will not be permitted to attend or participate in meetings attended solely
by the Lenders and the Administrative Agent, other than the right to receive
notices of prepayments and other administrative notices in respect of its Loans
or Commitments required to be delivered to Lenders pursuant to Article II;

 

(ii)                                  each Affiliated Lender that (A) purchases
any Loans pursuant to this clause (h) shall represent and warrant to the seller
and (B) sells any Loan hereunder shall represent and warrant to the buyer, in
each case, that it does not possess material non-public information with respect
to Holdings and its Subsidiaries or the securities of any of them that has not
been disclosed to the Lenders generally (other than Lenders who elect not to
receive such information);

 

(iii)                               (A) the aggregate principal amount of Loans
held at any one time by Affiliated Lenders shall not exceed 20% of the original
principal amount of all Loans at such time outstanding (such percentage, the
“Affiliated Lender Cap”), (B) unless otherwise agreed to in writing by the
Required Lenders, regardless of whether consented to by the Administrative Agent
or otherwise, no assignment which would result in Affiliated Lenders holding in
excess of such Affiliated Lender Cap shall be effective with respect to such
excess amount of the Loans (and such excess assignment shall be and be deemed
null and void); provided that each of the parties hereto agrees and acknowledges
that the Administrative Agent shall not be liable for any losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever incurred or suffered by any
Person in connection with any compliance or non-compliance with this clause
(h)(iii) or any purported assignment exceeding such 20% limitation or for any
assignment being deemed null and void hereunder and (C) in the event of an
acquisition pursuant to the last sentence of this clause (h) which would result
in the Affiliated Lender Cap being exceeded, the most

 

178

--------------------------------------------------------------------------------


 

recent assignment to an Affiliate of the Sponsor involved in such acquisition
shall be unwound and deemed null and void to the extent that the Affiliated
Lender Cap would otherwise be exceeded; and

 

(iv)                              as a condition to each assignment pursuant to
this clause (h), (A) the Administrative Agent shall have been provided a notice
in the form of Exhibit D-2 to this Agreement in connection with each assignment
to an Affiliated Lender or a Person that upon effectiveness of such assignment
would constitute an Affiliated Lender, and (without limitation of the provisions
of clause (iii) above) shall be under no obligation to record such assignment in
the Register until three (3) Business Days after receipt of such notice and
(B) the Administrative Agent shall have consented to such assignment (which
consent shall not be withheld unless the Administrative Agent reasonably
believes that such assignment would violate clause (h)(iii) of this
Section 10.07).

 

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it becomes an Affiliated Lender.  Such
notice shall contain the type of information required and be delivered to the
same addressee as set forth in Exhibit D-2.

 

Notwithstanding anything to the contrary contained herein, any Affiliated Lender
that has purchased Loans pursuant to this subsection (h) may, in its sole
discretion, contribute, directly or indirectly, principal amount of such Loans,
plus all accrued and unpaid interest thereon, to the Borrower for the purpose of
cancelling and extinguished such Loans. Upon the date of such contribution,
assignment or transfer, (x) the aggregate outstanding principal amount of Loans
shall reflect such cancellation and extinguishing of the Loans then held by the
Borrower and (y) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution of such Loans, and the Administrative
Agent, upon receipt of such notice, shall reflect the cancellation of the
applicable Loans in the Register

 

(i)                                     Any Lender may, so long as no Default or
Event of Default has occurred and is continuing, at any time, assign all or a
portion of its rights and obligations with respect to Loans under this Agreement
to Parent, Holdings or the Borrower through (x) Dutch auctions or other offers
to purchase open to all Lenders on a pro rata basis consistent with the
procedures set forth in Section 2.03(a)(iv) or (y) notwithstanding Sections 2.10
and 2.11 or any other provision in this Agreement, open market purchase on a
non-pro rata basis; provided further that:

 

(a)                                 if Parent or Holdings is the assignee, upon
such assignment, transfer or contribution, it shall automatically be deemed to
have contributed the principal amount of such Loans, plus all accrued and unpaid
interest thereon, to the Borrower;

 

(b)                                 (1) the principal amount of such Loans,
along with all accrued and unpaid interest thereon, so contributed, assigned or
transferred to the Borrower shall be deemed automatically cancelled and
extinguished on the date of such contribution, assignment or transfer, (2) the
aggregate outstanding principal amount of Loans of the remaining Lenders shall
reflect such cancellation and extinguishing of the Loans then held by the
Borrower and (3) the Borrower shall promptly provide notice to the
Administrative Agent

 

179

--------------------------------------------------------------------------------


 

of such contribution, assignment or transfer of such Loans, and the
Administrative Agent, upon receipt of such notice, shall reflect the
cancellation of the applicable Loans in the Register; and

 

(c)                                  purchases of Loans shall not be funded with
the proceeds of the ABL Facilities.

 

(j)                                    Notwithstanding anything in Section 10.01
or the definition of “Required Lenders” or “Required Class Lender” to the
contrary, for purposes of determining whether the Required Lenders and Required
Class Lenders (in respect of a Class) (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom, or
subject to Section 10.07(k), any plan of reorganization pursuant to the U.S.
Bankruptcy Code, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, no Affiliated Lender shall have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action and:

 

(A)                               all Loans held by any Affiliated Lenders shall
be deemed to be not outstanding for all purposes of calculating whether the
Required Lenders, Required Class Lenders (in respect of a Class) or all Lenders
have taken any actions except that no amendment, modification or waiver of any
Loan Document shall, without the consent of the applicable Affiliated Lender,
deprive any Affiliated Lender of its Pro Rata Share of any payment to which all
Lenders of the applicable Class are entitled or affect an Affiliated Lender in a
manner that is disproportionate to the effect on any Lender of the same Class;
and

 

(B)                               all Loans held by Affiliated Lenders shall be
deemed to be not outstanding for all purposes of calculating whether all Lenders
have taken any action unless the action in question affects such Affiliated
Lender in a disproportionately adverse manner than its effect on other Lenders.

 

(k)                                 Notwithstanding anything in this Agreement
or the other Loan Documents to the contrary, each Affiliated Lender hereby
agrees that, if a proceeding under any Debtor Relief Law shall be commenced by
or against the Borrower or any other Loan Party at a time when such Lender is an
Affiliated Lender, such Affiliated Lender irrevocably authorizes and empowers
the Administrative Agent to vote on behalf of such Affiliated Lender with
respect to the Loans held by such Affiliated Lender in a manner such that all
Affiliated Lenders will be deemed to vote in the same proportion as Lenders that
are not Affiliated Lenders, unless the Administrative Agent instructs such
Affiliated Lender to vote, in which case such Affiliated Lender shall vote with
respect to the Loans held by it in order to provide that all Affiliated Lenders
will be deemed to vote in the same proportions as Lenders that are not
Affiliated Lenders; provided that such Affiliated Lender shall be entitled to
vote in accordance with its sole discretion (and not in accordance with the
direction of the Administrative Agent) in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat
any Obligations held by such Affiliated Lender in a manner that is less
favorable in any material

 

180

--------------------------------------------------------------------------------


 

respect to such Affiliated Lender than the proposed treatment of similar
Obligations held by Lenders that are not Affiliated Lenders.

 

SECTION 10.08.                            Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information in accordance with its customary procedures (as set forth
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors, service providers and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, provided that the Administrative Agent or such Lender, as
applicable, agrees that it will notify the Borrower as soon as practicable in
the event of any such disclosure by such Person (other than at the request of a
regulatory authority) unless such notification is prohibited by law, rule or
regulation, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions at least as restrictive as those of this Section 10.08, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be an Additional Lender or (ii) any actual or
prospective direct or indirect counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to any rating agency when required by it on a
customary basis and after consultation with the Borrower (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to the Loan Parties
received by it from such Lender) or (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender, or
any of their respective Affiliates on a nonconfidential basis from a source
other than Holdings, the Borrower or any Subsidiary thereof, and which source is
not known by such Agent or Lender to be subject to a confidentiality restriction
in respect thereof in favor of the Borrower or any Affiliate of the Borrower.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof other than as a result of a breach of this Section 10.08; it being
understood that all information received from Holdings, the Borrower or any
Subsidiary after the date hereof shall be deemed confidential unless such
information is clearly identified at the time of delivery as not being
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so in accordance with its customary procedures if such
Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.

 

181

--------------------------------------------------------------------------------


 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

SECTION 10.09.                            Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, after obtaining the prior
written consent of the Administrative Agent,  to the fullest extent permitted by
applicable law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such other Loan Party (other than, with respect
to any Guarantor, Excluded Swap Obligations of such Guarantor) now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have. 
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

SECTION 10.10.                            Interest Rate Limitation. 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

SECTION 10.11.                            Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery

 

182

--------------------------------------------------------------------------------


 

of an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 10.12.                            Electronic Execution of Assignments
and Certain Other Documents.  Delivery by telecopier, .pdf or other electronic
imaging means of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document.  The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

SECTION 10.13.                            Survival of Representations and
Warranties.  All representations and warranties made hereunder and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied (other than (i) contingent
indemnification obligations as to which no claim has been asserted and
(ii) Obligations under Secured Hedge Agreements and Cash Management
Obligations).

 

SECTION 10.14.                            Severability.  If any provision of
this Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 10.15.                            GOVERNING LAW.

 

(a)                                 THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

(b)                                 THE BORROWER, HOLDINGS, THE ADMINISTRATIVE
AGENT AND EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE

 

183

--------------------------------------------------------------------------------


 

COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  EACH PARTY HERETO
AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
LOAN DOCUMENTS OR IN THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR
THE ENFORCEMENT OF ANY JUDGMENT.

 

(c)                                  THE BORROWER, HOLDINGS, THE ADMINISTRATIVE
AGENT AND EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

SECTION 10.16.                            WAIVER OF RIGHT TO TRIAL BY JURY. 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

184

--------------------------------------------------------------------------------


 

SECTION 10.17.                            Binding Effect.  This Agreement shall
become effective when it shall have been executed by the Borrower, Holdings and
the Administrative Agent and the Administrative Agent shall have been notified
by each Lender that each such Lender has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, Holdings, each Agent and
each Lender and their respective successors and assigns.

 

SECTION 10.18.                            Judgment Currency.  If, for the
purposes of obtaining judgment in any court, it is necessary to convert a sum
due hereunder or any other Loan Document in one currency into another currency,
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given.  The obligation of the Borrower in respect of any such sum
due from it to the Administrative Agent or the Lenders hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency. 
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

 

SECTION 10.19.                            Lender Action.  Each Lender agrees
that it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy against any Loan Party under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent (which shall not be withheld in contravention of
Section 9.04).  The provision of this Section 10.19 are for the sole benefit of
the Lenders and shall not afford any right to, or constitute a defense available
to, any Loan Party.

 

SECTION 10.20.                            Use of Name, Logo, etc..  Each Loan
Party consents to the publication in the ordinary course by Administrative Agent
or the Arrangers of customary advertising material relating to the financing
transactions contemplated by this Agreement using such Loan Party’s name,
product photographs, logo or trademark.  Such consent shall remain effective
until revoked by such Loan Party in writing to the Administrative Agent and the
Arrangers.

 

SECTION 10.21.                            USA PATRIOT Act Notice.  Each Lender
that is subject to the USA PATRIOT Act and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act, it is

 

185

--------------------------------------------------------------------------------


 

required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the USA PATRIOT Act. 
The Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

 

SECTION 10.22.                            Service of Process.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

SECTION 10.23.                            No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), each of the Borrower and Holdings
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Agents and the Arrangers are arm’s-length commercial transactions between
the Borrower, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agents and the Arrangers, on the other hand, (B) each of the
Borrower and Holdings has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrower and Holdings is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Agents, the Arrangers and each Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, Holdings or any of their
respective Affiliates, or any other Person and (B) none of the Agents, the
Arrangers nor any Lender has any obligation to the Borrower, Holdings or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents, the Arrangers, the Lender and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, Holdings their respective
Affiliates, and none of the Agents, the Arrangers nor any Lender has any
obligation to disclose any of such interests to the Borrower, Holdings or any of
their respective Affiliates.  To the fullest extent permitted by law, each of
the Borrower and Holdings hereby waives and releases any claims that it may have
against the Agents, the Arrangers nor any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

186

--------------------------------------------------------------------------------


 

SECTION 10.24.                            Intercreditor Agreements.

 

(a)                                 PURSUANT TO THE EXPRESS TERMS OF EACH
INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN
THE TERMS OF THE RELEVANT INTERCREDITOR AGREEMENT AND ANY OF THE LOAN DOCUMENTS,
THE PROVISIONS OF THE RELEVANT INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

 

(b)                                 EACH LENDER AUTHORIZES AND INSTRUCTS THE
ADMINISTRATIVE AGENT TO ENTER INTO THE RELEVANT INTERCREDITOR AGREEMENT ON
BEHALF OF SUCH LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS)
REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF SUCH
INTERCREDITOR AGREEMENT(S). EACH LENDER AGREES TO BE BOUND BY AND WILL TAKE NO
ACTIONS CONTRARY TO THE PROVISIONS OF THE RELEVANT INTERCREDITOR AGREEMENT.

 

(c)                                  THE PROVISIONS OF THIS SECTION 10.24 ARE
NOT INTENDED TO SUMMARIZE ALL RELEVANT PROVISIONS OF THE RELEVANT INTERCREDITOR
AGREEMENT.  REFERENCE MUST BE MADE TO THE RELEVANT INTERCREDITOR AGREEMENT
ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF. EACH LENDER IS
RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE RELEVANT NTERCREDITOR
AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT (AND NONE OF ITS
AFFILIATES) MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR
ADVISABILITY OF THE PROVISIONS CONTAINED IN THE RELEVANT INTERCREDITOR
AGREEMENT.

 

(d)                                 THE PROVISIONS OF THIS SECTION 10.24 SHALL
APPLY WITH EQUAL FORCE, MUTATIS MUTANDIS, TO THE ABL INTERCREDITOR AGREEMENT,
THE FIRST LIEN INTERCREDITOR AGREEMENT, THE SECOND LIEN INTERCREDITOR AGREEMENT,
THE SUBORDINATION AGREEMENT AND ANY OTHER INTERCREDITOR AGREEMENT OR ARRANGEMENT
PERMITTED BY THIS AGREEMENT.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

187

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

MATTRESS HOLDING CORP., as Borrower,

 

 

 

 

 

By:

/s/ Alex Weiss

 

 

Name: Alex Weiss

 

 

Title: Vice President and Treasurer

 

 

 

 

 

MATTRESS HOLDCO, INC., as Holdings,

 

 

 

 

 

By:

/s/ Alex Weiss

 

 

Name: Alex Weiss

 

 

Title:  Vice President and Treasurer

 

 

[Signature Page]

Mattress Firm Term Loan Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Administrative Agent,

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

Name: Marguerite Sutton

 

 

Title: Vice President

 

 

[Signature Page]

Mattress Firm Term Loan Credit Agreement

 

--------------------------------------------------------------------------------